Exhibit 10.1
 
$2,000,000,000
AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
dated as of May 9, 2011
by and among
WASTE MANAGEMENT, INC.
(the “Borrower”)
and
WASTE MANAGEMENT HOLDINGS, INC.
(the “Guarantor”)
and
CERTAIN BANKS
and
BANK OF AMERICA, N.A.,
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A., and BARCLAYS CAPITAL,
as Syndication Agents
and
DEUTSCHE BANK SECURITIES INC. and THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents
and
BNP PARIBAS and CITIBANK, N.A.,
as Co-Documentation Agents
and
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and BARCLAYS CAPITAL,
as Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    3  
§1.1. Definitions
    3  
§1.2. Rules of Interpretation
    20  
§1.3. Classification of Loans and Borrowings
    20  
§2. THE LOAN FACILITIES
    21  
§2.1. Commitment to Lend
    21  
§2.2. Facility Fee
    21  
§2.3. Reduction and Increase of Total Commitment
    21  
§2.3.1 Reduction of Total Commitment
    21  
§2.3.2 Increase of Total Commitment
    22  
§2.4. Repayment of Loans; Evidence of Debt
    22  
§2.5. Interest on Loans
    23  
§2.6. Requests for Syndicated Loans
    24  
§2.7. Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts
    24  
§2.8. Funds for Syndicated Loans
    25  
§2.9. Maturity of the Loans and Reimbursement Obligations
    26  
§2.10. Optional Prepayments or Repayments of Loans
    26  
§2.11. Swing Line Loans; Participations
    26  
§3. LETTERS OF CREDIT
    29  
§3.1. Letter of Credit Commitments
    29  
§3.2. Reimbursement Obligation of the Borrower
    32  
§3.3. Obligations Absolute
    33  
§3.4. Reliance by the Issuing Banks
    33  
§3.5. Notice Regarding Letters of Credit
    33  
§3.6. Letter of Credit Fee; Fronting Fee
    34  
§4. COMPETITIVE BID LOANS
    34  
§4.1. The Competitive Bid Option
    34  
§4.2. Competitive Bid Loan Accounts; Competitive Bid Loans
    34  
§4.3. Competitive Bid Quote Request; Invitation for Competitive Bid Quotes
    35  
§4.4. Alternative Manner of Procedure
    36  
§4.5. Submission and Contents of Competitive Bid Quotes
    36  

- i -



--------------------------------------------------------------------------------



 



 

         
§4.6. Notice to Borrower
    37  
§4.7. Acceptance and Notice by Borrower and Administrative Agent
    38  
§4.8. Allocation by Administrative Agent
    38  
§4.9. Funding of Competitive Bid Loans
    38  
§4.10. Funding Losses
    38  
§4.11. Repayment of Competitive Bid Loans; Interest
    39  
§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT
    39  
§5.1. Payments
    39  
§5.2. Mandatory Repayments of the Loans
    41  
§5.3. Computations
    41  
§5.4. Illegality; Inability to Determine Eurodollar Rate
    41  
§5.5. Additional Costs, Etc
    42  
§5.6. Capital Adequacy
    43  
§5.7. Certificate
    44  
§5.8. Eurodollar and Competitive Bid Indemnity
    44  
§5.9. Interest on Overdue Amounts
    45  
§5.10. Interest Limitation
    45  
§5.11. Reasonable Efforts to Mitigate
    45  
§5.12. Replacement of Banks; Termination of Commitments
    45  
§5.13. Advances by Administrative Agent
    47  
§5.14. Defaulting Banks
    47  
§6. REPRESENTATIONS AND WARRANTIES
    49  
§6.1. Corporate Authority
    50  
§6.2. Governmental and Other Approvals
    50  
§6.3. Title to Properties; Leases
    50  
§6.4. Financial Statements; Solvency
    51  
§6.5. No Material Changes, Etc
    51  
§6.6. Franchises, Patents, Copyrights, Etc
    51  
§6.7. Litigation
    51  
§6.8. No Materially Adverse Contracts, Etc
    52  
§6.9. Compliance With Other Instruments, Laws, Etc
    52  
§6.10. Tax Status
    52  
§6.11. No Event of Default
    52  

- ii -



--------------------------------------------------------------------------------



 



         
§6.12. Investment Company Act
    52  
§6.13. Absence of Financing Statements, Etc
    52  
§6.14. Employee Benefit Plans
    53  
§6.14.1 In General
    53  
§6.14.2 Terminability of Welfare Plans
    53  
§6.14.3 Guaranteed Pension Plans
    53  
§6.14.4 Multiemployer Plans
    53  
§6.15. Environmental Compliance
    54  
§6.16. Disclosure
    55  
§6.17. Permits and Governmental Authority
    55  
§6.18. Margin Stock
    55  
§7. AFFIRMATIVE COVENANTS OF THE BORROWER
    55  
§7.1. Punctual Payment
    55  
§7.2. Maintenance of U.S. Office
    56  
§7.3. Records and Accounts
    56  
§7.4. Financial Statements, Certificates and Information
    56  
§7.5. Existence and Conduct of Business
    57  
§7.6. Maintenance of Properties
    57  
§7.7. Insurance
    58  
§7.8. Taxes
    58  
§7.9. Inspection of Properties, Books and Contracts
    58  
§7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits
    58  
§7.11. Environmental Indemnification
    59  
§7.12. Further Assurances
    59  
§7.13. Notice of Potential Claims or Litigation
    59  
§7.14. Notice of Certain Events Concerning Environmental Claims
    60  
§7.15. Notice of Default
    60  
§7.16. Use of Proceeds
    61  
§7.17. Certain Transactions
    61  
§8. NEGATIVE COVENANTS OF THE BORROWER
    61  
§8.1. Restrictions on Indebtedness
    61  
§8.2. Restrictions on Liens
    62  

- iii -



--------------------------------------------------------------------------------



 



         
§8.3. Restrictions on Investments
    62  
§8.4. Mergers, Consolidations, Sales
    62  
§8.5. Restricted Distributions and Redemptions
    63  
§8.6. Employee Benefit Plans
    64  
§9. FINANCIAL COVENANTS OF THE BORROWER
    64  
§9.1. Interest Coverage Ratio
    64  
§9.2. Total Debt to EBITDA
    64  
§10. CONDITIONS PRECEDENT
    65  
§10.1. Conditions To Effectiveness
    65  
§10.1.1 Corporate Action
    65  
§10.1.2 Loan Documents, Etc
    65  
§10.1.3 Certified Copies of Charter Documents
    65  
§10.1.4 Incumbency Certificate
    65  
§10.1.5 Summary of Insurance
    65  
§10.1.6 Opinion of Counsel
    65  
§10.1.7 Satisfactory Financial Condition
    65  
§10.1.8 Payment of Closing Fees
    66  
§10.1.9 Closing Certificate
    66  
§10.1.10 USA Patriot Act
    66  
§11. CONDITIONS TO ALL LOANS
    66  
§11.1. Representations True
    66  
§11.2. Performance; No Event of Default
    66  
§11.3. Proceedings and Documents
    67  
§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT
    67  
§12.1. Events of Default and Acceleration
    67  
§12.2. Termination of Commitments
    69  
§12.3. Remedies
    69  
§13. SETOFF
    70  
§14. EXPENSES
    70  
§15. THE AGENTS
    70  
§15.1. Authorization and Action
    70  
§15.2. Administrative Agent’s Reliance, Etc
    71  

- iv -



--------------------------------------------------------------------------------



 



         
§15.3. Bank of America and Affiliates
    71  
§15.4. Bank Credit Decision
    72  
§15.5. Indemnification
    72  
§15.6. Successor Administrative Agent
    72  
§15.7. Lead Arrangers, Etc
    73  
§15.8. Documents
    73  
§15.9. Action by the Banks, Consents, Amendments, Waivers, Etc
    73  
§16. INDEMNIFICATION
    74  
§17. WITHHOLDING TAXES
    75  
§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION
    77  
§18.1. Confidentiality
    77  
§18.2. Prior Notification
    78  
§18.3. Other
    78  
§19. SURVIVAL OF COVENANTS, ETC
    78  
§20. ASSIGNMENT AND PARTICIPATION
    78  
§21. PARTIES IN INTEREST
    79  
§22. NOTICES, ETC
    80  
§23. MISCELLANEOUS
    82  
§24. CONSENTS, ETC
    83  
§25. WAIVER OF JURY TRIAL
    83  
§26. GOVERNING LAW; SUBMISSION TO JURISDICTION
    84  
§27. SEVERABILITY
    84  
§28. GUARANTY
    85  
§28.1. Guaranty
    85  
§28.2. Guaranty Absolute
    85  
§28.3. Effectiveness; Enforcement
    85  
§28.4. Waiver
    86  
§28.5. Expenses
    86  
§28.6. Concerning Joint and Several Liability of the Guarantor
    86  
§28.7. Waiver
    88  
§28.8. Subrogation; Subordination
    89  
§28.9. Consent and Confirmation
    89  
§29. PRO RATA TREATMENT
    89  

- v -



--------------------------------------------------------------------------------



 



         
§30. FINAL AGREEMENT
    90  
§31. USA PATRIOT ACT
    90  
§32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY
    90  
§33. PAYMENTS SET ASIDE
    91  

- vi -



--------------------------------------------------------------------------------



 



EXHIBITS:

     
Exhibit A
  Form of Syndicated Loan Request
Exhibit B
  Form of Swing Line Loan Notice
Exhibit C
  Form of Letter of Credit Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Form of Competitive Bid Quote Request
Exhibit G
  Form of Invitation for Competitive Bid Quotes
Exhibit H
  Form of Competitive Bid Quote
Exhibit I
  Form of Notice of Acceptance/Rejection of Competitive Bid Quote(s)
Exhibit J
  Form of Administrative Questionnaire

SCHEDULES:

     
Schedule 1
  Banks; Commitments
Schedule 1.1
  Existing Liens
Schedule 3.1
  Issuing Banks and Issuing Bank Limits
Schedule 3.1.1
  Form of Increase/Decrease Letter
Schedule 3.1.2
  Existing Letters of Credit
Schedule 6.7
  Litigation
Schedule 6.15
  Environmental Compliance
Schedule 8.1(a)
  Existing Indebtedness
Schedule 22
  Administrative Agent’s Office; Certain Addresses for Notices

- vii -



--------------------------------------------------------------------------------



 



 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
     This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the 9th
day of May, 2011, by and among WASTE MANAGEMENT, INC., a Delaware corporation
having its chief executive office at 1001 Fannin Street, Suite 4000, Houston,
Texas 77002 (the “Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned
Subsidiary of the Borrower (the “Guarantor”), the lenders from time to time
party hereto (the “Banks”) and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).
A. The Borrower, Bank of America, N.A, as administrative agent, and the lenders
party thereto (the “Existing Banks”) entered into that certain Credit Agreement
dated as of June 22, 2010 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), pursuant to which the
Existing Banks have made available to the Borrower a revolving credit facility,
with a letter of credit subfacility and a swing loan subfacility.
B. As further provided herein and upon the terms and conditions contained
herein, the Banks and the Administrative Agent have agreed to reallocate the
Commitment and Commitment Percentages of each of the Banks as set forth on
Schedule 1.
C. The Borrower and the Guarantor have requested that the Existing Credit
Agreement be further amended and restated, among other things, to extend the
maturity date and make certain other changes as set forth herein, and the
Administrative Agent and the Banks are willing to make such amendments to the
Existing Credit Agreement.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
     (i) Simultaneously with the Effective Date and after giving effect to any
assignments on the Effective Date from Existing Banks under the Existing Credit
Agreement who elect not to become Banks under this Agreement, but immediately
prior to giving effect to paragraph (iv) below, the parties hereby agree that
(A) the Commitment of each of the Banks shall be as set forth in Schedule 1, and
the outstanding amount of the Syndicated Loans (as defined in and under the
Existing Credit Agreement, without giving effect to any Borrowings of Loans
under this Agreement on the Effective Date, but after giving effect to any
repayment or reduction thereof with the proceeds of any applicable sources)
shall be reallocated in accordance with such Commitments, and the requisite
assignments shall be deemed to be made in such amounts among the Banks and from
each Bank to each other Bank (including from Banks who reduce their commitments
in connection with this Agreement), with the same force and effect as if such
assignments were evidenced by applicable Assignments and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement, but
without the payment of any related assignment fee and (B) the swing line
subfacility under the Existing Credit Agreement shall continue as the swing line
subfacility hereunder, with the Swing Line Sublimit set out herein, and the
Swing Line Loans (as defined in the Existing Credit Agreement), if any, shall
continue as and be deemed to be Swing Line Loans hereunder, and (C) the letter
of credit subfacility provided in the Existing Credit Agreement shall continue
as the Letter of Credit



--------------------------------------------------------------------------------



 



- 2 -



facility hereunder and the Existing Letters of Credit shall be deemed to be
Letters of Credit issued hereunder. There are no Competitive Bid Loans (as
defined in the Existing Credit Agreement) outstanding on the Effective Date
under the Existing Credit Agreement.
     (ii) Notwithstanding anything to the contrary in §20 of the Existing Credit
Agreement or §20 of this Agreement, no other documents or instruments, including
any Assignment and Assumption, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Assumption. On the Effective
Date, the applicable Banks shall make full cash settlement with one another
(including with any Bank whose commitments are being decreased), either directly
or through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments, such that after giving effect to such settlements (A) the
Commitment of each Bank shall be as set forth on Schedule 1 to this Agreement,
(B) each Bank’s Commitment Percentage of the Total Commitment equals (with
customary rounding) its Commitment Percentage of (x) the outstanding amount of
all Loans, and (y) the outstanding amount of all Letters of Credit.
     (iii) The Borrower, the Guarantor, the Administrative Agent and the Banks
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement which in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Banks and any terms, conditions or matters related to any thereof, shall
be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.
     (iv) Notwithstanding this amendment and restatement of the Existing Credit
Agreement and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Loan Documents”), (A) all of the indebtedness, liabilities and
obligations owing by any Person under the Existing Credit Agreement and other
Existing Loan Documents outstanding as of the Effective Date shall continue as
Obligations hereunder, (B) each of this Agreement and the Notes and the other
Loan Documents is given as a substitution or supplement of, as the case may be,
and not as a payment of, the indebtedness, liabilities and obligations of the
Borrower and the Guarantor under the Existing Credit Agreement or any Existing
Loan Document and is not intended to constitute a novation thereof or of any of
the other Existing Loan Documents, and (C) certain of the Existing Loan
Documents will remain in full force and effect, as set forth in this Agreement.
Upon the effectiveness of this Agreement all loans outstanding and owing by the
Borrower under the Existing Credit Agreement as of the Effective Date, shall
constitute Loans hereunder accruing interest with respect to the Base Rate Loans
under the Existing Credit Agreement, at the Applicable Base Rate hereunder. The
parties hereto agree that the Interest Periods for all Eurodollar Loans
outstanding under the Existing Credit Agreement on the Effective Date shall be
terminated, the Borrower shall pay (on the Effective Date) all accrued interest
with respect to such Loans, and the Borrower shall furnish to the Administrative
Agent interest rate selection notices for existing Loans and borrowing notices
for additional Loans as may be required in connection with the allocation of
Loans among Banks in accordance with



--------------------------------------------------------------------------------



 



- 3 -

their Commitment Percentages. The Administrative Agent and the Existing Banks
agree that the transactions contemplated in these recitals shall not give rise
to any obligation of the Borrower or the Guarantor to make any payment under
§5.8 of the Existing Credit Agreement.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
     Absolute Competitive Bid Loan(s). Competitive Bid Loans bearing interest at
a fixed rate per annum in accordance with §4.5(b)(v).
     Accountants. See §7.4(a).
     Administrative Agent. See Preamble.
     Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 22, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Banks.
     Administrative Questionnaire. An Administrative Questionnaire in
substantially the form of Exhibit J or any other form approved by the
Administrative Agent.
     Affected Bank. See §5.12.
     Agreement. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto, as from time to time amended and supplemented in accordance
with the terms hereof.
     Applicable Base Rate. The applicable rate per annum of interest on the Base
Rate Loans as set forth in the Pricing Table.
     Applicable Eurodollar Rate. The applicable rate per annum of interest on
the Eurodollar Loans shall be as set forth in the Pricing Table.
     Applicable Facility Fee Rate. The applicable rate per annum with respect to
the Facility Fee shall be as set forth in the Pricing Table.
     Applicable L/C Rate. The applicable rate per annum on the Maximum Drawing
Amount shall be as set forth in the Pricing Table.
     Applicable Requirements. See §7.10.
     Applicable Spot Rate. On any date, the quoted spot rate for conversion of
U.S. Dollars to Canadian Dollars by the Administrative Agent or the respective
Issuing Bank, as applicable, through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York



--------------------------------------------------------------------------------



 



- 4 -

time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or such
Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or such Issuing Bank or from Reuters page
1 FED (or on any successor or substitute page of such service, or any successor
to or substitute for such service providing rate quotations comparable to those
currently provide on such page of such service); and provided further that an
Issuing Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made.
     Approved Fund. Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its activities and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.
     Assignment and Assumption. See §20.
     Balance Sheet Date. December 31, 2010.
     Bank Affiliate. (a) With respect to any Bank, (i) a Person that directly,
or indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its activities and is administered or managed by a Bank or an Affiliate of
such Bank and (b) with respect to any Bank that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Bank or by an Affiliate of such investment advisor.
     Bank of America. Bank of America, N.A.
     Banks. See Preamble.
     Base Rate. For any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate that would be applicable to a
Eurodollar Loan borrowed on such date with a one month Interest Period plus
1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
     Base Rate Loans. Syndicated or Swing Line Loans bearing interest calculated
by reference to the Base Rate.
     Borrower. See Preamble.



--------------------------------------------------------------------------------



 



- 5 -

     Borrowing. (a) Syndicated Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Bid Loan or group of
Competitive Bids Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) Swing Line Loans.
     Business Day. Any day, other than a Saturday, Sunday or any day on which
banking institutions in New York, New York are authorized by law to close, and,
when used in connection with a Eurodollar Loan, such day is also a Eurodollar
Business Day.
     Canadian Dollars or C$. The lawful currency of Canada.
     Canadian Dollar Letter of Credit. See §3.1(e).
     Canadian Subsidiary. A Subsidiary that is organized under the laws of
Canada or any province thereof.
     Capitalized Leases or Capital Leases. Leases under which a Person is the
lessee or obligor and the discounted future rental payment obligations under
which are required to be capitalized on the consolidated balance sheet of the
lessee or obligor in accordance with GAAP.
     Cash Equivalents. Investments in (i) direct obligations of, or
unconditionally guaranteed by, the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of less than
one year, (ii) U.S. Dollar-denominated time deposits, certificates of deposit
and banker’s acceptances of any Bank or any other bank whose short-term
commercial paper rating from Standard & Poor’s is at least A-1 or from Moody’s
is at least P-1 (each an “Approved Bank”) with maturities of not more than one
year from the date of investment, (iii) commercial paper issued by, or
guaranteed by, an Approved Bank or by the parent company of an Approved Bank, or
issued by, or guaranteed by, any company with a short-term debt rating of at
least A-1 by Standard & Poor’s and P-1 by Moody’s, in each case maturing within
one year from the date of investment, (iv) repurchase agreements with a term of
less than one year for underlying securities of the types described in clauses
(ii) and (iii) entered into with an Approved Bank, (v) variable rate demand
notes with a put option no longer than seven days from date of purchase to the
extent backed by letters of credit issued by banks having a credit rating of at
least A1 from Moody’s or P1 from Standard & Poor’s; (vi) municipal securities
rated at least A1 by Moody’s or P-1 by Standard & Poor’s with a maturity of one
year or less; (vii) any money market fund that meets the requirements of
Rule 2a-7 (c) (2), (3) and (4) promulgated under the Investment Company Act of
1940, as amended; and (viii) any other fund or funds making substantially all of
their Investments in Investments of the kinds described in clauses (i) through
(vi) above.
     CERCLA. See §6.15(a).
     Certified or certified. With respect to the financial statements of any
Person, such statements as audited by a firm of independent auditors, whose
report expresses the opinion, without qualification, that such financial
statements present fairly, in all material respects, the financial position of
such Person.
     CFO or CAO. See §7.4(b).



--------------------------------------------------------------------------------



 



- 6 -

     Class. When used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Syndicated Loans,
Competitive Bid Loans or Swing Line Loans.
     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.
     Commitment. With respect to each Bank, such Bank’s commitment to make
Syndicated Loans to, and to participate in Swing Line Loans and Letters of
Credit for the account of, the Borrower, determined by multiplying such Bank’s
Commitment Percentage by the Total Commitment.
     Commitment Percentage. With respect to each Bank, the percentage initially
set forth next to such Bank’s name on Schedule 1 hereto, as the same may be
adjusted in accordance with §2.3, §5.14(iv) or §20.
     Competitive Bid Loan(s). A Borrowing hereunder consisting of one or more
loans made by any of the participating Banks whose offer to make a Competitive
Bid Loan as part of such Borrowing has been accepted by the Borrower under the
auction bidding procedure described in §4 hereof.
     Competitive Bid Loan Accounts. See §4.2(a).
     Competitive Bid Margin. See §4.5(b)(iv).
     Competitive Bid Quote. An offer by a Bank to make a Competitive Bid Loan in
accordance with §4.5 hereof.
     Competitive Bid Quote Request. See §4.3.
     Competitive Bid Rate. See §4.5(b)(v).
     Compliance Certificate. See §7.4(c).
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower, its
Subsidiaries and all variable interest entities consolidated in accordance with
GAAP.
     Consolidated Earnings Before Interest and Taxes or EBIT. For any period,
the Consolidated Net Income (or Deficit) of the Borrower on a consolidated basis
plus, without duplication, the sum of (1) interest expense, (2) equity in losses
(earnings) of unconsolidated entities, (3) income taxes, (4) non-cash writedowns
or write-offs of assets, including non-cash losses on the sale of assets outside
the ordinary course of business and (5) EBIT of the businesses acquired by the
Borrower or any of its Subsidiaries (through asset purchases or otherwise) (each
an “Acquired Business”) or the Subsidiaries acquired or formed since the
beginning of such period (each a “New Subsidiary”) provided, that a statement
identifying all such Acquired Businesses and the EBIT of such Acquired
Businesses is delivered to the Banks with the Compliance Certificate for such
period, all to the extent that each of items (1) through (4) was deducted in
determining Consolidated Net Income (or Deficit) in the relevant period,



--------------------------------------------------------------------------------



 



- 7 -

minus non-cash extraordinary gains on the sale of assets outside the ordinary
course of business to the extent included in Consolidated Net Income (or
Deficit).
     Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization
or EBITDA. For any period, EBIT plus (a) depreciation expense, and
(b) amortization expense to the extent the same would be included in the
calculation of Consolidated Net Income (or Deficit) for such period, determined
in accordance with GAAP.
     Consolidated Net Income (or Deficit). The consolidated net income (or
deficit) of the Borrower, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP.
     Consolidated Tangible Assets. Consolidated Total Assets less the sum of:
     (a) the total book value of all assets of the Borrower on a consolidated
basis properly classified as intangible assets under GAAP, including such items
as goodwill, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, customer lists, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing; plus
     (b) all amounts representing any write-up in the book value of any assets
of the Borrower on a consolidated basis resulting from a revaluation thereof
subsequent to the Balance Sheet Date.
     Consolidated Total Assets. All assets of the Borrower determined on a
consolidated basis in accordance with GAAP.
     Consolidated Total Interest Expense. For any period, the aggregate amount
of interest expense required by GAAP to be paid or (without duplication) accrued
during such period on all Indebtedness of the Borrower on a consolidated basis
outstanding during all or any part of such period, including capitalized
interest expense for such period, the amortization of debt discounts and the
amortization of fees payable in connection with the incurrence of Indebtedness.
     Defaulting Bank. Subject to §5.14, any Bank that (a) has failed to
(i) perform all or any portion of its funding obligations hereunder, including
in respect of Loans or participations in respect of Letters of Credit or Swing
Line Loans within three Business Days of the date required to be funded by it
hereunder unless such Bank notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Bank’s determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, any
Issuing Bank, the Swing Line Bank or any other Bank any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within three Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Bank that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit (unless such writing
or public statement relates to such Bank’s obligation to fund a Loan hereunder
and states that such position is based on such Bank’s determination that a
condition



--------------------------------------------------------------------------------



 



- 8 -

precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after request
by the Administrative Agent, to confirm in writing to the Administrative Agent
that it will comply with its funding obligations (provided that such Bank shall
cease to be a Defaulting Bank pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Bank shall not be a Defaulting
Bank solely by virtue of the ownership or acquisition of any equity interest in
that Bank or any direct or indirect parent company thereof by a governmental
agency so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets or permit
such Bank (or governmental agency) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Bank. Any determination by the
Administrative Agent that a Bank is a Defaulting Bank under clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Bank
shall be deemed to be a Defaulting Bank (subject to §5.14) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, the
Swing Line Bank and each Bank.
     Defaults. See §12.1.
     Disclosure Documents. The Borrower’s financial statements referred to in
§6.4 and filings made by the Borrower or the Guarantor with the Securities and
Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.
     Disposal or Disposed. See “Release”.
     Distribution. The declaration or payment of any dividend or other return on
equity on or in respect of any shares of any class of capital stock, any
partnership interests or any membership interests of any Person (other than
dividends or other such returns payable solely in shares of capital stock,
partnership interests or membership units of such Person, as the case may be);
the purchase, redemption, or other retirement of any shares of any class of
capital stock, partnership interests or membership units of such Person,
directly or indirectly through a Subsidiary or otherwise; the return of equity
capital by any Person to its shareholders, partners or members as such; or any
other distribution on or in respect of any shares of any class of capital stock,
partnership interest or membership unit of such Person.
     Dollars or US$ or $ or U.S. Dollars. The lawful currency of the United
States of America.
     Drawdown Date. The date on which any Loan is made or is to be made, or any
amount is paid by an Issuing Bank under a Letter of Credit.



--------------------------------------------------------------------------------



 



- 9 -

     EBIT. See definition of Consolidated Earnings Before Interest and Taxes.
     EBITDA. See definition of Consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization.
     Effective Date. The date on which the conditions precedent set forth in
§10.1 hereof are satisfied.
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower, any of its
Subsidiaries, or any ERISA Affiliate, other than a Multiemployer Plan.
     Environmental Laws. See §6.15(a).
     EPA. See §6.15(b).
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer, member
of a controlled group, or under common control with the Borrower or any of its
Subsidiaries under §412, §414 or §430 of the Code.
     ERISA Reportable Event. A reportable event within the meaning of §4043 of
ERISA and the regulations promulgated thereunder with respect to a Guaranteed
Pension Plan as to which the requirement of notice has not been waived.
     Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Loan,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Loan shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Rate.
     Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
     Eurodollar Competitive Bid Loans. Competitive Bid Loans bearing interest
calculated by reference to the Eurodollar Rate in accordance with §4.5(b)(iv).
     Eurodollar Loans. Syndicated Loans bearing interest calculated by reference
to clause (a) of the definition of Eurodollar Rate.



--------------------------------------------------------------------------------



 



- 10 -

     Eurodollar Rate. (a) For any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to (i) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Eurodollar Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Eurodollar Business Days prior to
the commencement of such Interest Period, in each case divided by a number equal
to 1.00 minus the Eurocurrency Reserve Rate, if applicable; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Eurodollar Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
     Events of Default. See §12.1.
     Existing Credit Agreement. See Recital A in the Preamble.
     Existing Letters of Credit. Those Letters of Credit that were issued under
the Existing Credit Agreement and are outstanding as of the date hereof, and
which are identified in Schedule 3.1.2 hereof.
     Facility Fee. See §2.2.
     FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.
     Federal Funds Rate. For any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published



--------------------------------------------------------------------------------



 



- 11 -

on such next succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to a whole multiple of 1/100
of 1%) charged to Bank of America on such day on such transactions as determined
by the Administrative Agent.
     Financial Affiliate. A subsidiary of the bank holding company controlling
any Bank, which subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     Fronting Fee. See §3.6.
     Generally accepted accounting principles or GAAP. (i) When used in this
Agreement, whether directly or indirectly through reference to a capitalized
term used therein, means (A) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(B) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date; provided, that, with respect to any financial statements
prepared after the Balance Sheet Date, such meaning in each of (A) and (B) shall
include the application of revised guidance associated with multiple-deliverable
revenue arrangements effective per FASB ASC 605 on January 1, 2011; provided,
further, that in each case referred to in this definition of “generally accepted
accounting principles” a certified public accountant would, insofar as the use
of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in generally
accepted accounting principles) as to financial statements in which such
principles have been properly applied. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, “Indebtedness” of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
     Guaranteed Obligations. See §28.1.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower, its
Subsidiaries or any ERISA Affiliate (or pursuant to which any such Person
accrued an obligation to make contributions at any time during the preceding
five plan years) the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Guarantor. See Preamble.
     Guaranty. Any obligation, contingent or otherwise, of a Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such



--------------------------------------------------------------------------------



 



- 12 -

Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business.
     Hazardous Substances. See §6.15(b).
     Indebtedness. Collectively, without duplication, whether classified as
indebtedness, an investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than ninety
(90) days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement, (g)
Guaranties with respect to all Indebtedness of others referred to in clauses
(a) through (f) above, and (h) all Indebtedness of others referred to in clauses
(a) through (f) above secured or supported by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured or
supported by) any Lien on the property or assets of the Borrower or any
Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if a Permitted Receivables Transaction is outstanding and is
accounted for as a sale of accounts receivable under generally accepted
accounting principles, Indebtedness shall also include the additional
Indebtedness, determined on a consolidated basis, which would have been
outstanding had such Permitted Receivables Transaction been accounted for as a
borrowing.
     Interest Period. With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the Borrower in accordance with
this Agreement (i) for any Eurodollar Loan, 1, 2, 3, or 6 months; (ii) for any
Absolute Competitive Bid Loan, from 7 through 180 days; and (iii) for any
Eurodollar Competitive Bid Loan, 1, 2, 3, 4, 5, or 6 months; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in accordance with this Agreement or if
such period has no numerically corresponding day, on the last Business Day of
such period; provided that any Interest Period which would otherwise end on a
day which is not a Business Day shall be deemed to end on the next succeeding
Business Day; provided further that for any Interest Period for any Eurodollar
Loan or Eurodollar Competitive Bid Loan, if such next succeeding Business Day
falls in the next succeeding calendar month, such Interest Period shall be
deemed to end on the next preceding Business Day; and provided further that no
Interest Period shall extend beyond the Maturity Date.



--------------------------------------------------------------------------------



 



- 13 -

     Interim Balance Sheet Date. March 31, 2011.
     Investments. All expenditures made by a Person and all liabilities incurred
(contingently or otherwise) by a Person for the acquisition of stock of (other
than the stock of Subsidiaries), or Indebtedness of, or for loans, advances,
capital contributions or transfers of property to, or in respect of any
Guaranties or other commitments as described under Indebtedness, or obligations
of, any other Person, including without limitation, the funding of any captive
insurance company (other than loans, advances, capital contributions or
transfers of property to any Subsidiaries or variable interest entities
consolidated in accordance with FASB ASC 810, or Guaranties with respect to
Indebtedness of any Subsidiary or variable interest entities consolidated in
accordance with FASB ASC 810). In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a Guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by partial or full repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
     ISP. The “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice, Inc. (or such later version thereof as
may be in effect at the time of issuance).
     Issuing Banks. (i) the Banks listed on Schedule 3.1 hereto, (ii) solely
with respect to that certain Existing Letter of Credit number S00056987 in the
amount of $50,000, The Bank of New York Mellon, formerly, The Bank of New York,
and (iii) any other Bank that agrees (in its sole discretion) to act as Issuing
Bank pursuant to an instrument in writing in form and substance satisfactory to
such Bank, the Borrower and the Administrative Agent and signed by them (which
instrument shall set forth the maximum aggregate face amount of all Letters of
Credit of such Issuing Bank and shall, as to such maximum amount, automatically
be deemed to supplement Schedule 3.1 hereto); provided, that in the case of any
Existing Letter of Credit that was issued through an Affiliate of an Issuing
Bank, such Letter of Credit shall be deemed for purposes of §3.1(a) to have been
issued by such Issuing Bank and the provisions of §3.1(g) shall apply.
     Lead Arrangers. J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Barclays Capital, the investment banking division of
Barclays Bank PLC, as Lead Arrangers and Joint Bookrunners in connection with
the credit facility provided herein.
     Letter of Credit Applications. Letter of credit applications in such form
or forms as may be agreed upon by the Borrower and the relevant Issuing Bank
from time to time with respect to each Letter of Credit issued or deemed issued
hereunder, as such Letter of Credit Applications may be amended, varied or
supplemented from time to time; provided, however, in the event of



--------------------------------------------------------------------------------



 



- 14 -

any conflict or inconsistency between the terms of any Letter of Credit
Application and this Agreement, the terms of this Agreement shall control.
     Letter of Credit Fee. See §3.6.
     Letter of Credit Participation. See §3.1(c).
     Letter of Credit Request. See §3.1(a).
     Letters of Credit. Letters of credit issued or to be issued by the Issuing
Banks under §3 hereof for the account of the Borrower (including without
limitation any Canadian Dollar Letters of Credit), and the Existing Letters of
Credit.
     Lien. With respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, assignment, deposit arrangement or other restriction in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
     Loan Documents. This Agreement, the Letter of Credit Applications, the
Letters of Credit and any documents, instruments or agreements executed in
connection with any of the foregoing, each as amended, modified, supplemented,
or replaced from time to time.
     Loans. Collectively, the Syndicated Loans, the Swing Line Loans and the
Competitive Bid Loans.
     Majority Banks. At any date, Banks the aggregate amount of whose
Commitments is greater than fifty percent (50%) of the Total Commitment;
provided that in the event that the Total Commitment has been terminated, the
Majority Banks shall be Banks holding greater than fifty percent (50%) of the
aggregate outstanding principal amount of the Obligations on such date; provided
that the Commitment of, and the portion of the outstanding principal amount of
the Obligations held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Majority Banks.
     Material Adverse Effect. A material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower or the Guarantor to perform
any of its obligations under any Loan Document to which it is a party, or
(c) the rights of, or remedies or benefits available to, the Administrative
Agent or any Bank under any Loan Document.
     Maturity Date. May 9, 2016.

    Maximum Drawing Amount. At any time, the maximum aggregate amount from time
to time that the beneficiaries may draw under outstanding Letters of Credit
(using, in the case of Canadian Dollar Letters of Credit, the U.S. Dollar
Equivalent of the aggregate undrawn face amount thereof on the relevant date)
(plus, for purposes of computing



--------------------------------------------------------------------------------



 



- 15 -

    amounts outstanding including under §§2.1(a), 2.2, 2.3.1(a), 2.6(a), 3.2(b),
4.1, 5.2 and 12.1, but without duplication, unpaid Reimbursement Obligations, if
any). Unless otherwise specified herein, the outstanding amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, that with respect to any Letter of
Credit that, by its terms or the terms of any document or agreement related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

     Moody’s. Moody’s Investors Service, Inc.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower, any of its Subsidiaries, or
any ERISA Affiliate (or pursuant to which any such Person accrued an obligation
to make contributions at any time during the preceding five plan years).
     New Lending Office. See §5.1(d).
     Non-U.S. Bank. See §5.1(c).
     Note. Any promissory note issued according to §2.4(e).
     Obligations. All indebtedness, obligations and liabilities of the Borrower
to any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or Reimbursement Obligations incurred or the Letters of Credit, or any
other instrument at any time evidencing any thereof, individually or
collectively, existing on the date of this Agreement or arising thereafter,
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permitted Liens. Any of the following Liens:
     (a) Liens for taxes not yet due or that are being contested in compliance
with §7.8;
     (b) carriers’, warehousemen’s, maritime, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are being contested in good faith by appropriate proceedings and for which
adequate reserves with respect thereto have been set aside as required by GAAP;



--------------------------------------------------------------------------------



 



- 16 -

     (c) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
     (d) Liens to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Leases), statutory obligations,
surety and appeal bonds, suretyship, performance and landfill closure bonds and
other obligations of a like nature incurred in the ordinary course of business;
     (e) zoning restrictions, easements, rights-of-way, restrictions on use of
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
     (f) the Liens on Schedule 1.1 hereto securing the obligations listed on
such Schedule and any replacement Lien securing any renewal, extension or
refunding of such obligations if the amount secured by such renewal, extension
or refunding Lien shall not exceed the amount of the outstanding obligations
secured by the Lien being replaced at the time of such renewal, extension or
refunding (plus transaction costs, including premiums and fees, related to such
renewal, extension or refunding) and if such replacement Lien shall be limited
to substantially the same property that secured the Lien so replaced;
     (g) legal or equitable encumbrances deemed to exist by reason of the
existence of any litigation or other legal proceeding or arising out of a
judgment or award with respect to which an appeal is being prosecuted in good
faith by appropriate action and with respect to which adequate reserves are
being maintained and, in the case of judgment liens, execution thereon is
stayed;
     (h) rights reserved or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the
Borrower or any Subsidiary, or to use such property in a manner that does not
materially impair the use of such property for the purposes for which it is held
by the Borrower or such Subsidiary;
     (i) any obligations or duties affecting the property of the Borrower or any
of its Subsidiaries to any municipality, governmental, statutory or public
authority with respect to any franchise, grant, license or permit;
     (j) Liens filed in connection with sales of receivables by any of the
Subsidiaries (other than the Guarantor) to a wholly-owned special purpose
financing Subsidiary for purposes of perfecting such sales, provided that no
third party has any rights with respect to such Liens or any assets subject
thereto;
     (k) any interest or title of a lessor under any sale lease-back transaction
entered into by the Borrower or any Subsidiary conveying only the assets so
leased back to the extent the related Indebtedness is permitted under §8.1
hereof;



--------------------------------------------------------------------------------



 



- 17 -

     (l) Liens created or deemed to be created under Permitted Receivables
Transactions at any time provided such Liens do not extend to any property or
assets other than the trade receivables sold pursuant to such Permitted
Receivables Transactions, interests in the goods or products (including returned
goods and products), if any, relating to the sales giving rise to such trade
receivables; any security interests or other Liens and property subject thereto
(other than on any leases or related lease payment rights or receivables between
the Borrower and any of its Subsidiaries, as lessors or sublessors) from time to
time purporting to secure the payment by the obligors of such trade receivables
(together with any financing statements authorized by such obligors describing
the collateral securing such trade receivables) pursuant to such Permitted
Receivables Transactions; and
     (m) Liens securing other Indebtedness, provided that the aggregate amount
of all liabilities, including any Indebtedness, of the Borrower and its
Subsidiaries secured by all Liens permitted in subsections (k), (1) and (m),
when added (without duplication) to the aggregate amount of Indebtedness of the
Borrower’s Subsidiaries permitted under §8.1(b) and Indebtedness with respect to
Permitted Receivables Transactions, shall not exceed 15% of Consolidated
Tangible Assets at any time.
     Permitted Receivables Transaction. Any sale or sales of, and/or
securitization of, any accounts receivable of the Borrower and/or any of its
Subsidiaries (the “Receivables”) pursuant to which (a) the Borrower and its
Subsidiaries realize aggregate net proceeds of not more than $750,000,000 at any
one time outstanding, including, without limitation, any revolving purchase(s)
of Receivables where the maximum aggregate uncollected purchase price (exclusive
of any deferred purchase price) for such Receivables at any time outstanding
does not exceed $750,000,000, and (b) which Receivables shall not be discounted
more than 25%.
     Person. Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

    Pricing Table:

                              Applicable                     Facility  
Applicable   Applicable   Applicable Level   Senior Public Debt Rating   Fee
Rate   L/C Rate   Base Rate   Eurodollar Rate
1
  Greater than or equal to A- by Standard & Poor’s or greater than or equal to
A3 by Moody’s   0.1500% per annum   0.9750% per annum   Base Rate plus 0.0000%
per annum   Eurodollar Rate plus 0.9750% per annum
2
  BBB+ by Standard & Poor’s or Baa1 by Moody’s   0.1750% per annum   1.0750% per
annum   Base Rate plus 0.0750% per annum   Eurodollar Rate plus 1.0750% per
annum
3
  BBB by Standard & Poor’s or Baa2 by Moody’s   0.2250% per annum   1.1750% per
annum   Base Rate plus 0.1750% per annum   Eurodollar Rate plus 1.1750% per
annum



--------------------------------------------------------------------------------



 



- 18 -

                              Applicable                     Facility  
Applicable   Applicable   Applicable Level   Senior Public Debt Rating   Fee
Rate   L/C Rate   Base Rate   Eurodollar Rate
4
  BBB- by Standard & Poor’s or Baa3 by Moody’s   0.3000% per annum   1.3500% per
annum   Base Rate plus 0.3500% per annum   Eurodollar Rate plus 1.3500% per
annum
5
  Less than or equal to BB+ by Standard & Poor’s or less than or equal to Ba1 by
Moody’s   0.3500% per annum   1.8000% per annum   Base Rate plus 0.8000% per
annum   Eurodollar Rate plus 1.8000% per annum

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating. Initially, as of the Effective Date, level 3
shall apply.
     RCRA. See §6.15(a).
     Real Property. All real property heretofore, now, or hereafter owned,
operated, or leased by the Borrower or any of its Subsidiaries.
     Reimbursement Obligation. The Borrower’s obligation to reimburse the
applicable Issuing Bank and the Banks on account of any drawing under any Letter
of Credit, all as provided in §3.2.
     Release. Shall have the meaning specified in CERCLA and the term “Disposal”
(or “Disposed”) shall have the meaning specified in the RCRA and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of Canada or a state, province, territory
or other political subdivision thereof wherein the property lies establish a
meaning for “Release” or “Disposal” which is broader than specified in either
CERCLA, or RCRA, such broader meaning shall apply to the Borrower’s or any of
its Subsidiaries’ activities in that state, province, territory or political
subdivision.
     Replacement Bank. See §5.12.
     Replacement Notice. See §5.12.
     Revaluation Date. With respect to any Canadian Letter of Credit, each of
the following: (i) each date of the issuance of such Canadian Letter of Credit,
(ii) each date of an amendment thereof having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable Issuing Bank thereunder, and (iv) such additional
dates as the Administrative Agent or the applicable Issuing Bank shall determine
or the Majority Banks shall require.
     Senior Public Debt Rating. The ratings of the Borrower’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
and Standard & Poor’s.



--------------------------------------------------------------------------------



 



- 19 -

     Significant Subsidiary. At any time, a Subsidiary that at such time meets
the definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”.
     Standard & Poor’s. Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc.
     Subsidiary. As to any Person, any corporation, association, trust, or other
business entity of which such Person shall at any time own, directly or
indirectly, at least a majority of the outstanding capital stock or other
interest entitled to vote generally and whose financial results are required to
be consolidated with the financial results of the designated parent in
accordance with GAAP. Unless otherwise specified herein or the context otherwise
requires, any reference herein to a Subsidiary shall be deemed to refer to a
Subsidiary of the Borrower.
     Swap Contracts. All obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge the Borrower and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.
     Swing Line Bank. Bank of America.
     Swing Line Loan. See §2.11(a).
     Swing Line Loan Notice. A notice of a Swing Line Borrowing pursuant to
§2.11, which, if in writing, shall be substantially in the form of Exhibit B.
     Swing Line Sublimit. An amount equal to the lesser of (a) $100,000,000 and
(b) the Total Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Total Commitments.
     Syndicated Loan Request. See §2.6(a).
     Syndicated Loans. A Borrowing hereunder consisting of one or more loans
made by the Banks to the Borrower under the procedures described in §2.1(a).
     Terminated Plans. The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.
     Total Commitment. Initially $2,000,000,000, as such amount may be increased
or reduced in accordance with the terms hereof, or, if such Total Commitment has
been terminated pursuant to §2.3.1 or §12.2 hereof, zero.
     Total Debt. The sum, without duplication, of all (1) Indebtedness of the
Borrower on a consolidated basis under subsections (a) through (h) of the
definition of “Indebtedness” (provided, however, that Indebtedness with respect
to Permitted Receivables Transactions shall not be included in such
calculation), plus (2) non-contingent reimbursement obligations of the Borrower
and its Subsidiaries with respect to drawings under any letters of credit.



--------------------------------------------------------------------------------



 



- 20 -

     Type. When used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurodollar Rate, the
Base Rate or, in the case of a Competitive Bid Loan, whether it is a Eurodollar
Competitive Bid Loan or Absolute Competitive Bid Loan.
     U.S. Dollar Equivalent. With respect to any amount denominated in Canadian
Dollars computed at any time, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Applicable Spot Rate (determined in respect of
the most recent Revaluation Date).
     USA Patriot Act. The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
     §1.2. Rules of Interpretation.
     (a) Unless otherwise noted, a reference to any document or agreement
(including this Agreement) shall include such document or agreement as amended,
modified or supplemented from time to time in accordance with its terms and the
terms of this Agreement.
     (b) The singular includes the plural and the plural includes the singular.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) A reference to any Person includes its permitted successors and
permitted assigns.
     (e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by generally accepted accounting principles applied on
a consistent basis by the accounting entity to which they refer.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.
     (h) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.
     (i) The words “herein”, “hereof’, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
     §1.3. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Syndicated Loan”).



--------------------------------------------------------------------------------



 



- 21 -

§2. THE LOAN FACILITIES.
     §2.1. Commitment to Lend.
     (a) Subject to the terms and conditions set forth in this Agreement, each
of the Banks severally agrees to lend to the Borrower and the Borrower may
borrow, repay, and reborrow from time to time between the Effective Date and the
Maturity Date, upon notice by the Borrower to the Administrative Agent given in
accordance with this §2, its Commitment Percentage of the Syndicated Loans
requested by the Borrower; provided that the sum of the outstanding principal
amount of the Syndicated Loans plus the outstanding principal amount of the
Swing Line Loans plus the Maximum Drawing Amount of outstanding Letters of
Credit shall not exceed the Total Commitment minus the aggregate amount of
Competitive Bid Loans outstanding at such time.
     (b) On the date of each request for a Loan or Letter of Credit hereunder,
the Borrower shall be deemed to have made a representation and warranty that the
conditions set forth in §10 and §11, as the case may be, have been satisfied on
the date of such request. Any unpaid Reimbursement Obligation shall be a Base
Rate Loan, as set forth in §3.2(a).
     §2.2. Facility Fee. The Borrower agrees to pay to the Administrative Agent
for the account of the Banks a fee (the “Facility Fee”) on the Total Commitment
(whether or not utilized) equal to the Applicable Facility Fee Rate multiplied
by the Total Commitment, provided that after the expiry or termination of the
Total Commitment, the Facility Fee shall be computed on the sum of (A) the
Maximum Drawing Amount of all Letters of Credit, if any, outstanding from time
to time and (B) all Loans outstanding from time to time. The Facility Fee shall
be payable for the period from and after the Effective Date quarterly in arrears
on the first day of each calendar quarter for the immediately preceding calendar
quarter, with the first such payment commencing on July 1, 2011, and on the
Maturity Date (or on the date of termination in full of the Total Commitment, if
earlier) and on the date of termination of all Letters of Credit and payment in
full of all Loans. The Facility Fee shall be distributed pro rata among the
Banks in accordance with each Bank’s Commitment Percentage.
     §2.3. Reduction and Increase of Total Commitment.
          §2.3.1 Reduction of Total Commitment.
     (a) The Borrower shall have the right at any time and from time to time
upon three (3) Business Days’ prior written notice to the Administrative Agent
to reduce by $25,000,000 or a greater amount, or terminate entirely, the Total
Commitment, whereupon each Bank’s Commitment shall be reduced pro rata in
accordance with such Bank’s Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated; provided that at no time may the
Total Commitment be reduced to an amount less than the sum of (A) the Maximum
Drawing Amount of all Letters of Credit (other than the amount of cash
collateral or other credit support satisfactory to the Administrative Agent and
each applicable Issuing Bank that the Borrower has provided



--------------------------------------------------------------------------------



 



- 22 -

to secure Reimbursement Obligations prior to or concurrently with such
termination which would exceed the Total Commitment), and (B) all Loans then
outstanding.
     (b) No reduction or termination of the Total Commitment once made may be
revoked; the portion of the Total Commitment reduced or terminated may not be
reinstated; and amounts in respect of such reduced or terminated portion may not
be reborrowed.
     (c) The Administrative Agent will notify the Banks promptly after receiving
any notice delivered by the Borrower pursuant to this §2.3.1 and will distribute
to each Bank a revised Schedule 1 to this Agreement.
          §2.3.2 Increase of Total Commitment. Unless a Default or Event of
Default has occurred and is continuing, the Borrower may request, subject to the
approval of the Administrative Agent, that the Total Commitment be increased,
provided that such increase shall not, except with the consent of the Majority
Banks, in any event exceed $500,000,000 plus the amount, if any, by which the
Total Commitment has been reduced as a result of the termination of the
Commitments of any Bank pursuant to §5.12 hereunder; provided, however, that
(i) any Bank which is a party to this Agreement prior to such increase shall
have the first option, and may elect, to fund its pro rata share of the
increase, thereby increasing its Commitment hereunder, but no Bank shall have
any obligation to do so, (ii) in the event that it becomes necessary to include
a new Bank to provide additional funding under this §2.3.2, such new Bank must
be reasonably acceptable to the Administrative Agent and the Borrower, and
(iii) the Banks’ Commitment Percentages shall be correspondingly adjusted, as
necessary, to reflect any increase in the Total Commitment and Schedule 1 shall
be amended to reflect such adjustments. Any such increase in the Total
Commitment shall require, among other things, the satisfaction of such
conditions precedent as the Administrative Agent may reasonably require,
including, without limitation, the Administrative Agent’s receipt of evidence of
applicable corporate authorization and other corporate documentation from the
Borrower and the Guarantor and the legal opinion of counsel to the Borrower and
the Guarantor, each in form and substance satisfactory to the Administrative
Agent and such Banks as are participating in such increase. The Borrower shall
prepay that portion of any Syndicated Loans outstanding on the effective date of
any such increase to the extent necessary to keep the outstanding Syndicated
Loans ratable with any revised Commitment Percentages arising from any
nonratable increase in the Total Commitments under this Section.
     §2.4. Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the pro rata account of the Banks, the then unpaid
principal amount of the Syndicated Loans on the Maturity Date, (ii) to the
Administrative Agent for the account of the applicable Bank, the then unpaid
principal amount of such Bank’s Competitive Bid Loan on the last day of the
Interest Period applicable to such Loan, and (iii) to the Swing Line Bank, for
its account, the then unpaid principal amount of each Swing Line Loan on the
earlier of the Maturity Date and the first date after such Swing Line Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swing Line Loan is made; provided that on each date
that a



--------------------------------------------------------------------------------



 



- 23 -

Syndicated Loan or Competitive Bid Loan is made, the Borrower shall repay all
Swing Line Loans then outstanding.
     (b) Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Bank
resulting from each Loan made by such Bank, including the amounts of principal
and interest payable and paid to such Bank from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Banks and each Bank’s
share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this §2.4 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Bank or the Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.
     (e) Any Bank may request that any Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Bank a promissory note payable to the order of such Bank (or, if
requested by Bank, to such Bank and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to §20) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     §2.5. Interest on Loans.
     (a) The outstanding principal amount of Base Rate Syndicated Loans and
Swing Line Loans shall bear interest at the rate per annum equal to the
Applicable Base Rate. The outstanding principal amount of the Eurodollar Rate
Syndicated Loans shall bear interest at the Applicable Eurodollar Rate.
     (b) Interest shall be payable (i) quarterly in arrears on the first
Business Day of each calendar quarter, with the first such payment commencing
July 1, 2011, on Base Rate Loans, (ii) on the last day of the applicable
Interest Period, and if such Interest Period is longer than three months, also
on the last day of each three month period following the commencement of such
Interest Period, on Eurodollar Loans, and (iii) on the Maturity Date for all
Loans.



--------------------------------------------------------------------------------



 



- 24 -

     §2.6. Requests for Syndicated Loans.
     (a) The Borrower shall give to the Administrative Agent written notice in
the form of Exhibit A hereto (or telephonic notice confirmed in writing or a
facsimile in the form of Exhibit A hereto) of each Syndicated Loan requested
hereunder (a “Syndicated Loan Request”) not later than (a) 11:00 a.m. (New York
time) on the proposed Drawdown Date of any Base Rate Loan, or (b) 11:00 a.m.
(New York time) three (3) Eurodollar Business Days prior to the proposed
Drawdown Date of any Eurodollar Loan. Each such Syndicated Loan Request shall
specify (A) the principal amount of the Syndicated Loan requested, (B) the
proposed Drawdown Date of such Syndicated Loan, (C) whether such Syndicated Loan
requested is to be a Base Rate Loan or a Eurodollar Loan, and (D) the Interest
Period for such Syndicated Loan, if a Eurodollar Loan. Each Syndicated Loan
requested shall be in a minimum amount of $10,000,000. Each such Syndicated Loan
Request shall reflect the Maximum Drawing Amount of all Letters of Credit
outstanding and the amount of all Loans outstanding (including Competitive Bid
Loans and Swing Line Loans). Syndicated Loan Requests made hereunder shall be
irrevocable and binding on the Borrower, and shall obligate the Borrower to
accept the Syndicated Loan requested from the Banks on the proposed Drawdown
Date.
     (b) Each of the representations and warranties made by the Borrower to the
Banks or the Administrative Agent in this Agreement or any other Loan Document
shall be true and correct in all material respects when made and shall, for all
purposes of this Agreement, be deemed to be repeated by the Borrower on and as
of the date of the submission of a Syndicated Loan Request, Competitive Bid
Quote Request, or Letter of Credit Application and on and as of the Drawdown
Date of any Loan or the date of issuance of any Letter of Credit (except to the
extent (i) of changes resulting from transactions contemplated or permitted by
this Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that either individually or in the aggregate do not
result in a Material Adverse Effect, or (ii) that such representations and
warranties expressly relate only to an earlier date).
     (c) The Administrative Agent shall promptly notify each Bank of each
Syndicated Loan Request received by the Administrative Agent (i) on the proposed
Drawdown Date of any Base Rate Loan, or (ii) three (3) Eurodollar Business Days
prior to the proposed Drawdown Date of any Eurodollar Loan.
     §2.7. Election of Eurodollar Rate; Notice of Election; Interest Periods;
Minimum Amounts.
     (a) At the Borrower’s option, so long as no Default or Event of Default has
occurred and is then continuing, the Borrower may (i) elect to convert any Base
Rate Syndicated Loan or a portion thereof to a Eurodollar Loan, (ii) at the time
of any Syndicated Loan Request, specify that such requested Loan shall be a
Eurodollar Loan, or (iii) upon expiration of the applicable Interest Period,
elect to maintain an existing Eurodollar Loan as such, provided that the
Borrower give notice to the Administrative Agent pursuant to §2.7(b) hereof.
Upon determining any Eurodollar Rate, the Administrative Agent shall forthwith
provide notice thereof to the Borrower and the



--------------------------------------------------------------------------------



 



- 25 -

Banks, and each such notice to the Borrower shall be considered prima facie
correct and binding, absent manifest error.
     (b) Three (3) Eurodollar Business Days prior to the making of any
Eurodollar Loan or the conversion of any Base Rate Syndicated Loan to a
Eurodollar Loan, or, in the case of an outstanding Eurodollar Loan, the
expiration date of the applicable Interest Period, the Borrower shall give
written, telex or facsimile notice (or telephonic notice promptly confirmed in a
writing or a facsimile) received by the Administrative Agent not later than
11:00 a.m. (New York time) of its election pursuant to §2.7(a). Each such notice
delivered to the Administrative Agent shall specify the aggregate principal
amount of the Syndicated Loans to be borrowed or maintained as or converted to
Eurodollar Loans and the requested duration of the Interest Period that will be
applicable to such Eurodollar Loan, and shall be irrevocable and binding upon
the Borrower. If the Borrower shall fail to give the Administrative Agent notice
of its election hereunder together with all of the other information required by
this §2.7(b) with respect to any Syndicated Loan, whether at the end of an
Interest Period or otherwise, such Syndicated Loan shall be deemed a Base Rate
Loan. The Administrative Agent shall promptly notify the Banks in writing (or by
telephone confirmed in writing or by facsimile) of such election.
     (c) Notwithstanding anything herein to the contrary, the Borrower may not
specify an Interest Period that would extend beyond the Maturity Date.
     (d) No conversion of Loans pursuant to this §2.7 may result in any
Eurodollar Borrowing that is less than $5,000,000. In no event shall the
Borrower have more than ten (10) different Interest Periods for Borrowings of
Eurodollar Loans outstanding at any time.
     (e) Subject to the terms and conditions of §5.8 hereof, if any Affected
Bank demands compensation under §5.5(c) or (d) with respect to any Eurodollar
Loan, the Borrower may at any time, upon at least three (3) Business Days’ prior
written notice to the applicable Administrative Agent, elect to convert such
Eurodollar Loan into a Base Rate Loan (on which interest and principal shall be
payable contemporaneously with the related Eurodollar Loans of the other Banks).
Thereafter, and until such time as the Affected Bank notifies the Administrative
Agent that the circumstances giving rise to the demand for compensation under
§5.5(c) or (d) no longer exist, all requests for Eurodollar Loans from such
Affected Bank shall be deemed to be requests for Base Rate Loans. Once the
Affected Bank notifies the Administrative Agent that such circumstances no
longer exist, the Borrower may elect that the principal amount of each such Loan
converted hereunder shall again bear interest as Eurodollar Loans beginning on
the first day of the next succeeding Interest Period applicable to the related
Eurodollar Loans of the other Banks.
     §2.8. Funds for Syndicated Loans. Not later than 1:00 p.m. (New York time)
on the proposed Drawdown Date of Syndicated Loans, each of the Banks will make
available to the Administrative Agent at the Administrative Agent’s Office, in
immediately available funds, the amount of its Commitment Percentage of the
amount of the requested Loan.



--------------------------------------------------------------------------------



 



- 26 -

Upon receipt from each Bank of such amount, and upon receipt of the documents
required by §10 and §11 and the satisfaction of the other conditions set forth
therein, the Administrative Agent will make available to the Borrower the
aggregate amount of such Syndicated Loans made available by the Banks. The
failure or refusal of any Bank to make available to the Administrative Agent at
the aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Syndicated Loan shall not relieve any other Bank
from its several obligations hereunder to make available to the Administrative
Agent the amount of such Bank’s Commitment Percentage of the requested Loan.
     §2.9. Maturity of the Loans and Reimbursement Obligations. The Borrower
promises to pay on the Maturity Date, and there shall become absolutely due and
payable on the Maturity Date, all of the Loans and unpaid Reimbursement
Obligations outstanding on such date, together with any and all accrued and
unpaid interest thereon and any fees and other amounts owing hereunder.
     §2.10. Optional Prepayments or Repayments of Loans. Subject to the terms
and conditions of §5.8, the Borrower shall have the right, at its election, to
repay or prepay the outstanding amount of the Loans, as a whole or in part, at
any time without penalty or premium. The Borrower shall give the Administrative
Agent no later than 11:00 a.m. (New York time) (a) on the proposed date of
prepayment or repayment of Base Rate Loans, and (b) three (3) Eurodollar
Business Day prior to the proposed date of prepayment or repayment of all other
Loans, written notice (or telephonic notice confirmed in writing or by
facsimile) of any proposed prepayment or repayment pursuant to this §2.10,
specifying the proposed date of prepayment or repayment of Loans and the
principal amount to be paid. Notwithstanding the foregoing, the Borrower may not
prepay any Competitive Bid Loans without the consent of the applicable Bank. The
Administrative Agent shall promptly notify each Bank by written notice (or
telephonic notice confirmed in writing or by facsimile) of such notice of
payment.
     §2.11. Swing Line Loans; Participations.
     (a) Subject to the terms and conditions set forth herein, the Swing Line
Bank, in reliance upon the agreements of the other Banks set forth in this
§2.11, shall make loans (each such loan, a “Swing Line Loan”) to the Borrower on
any Business Day from time to time between the Effective Date and the Maturity
Date, upon notice by the Borrower to the Administrative Agent in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Commitment Percentage of the Syndicated Loans and Maximum Drawing
Amount of outstanding Letters of Credit of the Bank acting as Swing Line Bank,
may exceed the amount of such Bank’s Commitment; provided, that after giving
effect to any Swing Line Loan, (i) the sum of the outstanding principal amount
of the Syndicated Loans plus the outstanding principal amount of the Swing Line
Loans plus the Maximum Drawing Amount of outstanding Letters of Credit shall not
exceed the Total Commitment minus the aggregate amount of Competitive Bid Loans
outstanding at such time, and (ii) the aggregate outstanding principal amount of
the Syndicated Loans of any Bank plus such Bank’s Commitment Percentage of the
outstanding principal amount of the Swing Line Loans plus such Bank’s Commitment
Percentage of the outstanding principal amount of the Maximum Drawing Amount of



--------------------------------------------------------------------------------



 



- 27 -

outstanding Letters of Credit shall not exceed such Bank’s Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this §2.11, prepay under §2.10, and reborrow under this §2.11. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Loan in an amount equal to the product of such
Bank’s Commitment Percentage times the amount of such Swing Line Loan.
     (b) Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swing Line Bank and the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Swing Line Bank and the
Administrative Agent not later than 1:00 p.m (New York time). on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Bank and the Administrative Agent of a written Swing Line Loan
Request, appropriately completed and signed by an authorized officer of the
Borrower. Promptly after receipt by the Swing Line Bank of any telephonic Swing
Line Loan Request, the Swing Line Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Request and, if not, the Swing Line Bank will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Bank has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Bank)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Bank not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
§2.11(a), or (B) that one or more of the applicable conditions specified in §11
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Bank will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Request, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Bank in immediately available funds.
     (c) The Swing Line Bank at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line Bank
to so request on its behalf), that each Bank make a Base Rate Syndicated Loan in
an amount equal to such Bank’s Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Syndicated Loan Request for purposes hereof) and
in accordance with the requirements of §2.6, without regard to the minimum and
multiples specified therein, but subject to the unutilized portion of the Total
Aggregate Commitments and the conditions set forth in §11. The Swing Line Bank
shall furnish the Borrower with a copy of the applicable Syndicated Loan Request
promptly after delivering such notice to the Administrative Agent. Each Bank
shall make an amount equal to its Commitment Percentage of the amount specified
in such Syndicated Loan Request available to the Administrative Agent in
immediately available funds (and the Administrative Agent may



--------------------------------------------------------------------------------



 



- 28 -

apply any cash collateral or other credit support available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Bank at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Syndicated Loan Request, whereupon, subject to §2.11(d), each Bank that so
makes funds available shall be deemed to have made a Base Rate Syndicated Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the Swing Line Bank.
     (d) If for any reason any Swing Line Loan cannot be refinanced by such a
Syndicated Borrowing in accordance with §2.11(c), the request for Base Rate
Syndicated Loans submitted by the Swing Line Bank as set forth herein shall be
deemed to be a request by the Swing Line Bank that each of the Banks fund its
risk participation in the relevant Swing Line Loan and each Bank’s payment to
the Administrative Agent for the account of the Swing Line Bank pursuant to
§2.11(c) shall be deemed payment in respect of such participation.
     (e) If any Bank fails to make available to the Administrative Agent for the
account of the Swing Line Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this §2.11 by the time specified herein,
the Swing Line Bank shall be entitled to recover from such Bank (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Swing Line Bank
in accordance with banking industry practice on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Bank in connection with the foregoing. If such Bank pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such Bank’s
Syndicated Loan included in the relevant Syndicated Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Bank submitted to any Bank (through the Administrative Agent)
with respect to any amounts owing under this paragraph shall be conclusive
absent manifest error.
     (f) Each Bank’s obligation to make Syndicated Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this §2.11 shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such Bank
may have against the Swing Line Bank, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that each Bank’s obligation to make Syndicated Loans
pursuant to this §2.11 is subject to the conditions set forth in §11. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
     (g) At any time after any Bank has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Bank receives any payment
on account of such



--------------------------------------------------------------------------------



 



- 29 -

Swing Line Loan, the Swing Line Bank will distribute to such Bank its Commitment
Percentage thereof in the same funds as those received by the Swing Line Bank.
     (h) If any payment received by the Swing Line Bank in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Bank under any of the circumstances described in §33 (including pursuant to any
settlement entered into by the Swing Line Bank in its discretion), each Bank
shall pay to the Swing Line Bank its Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Bank. The obligations of the Banks under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
     (i) The Swing Line Bank shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Bank funds its Base Rate Syndicated
Loan or risk participation pursuant to this §2.11 to refinance such Bank’s
Commitment Percentage of any Swing Line Loan, interest in respect of such
Commitment Percentage shall be solely for the account of the Swing Line Bank.
     (j) The Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Bank.
§3. LETTERS OF CREDIT.
     §3.1. Letter of Credit Commitments.
     (a) Subject to the terms and conditions hereof and the receipt by the
Administrative Agent of a written notice in the form of Exhibit C hereto (a
“Letter of Credit Request”) reflecting the Maximum Drawing Amount of all Letters
of Credit (including the requested Letter of Credit), and receipt by an Issuing
Bank, with a copy to the Administrative Agent, of a Letter of Credit
Application, such Issuing Bank, on behalf of the Banks and in reliance upon the
representations and warranties of the Borrower contained herein and the
agreement of the Banks contained in §3.1(c) hereof, agrees to issue standby
Letters of Credit (including so-called “direct pay” standby Letters of Credit)
for the account of the Borrower (which may, with such Issuing Bank’s consent,
incorporate automatic renewals for periods of up to twelve (12) months), in such
form as may be requested from time to time by the Borrower and agreed to by such
Issuing Bank; provided, however, that, after giving effect to such request, the
aggregate Maximum Drawing Amount of all Letters of Credit issued at any time
shall not exceed the Total Commitment minus the aggregate outstanding amount of
the Loans; provided further, that (i) no Letter of Credit shall have an
expiration date later than the earlier of (A) eighteen (18) months after the
date of issuance (which may incorporate automatic renewals for periods of up to
twelve (12) months), or (B) five (5) Business Days prior to the Maturity Date;
(ii) no Issuing Bank shall be under any obligation to issue any Letter of Credit
if (A) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing



--------------------------------------------------------------------------------



 



- 30 -

the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder
or otherwise) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, (B) the issuance of the Letter of Credit would violate one or more material
policies of such Issuing Bank applicable to letters of credit generally applied
on a consistent basis to similarly situated letter of credit applicants, or
(C) any Bank is at that time a Defaulting Bank, unless (x) such Issuing Bank has
entered into arrangements, including the delivery of cash collateral or other
credit support, satisfactory to such Issuing Bank (in its sole discretion), with
the Borrower or such Bank to eliminate such Issuing Bank’s actual or potential
fronting exposure with respect to such Defaulting Bank, or (y) such actual or
potential fronting exposure with respect to such Defaulting Bank has been
reallocated to Banks that are non-Defaulting Banks pursuant to clause (iv) of
§5.14 and (iii) the aggregate face amount of all Letters of Credit issued by any
one Issuing Bank shall not at any time exceed the amount set forth opposite the
name of such Issuing Bank on Schedule 3.1 hereto, as such amount may be
increased (in the sole discretion of such Issuing Bank) or decreased (if so
agreed by such Issuing Bank and the Borrower by the execution and delivery by
such Issuing Bank, the Borrower, the Guarantor and the Administrative Agent of
an instrument in substantially the form of Schedule 3.1.1 hereto. Each Issuing
Bank will promptly confirm to the Administrative Agent the issuance of each
Letter of Credit specifying the face amount thereof or any increase thereto, and
the Administrative Agent will transmit such information to the Banks.
     (b) Each Letter of Credit shall be denominated in Dollars or, in accordance
with and subject to the terms of §3.1(e) hereof, in Canadian Dollars.
     (c) Each Bank severally agrees that it shall be absolutely liable, without
regard to the occurrence of any Default or Event of Default, the termination of
the Total Commitment pursuant to §12.2, or any other condition precedent or
circumstance whatsoever (other than as stated in the next sentence hereof), to
the extent of such Bank’s Commitment Percentage (computed after the termination
of the Total Commitment in accordance with the Commitment Percentage in effect
immediately prior to such Termination), to reimburse each Issuing Bank on demand
for the amount of each draft paid by such Issuing Bank under each Letter of
Credit issued by such Issuing Bank to the extent that such amount is not
reimbursed by the Borrower pursuant to §3.2 (such agreement of a Bank being
called herein the “Letter of Credit Participation” of such Bank). Each Bank
agrees that its obligation to reimburse each Issuing Bank pursuant to this
§3.1(c) shall not be affected in any way by any circumstance whatsoever other
than the gross negligence or willful misconduct of such Issuing Bank, provided
that the making of a payment under a Letter of Credit against documents that
appear on their face



--------------------------------------------------------------------------------



 



- 31 -

to substantially comply with the terms and conditions of such Letter of Credit
shall not be deemed to be gross negligence or willful misconduct.
     (d) Each such reimbursement payment made by a Bank to an Issuing Bank shall
be made to an account of such Issuing Bank in the United States of America and
shall be treated as the purchase by such Bank of a participating interest in the
applicable Reimbursement Obligation under §3.2 in an amount equal to such
payment. Each Bank shall share in accordance with its participating interest in
any interest which accrues pursuant to §3.2.
     (e) (i) The Borrower shall be entitled to request that one or more Letters
of Credit be denominated in Canadian Dollars for the account of any Canadian
Subsidiary of the Borrower (each a “Canadian Dollar Letter of Credit”); provided
that (i) the aggregate undrawn face amount of all Canadian Dollar Letters of
Credit may not exceed C$200,000,000 at any time and (ii) each Canadian Dollar
Letter of Credit shall provide for payment of any drawing thereunder on a date
not earlier than three Business Days after the relevant Issuing Bank determines
that the documents submitted in connection with such drawing appear on their
face to substantially comply with the terms and conditions of such Letter of
Credit.
     (ii) The Letter of Credit Application in respect of each Canadian Dollar
Letter of Credit shall be signed by the Borrower; provided that nothing therein
shall be deemed to alter the obligations of the Borrower under this Agreement in
respect of any drawing under any such Letter of Credit.
     (iii) If an Issuing Bank makes a payment in Canadian Dollars pursuant to a
Canadian Dollar Letter of Credit, the amount of such payment shall, for all
purposes of this Agreement (but without prejudice to the terms of such Letter of
Credit), immediately be deemed converted into the U.S. Dollar Equivalent thereof
and shall for all purposes hereof be deemed to have been made in U.S. Dollars in
said amount.
     (f) As of the Effective Date, the Existing Letters of Credit shall
automatically be deemed to be Letters of Credit for all purposes of this
Agreement, having the respective face amounts specified in Schedule 3.1.2
hereof.
     (g) The parties acknowledge and agree that (i) certain of the Existing
Letters of Credit have been issued by Affiliates of Issuing Banks identified in
Schedule 3.1.2 hereof, and that (ii) an Issuing Bank may hereafter comply with
the provisions of §3.1 in respect of the issuance of Canadian Dollar Letters of
Credit by arranging for an Affiliate of such Issuing Bank organized under the
laws of Canada to issue such Canadian Dollar Letter of Credit (each Letter of
Credit issued by an Affiliate of an Issuing Bank as provided herein being herein
referred to as a “Bank Affiliate Letter of Credit”), provided that such Issuing
Bank shall, prior to such issuance, have notified the Administrative Agent and
the Borrower of the identity of such Affiliate. The parties agree that (1) each
Bank Affiliate Letter of Credit is and shall be a “Letter of Credit” for all
purposes of this Agreement; (2) each reference in the definition of
“Reimbursement Obligation” and in



--------------------------------------------------------------------------------



 



- 32 -

§3.2, §3.3 and §3.4 to an Issuing Bank shall be deemed to include the issuer of
each such Bank Affiliate Letter of Credit; (3) notwithstanding the foregoing,
the issuance, extension or renewal of each Letter of Credit shall remain subject
to the conditions and requirements of §3.1 and §11, and each provision of this
Agreement, including without limitation the last sentence of §3.1(a) and §3.5,
requiring the giving of a notice hereunder by or to an Issuing Bank shall be
deemed to refer to such Issuing Bank and not to such Affiliate; and (4) the
obligations of the Banks, the Borrower and the Guarantor to each Issuing Bank
shall, in the case of each Bank Affiliate Letter of Credit, inure to the benefit
of the Affiliate issuing or having issued such Bank Affiliate Letter of Credit
and be enforceable by such Affiliate and/or by such Issuing Bank on behalf of
such Affiliate. Each Canadian Dollar Letter of Credit issued by a Canadian
Affiliate of an Issuing Bank shall be issued on a Business Day which is not a
day on which banking institutions in Toronto and Montreal, Canada are authorized
by law to close.
     (h) Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.
     §3.2. Reimbursement Obligation of the Borrower. In order to induce the
Issuing Banks to issue, extend and renew each Letter of Credit, the Borrower
hereby agrees to reimburse or pay to each Issuing Bank, with respect to each
Letter of Credit issued, extended or renewed by such Issuing Bank hereunder, as
follows:
     (a) if any draft presented under any Letter of Credit is honored by such
Issuing Bank or such Issuing Bank otherwise makes payment with respect thereto,
the sum of (i) the amount paid by such Issuing Bank under or with respect to
such Letter of Credit (except that in the case of a payment in Canadian Dollars,
it shall reimburse or pay the U.S. Dollar Equivalent thereof), and (ii) the
amount of any taxes, fees, charges or other costs and expenses whatsoever
incurred by such Issuing Bank in connection with any payment made by such
Issuing Bank under, or with respect to, such Letter of Credit; provided,
however, if the Borrower does not reimburse such Issuing Bank on the Drawdown
Date, such amount shall, provided that no Event of Default under §§12.1(g) or
12.1(h) has occurred, become automatically a Base Rate Syndicated Loan advanced
hereunder in an amount equal to such sum (and the Administrative Agent shall
notify the Banks upon receipt of the notice thereof from the applicable Issuing
Bank pursuant to §3.5, which notice shall be deemed to constitute a Syndicated
Loan Request and satisfy the requirements of §2.6); and
     (b) upon the date that is five (5) Business Days prior to the Maturity Date
(or, if such day is not a Business Day, the next preceding Business Day) or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §12, an amount equal to the then Maximum Drawing
Amount of all outstanding Letters of Credit shall be paid by the Borrower to the
Administrative Agent to be held as cash collateral for the applicable
Reimbursement Obligations, and the Borrower hereby grants to the Administrative
Agent a security interest therein.



--------------------------------------------------------------------------------



 



- 33 -

     §3.3. Obligations Absolute. The Borrower’s obligations under this §3 shall
be absolute and unconditional under any and all circumstances and irrespective
of the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against any Issuing Bank, any Bank or any beneficiary of a
Letter of Credit, and the Borrower expressly waives any such rights that it may
have with respect thereto. The Borrower further agrees with each Issuing Bank
and the Banks that such Issuing Bank and the Banks (i) shall not be responsible
for, and the Borrower’s Reimbursement Obligations under §3.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged (unless due to the willful
misconduct of such Issuing Bank or any other Bank), or any dispute between or
among the Borrower and the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee, and (ii) shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit except to the extent of their own willful misconduct. The Borrower agrees
that any action taken or omitted by any Issuing Bank or any Bank in good faith
under or in connection with any Letter of Credit and the related drafts and
documents shall be binding upon the Borrower and shall not result in any
liability on the part of such Issuing Bank or any Bank (or their respective
affiliates) to the Borrower. Nothing herein shall constitute a waiver by the
Borrower of any of its rights against any beneficiary of a Letter of Credit.
     §3.4. Reliance by the Issuing Banks. To the extent not inconsistent with
§3.3, each Issuing Bank shall be entitled to rely, and shall be fully protected
in relying, upon any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, facsimile, telex
or teletype message, statement, order or other document believed by such Issuing
Bank in good faith to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuing
Bank.
     §3.5. Notice Regarding Letters of Credit. One (1) Business Day prior to the
issuance of any Letter of Credit or any amendment, extension or termination
thereof, the applicable Issuing Bank shall notify the Administrative Agent of
the terms of such Letter of Credit, amendment, extension or termination. In the
case of any such issuance, amendment or extension, the Administrative Agent will
promptly notify such Issuing Bank whether such issuance, amendment or extension
is permissible under the limitation set forth in the proviso to §2.1(a). On the
day of any drawing under any Letter of Credit, such Issuing Bank shall notify
the Administrative Agent of such drawing, specifying the amount thereof, and on
the day of any payment under any Letter of Credit (or failure of the Borrower to
reimburse such drawing in accordance with §3.2), such Issuing Bank shall notify
the Administrative Agent of such payment (or failure), specifying the amount
thereof and, in the case of a payment (or failure) under a Canadian Dollar
Letter of Credit, the U.S. Dollar Equivalent thereof. Additionally, each Issuing
Bank shall no later than the third Business Day following the last day of each
month, provide to Administrative Agent a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to Administrative
Agent, showing the date of issuance of each Letter of



--------------------------------------------------------------------------------



 



- 34 -

Credit, the account party, the original face amount (if any), the Maximum
Drawing Amount, the expiration date, and the reference number of any Letter of
Credit outstanding at any time during each month, and showing the aggregate
amount (if any) payable by the Borrower to such Issuing Bank during such month.
Promptly after the receipt of such schedule from each Issuing Bank, the
Administrative Agent shall provide to all Banks a summary aggregating the
schedules received from each of the Issuing Banks.
     §3.6. Letter of Credit Fee; Fronting Fee. The Borrower shall pay a fee (the
“Letter of Credit Fee”) equal to the Applicable L/C Rate on the Maximum Drawing
Amount to the Administrative Agent for the account of the Banks, to be shared
pro rata by the Banks in accordance with their respective Commitment
Percentages; provided, that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Bank with respect to any Letter of Credit as to which
such Defaulting Bank has not provided cash collateral or other credit support
satisfactory to the applicable Issuing Bank shall be payable, to the maximum
extent permitted by applicable Law, to the other Banks in accordance with the
upward adjustments in their respective Commitment Percentages allocable to such
Letter of Credit pursuant to § 5.14(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account. The Letter of Credit Fee shall
be payable quarterly in arrears on the third Business Day of each calendar
quarter for the quarter just ended, with the first such payment being due on
July 6, 2011, and on the Maturity Date. In addition, a fronting fee (the
“Fronting Fee”) with respect to each Letter of Credit as agreed upon between the
Borrower and each Issuing Bank shall be payable by the Borrower to such Issuing
Bank for its account, and the Borrower shall pay directly to each applicable
Issuing Bank for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such Issuing
Bank relating to letters of credit as from time to time in effect.
§4. COMPETITIVE BID LOANS.
     §4.1. The Competitive Bid Option. In addition to the Syndicated Loans made
pursuant to §2 hereof, the Borrower may request Competitive Bid Loans pursuant
to the terms of this §4. The Banks may, but shall have no obligation to, make
offers for Competitive Bid Loans and the Borrower may, but shall have no
obligation to, accept such offers in the manner set forth in this §4.
Notwithstanding any other provision herein to the contrary, at no time shall
(x) the aggregate principal amount of Competitive Bid Loans outstanding at any
time exceed the Total Commitment minus the sum of (a) the aggregate outstanding
principal amount of Syndicated Loans plus (b) the aggregate outstanding
principal amount of Swing Loans plus (c) the Maximum Drawing Amount of Letters
of Credit, outstanding at such time, and (y) there be more than 10 Competitive
Bid Loans outstanding at any time.
     §4.2. Competitive Bid Loan Accounts; Competitive Bid Loans.
     (a) The obligation of the Borrower to repay the outstanding principal
amount of any and all Competitive Bid Loans, plus interest at the applicable
rate accrued thereon, shall be evidenced by this Agreement and by individual
loan accounts (the “Competitive Bid Loan Accounts” and individually, a
“Competitive Bid Loan Account”) maintained by the Administrative Agent on its
books for each of the Banks, it being the intention of the parties hereto that,
except as provided for in paragraph (b) of this §4.2,



--------------------------------------------------------------------------------



 



- 35 -

the Borrower’s obligations with respect to Competitive Bid Loans are to be
evidenced only as stated herein and not by separate promissory notes.
     (b) Any Bank may at any time, and from time to time, request that any
Competitive Bid Loans outstanding to such Bank be evidenced by a promissory note
of the Borrower in the form approved by the Administrative Agent, dated as of
the Effective Date and completed with appropriate insertions.
     (c) The Borrower irrevocably authorizes the Administrative Agent to make or
cause to be made, in connection with a Drawdown Date of any Competitive Bid Loan
or at the time of receipt of any payment of principal on the applicable Bank’s
Competitive Bid Loan Account, an appropriate notation on the Administrative
Agent’s records, reflecting the making of the Competitive Bid Loan, or the
receipt of such payment (as the case may be). The outstanding amount of the
Competitive Bid Loans set forth on the Administrative Agent’s records, shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Bank, but the failure to record, or any error in so recording, any such amount
shall not limit or otherwise affect the obligations of the Borrower hereunder to
make payments of principal of or interest on any Competitive Bid Loan when due.
     §4.3. Competitive Bid Quote Request; Invitation for Competitive Bid Quotes.
     (a) When the Borrower wishes to request offers to make Competitive Bid
Loans under this §4, it shall transmit to the Administrative Agent by telex or
facsimile a Competitive Bid Quote Request substantially in the form of Exhibit F
hereto (a “Competitive Bid Quote Request”) so as to be received no later than
1:00 p.m. (New York time) (x) five (5) Eurodollar Business Days prior to the
requested Drawdown Date in the case of a Eurodollar Competitive Bid Loan or
(y) two (2) Business Days prior to the requested Drawdown Date in the case of an
Absolute Competitive Bid Loan, specifying:
     (i) the requested Drawdown Date (which must be a Eurodollar Business Day in
the case of a Eurodollar Competitive Bid Loan or a Business Day in the case of
an Absolute Competitive Bid Loan);
     (ii) the aggregate amount of such Competitive Bid Loans, which shall be
$10,000,000 or larger multiple of $1,000,000;
     (iii) the duration of the Interest Period(s) applicable thereto, subject to
the provisions of the definition of Interest Period; and
     (iv) whether the Competitive Bid Quotes requested are for Eurodollar
Competitive Bid Loans or Absolute Competitive Bid Loans.

    The Borrower may request offers to make Competitive Bid Loans for more than
one Interest Period in a single Competitive Bid Quote Request. No new
Competitive Bid Quote Request shall be given until the Borrower has notified the
Administrative Agent of



--------------------------------------------------------------------------------



 



- 36 -

    its acceptance or non-acceptance of the Competitive Bid Quotes relating to
any outstanding Competitive Bid Quote Request.

     (b) Promptly upon receipt of a Competitive Bid Quote Request, the
Administrative Agent shall send to the Banks by telecopy or facsimile
transmission an Invitation for Competitive Bid Quotes substantially in the form
of Exhibit G hereto, which shall constitute an invitation by the Borrower to
each Bank to submit Competitive Bid Quotes in accordance with this §4.
     §4.4. Alternative Manner of Procedure. If, after receipt by the
Administrative Agent and each of the Banks of a Competitive Bid Quote Request
from the Borrower in accordance with §4.3, the Administrative Agent or any Bank
shall be unable to complete any procedure of the auction process described in
§§4.5 through 4.6 (inclusive) due to the inability of such Person to transmit or
receive communications through the means specified therein, such Person may rely
on telephonic notice for the transmission or receipt of such communications. In
any case where such Person shall rely on telephone transmission or receipt, any
communication made by telephone shall, as soon as possible thereafter, be
followed by written confirmation thereof.
     §4.5. Submission and Contents of Competitive Bid Quotes.
     (a) Each Bank may, but shall be under no obligation to, submit a
Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Competitive Bid Quote Request. Each Competitive Bid
Quote must comply with the requirements of this §4.5 and must be submitted to
the Administrative Agent by telex or facsimile transmission at its offices as
specified in or pursuant to §22 not later than (x) 2:00 p.m. (New York time) on
the fourth Eurodollar Business Day prior to the proposed Drawdown Date, in the
case of a Eurodollar Competitive Bid Loan or (y) 10:00 a.m. (New York time) one
Business Day prior to the proposed Drawdown Date, in the case of an Absolute
Competitive Bid Loan; provided that Competitive Bid Quotes may be submitted by
the Administrative Agent in its capacity as a Bank only if it submits its
Competitive Bid Quote to the Borrower not later than (x) one hour prior to the
deadline for the other Banks, in the case of a Eurodollar Competitive Bid Loan
or (y) 15 minutes prior to the deadline for the other Banks, in the case of an
Absolute Competitive Bid Loan. Subject to the provisions of §§10 and 11 hereof,
any Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.
     (b) Each Competitive Bid Quote shall be in substantially the form of
Exhibit H hereto and shall in any case specify:
     (i) the proposed Drawdown Date;
     (ii) the principal amount of the Competitive Bid Loan for which each
proposal is being made, which principal amount (w) may be greater than or less
than the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger
multiple of $1,000,000, (y) may not exceed the aggregate principal amount of



--------------------------------------------------------------------------------



 



- 37 -

Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Bank may be accepted;
     (iii) the Interest Period(s) for which Competitive Bid Quotes are being
submitted;
     (iv) in the case of a Eurodollar Competitive Bid Loan, the margin above or
below the applicable Eurodollar Rate (the “Competitive Bid Margin”) offered for
each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/10,000th of 1%) to be added to or subtracted from such Eurodollar
Rate;
     (v) in the case of an Absolute Competitive Bid Loan, the rate of interest
per annum (specified to the nearest 1/10,000th of 1%) (the “Competitive Bid
Rate”) offered for each such Absolute Competitive Bid Loan; and
     (vi) the identity of the quoting Bank.

    A Competitive Bid Quote may include up to five separate offers by the
quoting Bank with respect to each Interest Period specified in the related
Competitive Bid Quote Request.

     (c) Any Competitive Bid Quote shall be disregarded if it:
     (i) is not substantially in the form of Exhibit H hereto;
     (ii) contains qualifying, conditional or similar language;
     (iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
     (iv) arrives after the time set forth in §4.5(a) hereof.
     §4.6. Notice to Borrower. The Administrative Agent shall promptly notify
the Borrower of the terms (x) of any Competitive Bid Quote submitted by a Bank
that is in accordance with §4.5 and (y) of any Competitive Bid Quote that
amends, modifies or is otherwise inconsistent with a previous Competitive Bid
Quote submitted by such Bank with respect to the same Competitive Bid Quote
Request. Any such subsequent Competitive Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid Quote is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Rates, as the case may be, so offered, and the identity of the respective
Banks submitting such offers, and (C) if applicable, limitations on the
aggregate principal amount of Competitive Bid Loans for which offers in any
single Competitive Bid Quote may be accepted.





--------------------------------------------------------------------------------



 



- 38 -
          §4.7. Acceptance and Notice by Borrower and Administrative Agent. Not
later than (x) 11:00 a.m. (New York time) on the third Eurodollar Business Day
prior to the proposed Drawdown Date, in the case of a Eurodollar Competitive Bid
Loan or (y) 11:00 a.m. (New York time) on the proposed Drawdown Date, in the
case of an Absolute Competitive Bid Loan, the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of each Competitive Bid
Quote in substantially the form of Exhibit H hereto. The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:
     (i) the aggregate principal amount of each Competitive Bid Loan may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
     (ii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Rates, as the case may be, and
     (iii) the Borrower may not accept any offer that is described in subsection
4.5(c) or that otherwise fails to comply with the requirements of this
Agreement.
The Administrative Agent shall promptly notify each Bank which submitted a
Competitive Bid Quote of the Borrower’s acceptance or non-acceptance thereof. At
the request of any Bank which submitted a Competitive Bid Quote and with the
consent of the Borrower, the Administrative Agent will promptly notify all Banks
which submitted Competitive Bid Quotes of (a) the aggregate principal amount of,
and (b) the range of Competitive Bid Rates or Competitive Bid Margins of, the
accepted Competitive Bid Loans for each requested Interest Period.
          §4.8. Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Competitive Bid Margin or Competitive Bid Rate, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which offers are accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are accepted
shall be allocated by the Administrative Agent among such Banks as nearly as
possible (in such multiples, not less than $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determination by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.
          §4.9. Funding of Competitive Bid Loans. If, on or prior to the
Drawdown Date of any Competitive Bid Loan, the Total Commitment has not
terminated in full and if, on such Drawdown Date, the applicable conditions of
§§10 and 11 hereof are satisfied, the Bank or Banks whose offers the Borrower
has accepted will fund each Competitive Bid Loan so accepted. Such Bank or Banks
will make such Competitive Bid Loans by crediting the Administrative Agent for
further credit to the Borrower’s specified account with the Administrative
Agent, in immediately available funds not later than 1:00 p.m. (New York time)
on such Drawdown Date.
          §4.10. Funding Losses. If, after acceptance of any Competitive Bid
Quote pursuant to §4, the Borrower (i) fails to borrow any Competitive Bid Loan
so accepted on the



--------------------------------------------------------------------------------



 



- 39 -

date specified therefor, or (ii) repays the outstanding amount of the
Competitive Bid Loan prior to the last day of the Interest Period relating
thereto, the Borrower shall indemnify the Bank making such Competitive Bid Quote
or funding such Competitive Bid Loan against any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund or maintain such unborrowed Competitive Bid Loans, including,
without limitation compensation as provided in §5.8.
          §4.11. Repayment of Competitive Bid Loans; Interest. The principal of
each Competitive Bid Loan shall become absolutely due and payable by the
Borrower on the last day of the Interest Period relating thereto, and the
Borrower hereby absolutely and unconditionally promises to pay to the
Administrative Agent for the account of the relevant Banks at or before 1:00
p.m. (New York time) on the last day of the Interest Periods relating thereto
the principal amount of all such Competitive Bid Loans, plus interest thereon at
the applicable rates. The Competitive Bid Loans shall bear interest at the rate
per annum specified in the applicable Competitive Bid Quotes. Interest on the
Competitive Bid Loans shall be payable (a) on the last day of the applicable
Interest Periods, and if any such Interest Period is longer than three months,
also on the last day of the third month following the commencement of such
Interest Period, and (b) on the Maturity Date for all Loans. Subject to the
terms of this Agreement, the Borrower may make Competitive Bid Quote Requests
with respect to new Borrowings of any amounts so repaid prior to the Maturity
Date.
§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT.
          §5.1. Payments.
     (a) All payments of principal, interest, Reimbursement Obligations, fees
(other than the Fronting Fee) and any other amounts due hereunder or under any
of the other Loan Documents shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds by 11:00 a.m. (New
York time) on any due date. Subject to the provisions of §29, if a payment is
received by the Administrative Agent at or before 1:00 p.m. (New York time) on
any Business Day, the Administrative Agent shall on the same Business Day
transfer in immediately available funds, as applicable, to (1) each of the
Banks, their pro rata portion of such payment in accordance with their
respective Commitment Percentages, in the case of payments with respect to
Syndicated Loans and Letters of Credit, (2) the Swing Line Bank in the case of
payments with respect to Swing Line Loans, and (3) the appropriate Bank(s), in
the case of payments with respect to Competitive Bid Loans. If such payment is
received by the Administrative Agent after 1:00 p.m. (New York time) on any
Business Day, such transfer shall be made by the Administrative Agent to the
applicable Bank(s) on the next Business Day.
     (b) All payments by the Borrower and the Guarantor hereunder and under any
of the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower or



--------------------------------------------------------------------------------



 



- 40 -

the Guarantor is compelled by law to make such deduction or withholding. If any
such obligation is imposed upon the Borrower or the Guarantor with respect to
any amount payable by it hereunder or under any of the other Loan Documents, the
Borrower or the Guarantor, as the case may be, will pay to the Administrative
Agent, for the account of the Banks or (as the case may be) the Administrative
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Banks or the Administrative Agent to receive the same
net amount which the Banks or the Administrative Agent would have received on
such due date had no such obligation been imposed upon the Borrower or the
Guarantor. The Borrower and the Guarantor will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by it hereunder or
under such other Loan Document.
     (c) Each Bank that is not incorporated or organized under the laws of the
United States of America or a state thereof or the District of Columbia (a
“Non-U.S. Bank”) agrees that, prior to the first date on which any payment is
due to it hereunder, it will deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI or successor applicable form, as the case may be, certifying in
each case that such Non-U.S. Bank is entitled to receive payments under this
Agreement, without deduction or withholding of any United States federal income
taxes. Each Non-U.S. Bank that so delivers a Form W-8BEN or W-8ECI pursuant to
the preceding sentence further undertakes to deliver to each of the Borrower and
the Administrative Agent two further copies of Form W-8BEN or W-8ECI or
successor applicable form, or other manner of certification, as the case may be,
on or before the date that any such letter or form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower, and such extensions or renewals
thereof as may reasonably be requested by the Borrower, certifying in the case
of a Form W-8BEN or W-8ECI that such Non-U.S. Bank is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Non-U.S. Bank from duly
completing and delivering any such form with respect to it and such Non-U.S.
Bank advises the Borrower that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
     (d) The Borrower shall not be required to pay any additional amounts to any
Non-U.S. Bank in respect of United States Federal withholding tax pursuant to
§17 to the extent that (i) the obligation to withhold amounts with respect to
United States Federal withholding tax existed on the date such Non-U.S. Bank
became a party to this Agreement or, with respect to payments to a different
lending office designated by the Non-U.S. Bank as its applicable lending office
(a “New Lending Office”), the date such Non-U.S. Bank designated such New
Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to any transferee or New Lending Office as a



--------------------------------------------------------------------------------



 



- 41 -

result of an assignment, transfer or designation made at the request of the
Borrower; and provided further, however, that this clause (i) shall not apply to
the extent the indemnity payment or additional amounts any transferee, or Bank
through a New Lending Office, would be entitled to receive without regard to
this clause (i) do not exceed the indemnity payment or additional amounts that
the Person making the assignment or transfer to such transferee, or Bank making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, transfer or designation; or (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-U.S. Bank to comply with the provisions of paragraph (b)
above.
     (e) Notwithstanding the foregoing, each Bank agrees to use reasonable
efforts (consistent with legal and regulatory restrictions) to change its
lending office to avoid or to minimize any amounts otherwise payable under §17
in each case solely if such change can be made in a manner so that such Bank, in
its sole determination, suffers no legal, economic or regulatory disadvantage.
          §5.2. Mandatory Repayments of the Loans. If at any time (including
without limitation by reason of fluctuation in the rate of exchange between the
Canadian Dollar and the U.S. Dollar) the sum of the outstanding principal amount
of the Loans plus the Maximum Drawing Amount of all outstanding Letters of
Credit exceeds the Total Commitment, whether by reduction of the Total
Commitment or otherwise, then the Borrower shall immediately pay the amount of
such excess to the Administrative Agent, (i) for application to the Loans, first
to Swing Line Loans, second to Syndicated Loans, then to Competitive Bid Loans,
subject to §5.8, or (ii) if no Loans shall be outstanding, to be held by the
Administrative Agent for the benefit of the Banks as collateral security for
such excess Maximum Drawing Amount and the Borrower hereby grants a security
interest in such amount to the Administrative Agent for the benefit of the
Banks; provided, however, that if the amount of cash collateral held by the
Administrative Agent pursuant to this §5.2 exceeds the Maximum Drawing Amount
required to be collateralized from time to time, the Administrative Agent shall
return such excess to the Borrower.
          §5.3. Computations. Except as otherwise expressly provided herein, all
computations of interest, Facility Fees, Letter of Credit Fees or other fees
shall be based on a 360-day year and paid for the actual number of days elapsed,
except that computations based on the Base Rate (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be based on a 365 or 366,
as applicable, day year and paid for the actual number of days elapsed. Whenever
a payment hereunder or under any of the other Loan Documents becomes due on a
day that is not a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any Eurodollar Loan if such
next succeeding Business Day falls in the next succeeding calendar month or
after the Maturity Date, it shall be deemed to end on the next preceding
Business Day.
          §5.4. Illegality; Inability to Determine Eurodollar Rate.
Notwithstanding any other provision of this Agreement (other than §5.10), if
(a) the introduction of, any change in, or any change in the interpretation of,
any law or regulation applicable to any Bank or the Administrative Agent shall
make it unlawful, or any central bank or other governmental



--------------------------------------------------------------------------------



 



- 42 -

authority having jurisdiction thereof shall assert that it is unlawful, for any
Bank or the Administrative Agent to perform its obligations in respect of any
Eurodollar Loans or in connection with an existing or proposed Base Rate Loan
bearing interest at the rate described in clause (c) of the definition of Base
Rate, or (b) if the Majority Banks or the Administrative Agent, as applicable,
shall reasonably determine with respect to Eurodollar Loans that (i) by reason
of circumstances affecting any Eurodollar interbank market, adequate and
reasonable methods do not exist for ascertaining the Eurodollar Rate which would
otherwise be applicable during any Interest Period, or (ii) deposits of Dollars
in the relevant amount for the relevant Interest Period are not available to
such Banks or the Administrative Agent in any Eurodollar interbank market, or
(iii) the Eurodollar Rate does not or will not accurately reflect the cost to
such Banks or the Administrative Agent of obtaining or maintaining the
Eurodollar Loans during any Interest Period, then such Banks (through the
Administrative Agent) or the Administrative Agent shall promptly give
telephonic, telex or cable notice of such determination to the Borrower (which
notice shall be conclusive and binding upon the Borrower). Upon such
notification, the obligation of the Banks and the Administrative Agent to make
Eurodollar Loans shall be suspended and, in the event of clauses (a) or (b)(i)
or (ii) of the immediately preceding sentence, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Banks or the Administrative Agent, as the case may be, determine that
such circumstances no longer exist, and to the extent permitted by law the
outstanding Eurodollar Loans shall continue to bear interest at the applicable
rate based on the Eurodollar Rate until the end of the applicable Interest
Period, and thereafter shall be deemed converted to Base Rate Loans in equal
principal amounts to such former Eurodollar Loans.
          §5.5. Additional Costs, Etc. If any present or future applicable law
(which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank by any central bank or other fiscal, monetary or
other authority, whether or not having the force of law; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be included in such expression,
regardless of the date enacted, adopted or issued) shall:
     (a) subject such Bank to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Bank’s Commitment or the Loans (other than taxes based upon
or measured by the income or profits of such Bank imposed by the jurisdiction of
its incorporation or organization, or the location of its lending office); or
     (b) materially change the basis of taxation (except for changes in taxes on
income or profits of such Bank imposed by the jurisdiction of its incorporation
or organization, or the location of its lending office) of payments to such Bank
of the



--------------------------------------------------------------------------------



 



- 43 -

principal or of the interest on any Loans or any other amounts payable to such
Bank under this Agreement or the other Loan Documents; or
     (c) except as provided in §5.6 or as otherwise reflected in the Base Rate,
the Eurodollar Rate, or the applicable rate for Competitive Bid Loans, impose or
increase or render applicable (other than to the extent specifically provided
for elsewhere in this Agreement) any special deposit, reserve, assessment,
liquidity, capital adequacy or other similar requirements (whether or not having
the force of law) against assets held by, or deposits in or for the account of,
or loans by, or commitments of, an office of any Bank with respect to this
Agreement, the other Loan Documents, such Bank’s Commitment or the Loans; or
     (d) impose on such Bank any other conditions or requirements with respect
to this Agreement, the other Loan Documents, the Loans, such Bank’s Commitment
or any class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part, and the result of any of the foregoing is:
     (i) to increase the cost to such Bank of making, funding, issuing,
renewing, extending or maintaining the Loans or such Bank’s Commitment or
issuing or participating in Letters of Credit;
     (ii) to reduce the amount of principal, interest or other amount payable to
such Bank hereunder on account of such Bank’s Commitment, the Loans or the
Reimbursement Obligations; or
     (iii) to require such Bank to make any payment or to forego any interest or
other sum payable hereunder, the amount of which payment or foregone interest or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Bank from the Borrower hereunder,
then, and in each such case, the Borrower will, upon demand made by such Bank at
any time and from time to time as often as the occasion therefor may arise
(which demand shall be accompanied by a statement setting forth the basis of
such demand which shall be conclusive absent manifest error), pay such
reasonable additional amounts as will be sufficient to compensate such Bank for
such additional costs, reduction, payment or foregone interest or other sum;
provided that the determination and allocation of amounts, if any, claimed by
any Bank under this §5.5 are made on a reasonable basis in a manner consistent
with such Bank’s treatment of customers of such Bank that such Bank considers,
in its reasonable discretion, to be similar to the Borrower and having generally
similar provisions in their agreements with such Bank.
          §5.6. Capital Adequacy. If any Bank shall have determined that, after
the date hereof, (a) the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule, or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or



--------------------------------------------------------------------------------



 



- 44 -

comparable agency, or (b) compliance by such Bank or the Administrative Agent or
any corporation controlling such Bank or the Administrative Agent with any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) of any such entity regarding capital adequacy, has or
would have the effect of reducing the rate of return on capital of such Bank (or
any corporation controlling such Bank) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or any corporation
controlling such Bank) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within 15 days after demand by such Bank, the Borrower shall pay
to such Bank such additional amount or amounts as will, in such Bank’s
reasonable determination, fairly compensate such Bank (or any corporation
controlling such Bank) for such reduction. Each Bank shall allocate such cost
increases among its customers in good faith and on an equitable basis.
          §5.7. Certificate. A certificate setting forth the additional amounts
payable pursuant to §5.5 or §5.6 and a reasonable explanation of such amounts
which are due, submitted by any Bank to the Borrower, shall be conclusive,
absent manifest error, that such amounts are due and owing; provided that no
Bank shall be entitled to additional amounts with respect to events or
circumstances occurring more than one hundred and twenty (120) days prior to the
delivery of such certificate.
          §5.8. Eurodollar and Competitive Bid Indemnity. The Borrower agrees to
indemnify the Banks and the Administrative Agent and to hold them harmless from
and against any reasonable loss, cost or expense that any such Bank and the
Administrative Agent may sustain or incur as a consequence of (a) the default by
the Borrower in payment of the principal amount of or any interest on any
Eurodollar Loans or Competitive Bid Loans as and when due and payable, including
any such loss or expense arising from interest or fees payable by any Bank or
the Administrative Agent to lenders of funds obtained by it in order to maintain
its Eurodollar Loans or Competitive Bid Loans, (b) the default by the Borrower
in making a Borrowing of a Eurodollar Loan or Competitive Bid Loan or conversion
of a Eurodollar Loan or a prepayment of a Eurodollar or Competitive Bid Loan
after the Borrower has given (or is deemed to have given) a Syndicated Loan
Request, a notice pursuant to §2.7 or a Notice of Acceptance/Rejection of
Competitive Bid Quote(s), or a notice pursuant to §2.10, and (c) the making of
any payment of a Eurodollar Loan or Competitive Bid Loan, or the making of any
conversion of any Eurodollar Loan to a Base Rate Loan, on a day that is not the
last day of the applicable Interest Period with respect thereto. Such loss,
cost, or reasonable expense shall include an amount equal to the excess, if any,
as reasonably determined by each Bank of (i) its cost of obtaining the funds for
(A) the Eurodollar Loan being paid, prepaid, converted, not converted,
reallocated, or not borrowed, as the case may be (based on the Eurodollar Rate),
or (B) the Competitive Bid Loan being paid, prepaid, or not borrowed, as the
case may be (based on the applicable interest rate) for the period from the date
of such payment, prepayment, conversion, or failure to borrow or convert, as the
case may be, to the last day of the Interest Period for such Loan (or, in the
case of a failure to borrow, the Interest Period for the Loan which would have
commenced on the date of such failure to borrow) over (ii) the amount of
interest (as reasonably determined by such Bank) that would be realized by such
Bank in reemploying the funds so paid, prepaid, converted, or not



--------------------------------------------------------------------------------



 



- 45 -

borrowed, converted, or prepaid for such period or Interest Period, as the case
may be, which determinations shall be conclusive absent manifest error.
          §5.9. Interest on Overdue Amounts. Overdue principal and (to the
extent permitted by applicable law) interest on the Loans and all other overdue
amounts payable hereunder or under any of the other Loan Documents shall bear
interest compounded monthly and payable on demand at a rate per annum equal to
the Applicable Base Rate plus 2% per annum, until such amount shall be paid in
full (after as well as before judgment).
          §5.10. Interest Limitation. Notwithstanding any other term of this
Agreement, any other Loan Document or any other document referred to herein or
therein, the maximum amount of interest which may be charged to or collected
from any Person liable hereunder by any Bank shall be absolutely limited to, and
shall in no event exceed, the maximum amount of interest which could lawfully be
charged or collected by such Bank under applicable laws (including, to the
extent applicable, the provisions of §5197 of the Revised Statutes of the United
States of America, as amended, and 12 U.S.C. §85, as amended, and without
prejudice to the first sentence of §26 hereof).
          §5.11. Reasonable Efforts to Mitigate. Each Bank agrees that as
promptly as practicable after it becomes aware of the occurrence of an event or
the existence of a condition that would cause it to be affected under §§5.4, 5.5
or 5.6, such Bank will give notice thereof to the Borrower, with a copy to the
Administrative Agent and, to the extent so requested by the Borrower and not
inconsistent with such Bank’s internal policies, such Bank shall use reasonable
efforts and take such actions as are reasonably appropriate if as a result
thereof the additional moneys which would otherwise be required to be paid to
such Bank pursuant to such sections would be materially reduced, or the
illegality or other adverse circumstances which would otherwise require a
conversion of such Loans or result in the inability to make such Loans pursuant
to such sections would cease to exist, and in each case if, as determined by
such Bank in its sole discretion, the taking of such actions would not adversely
affect such Loans or such Bank or otherwise be disadvantageous to such Bank.
          §5.12. Replacement of Banks; Termination of Commitments. If any Bank
(an “Affected Bank”) (i) makes demand upon the Borrower for (or if the Borrower
is otherwise required to pay) amounts pursuant to §§5.5 or 5.6, (ii) is unable
to make or maintain Eurodollar Loans as a result of a condition described in
§5.4, (iii) is a Defaulting Bank, or (iv) is a Non-Consenting Bank (as defined
below), the Borrower may, within 90 days of receipt of such demand, notice (or
the occurrence of such other event causing the Borrower to be required to pay
such compensation or causing §5.4 to be applicable), default or approval of such
amendment, waiver or consent by the Majority Banks, as the case may be, by
notice (a “Replacement Notice”) in writing to the Administrative Agent and such
Affected Bank (A) request the Affected Bank to cooperate with the Borrower in
obtaining a replacement bank satisfactory to the Administrative Agent and the
Borrower (the “Replacement Bank”) as provided herein, but none of such Banks
shall be under an obligation to find a Replacement Bank; (B) request the
non-Affected Banks to acquire and assume all of the Affected Bank’s Loans and
Commitment, and to participate in Letters of Credit as provided herein, but none
of such Banks shall be under an obligation to do so; (C) designate a Replacement
Bank reasonably satisfactory to the Administrative Agent; or (D) so long as no
Event of Default



--------------------------------------------------------------------------------



 



- 46 -

has occurred and is continuing, terminate the Commitments of such Bank as set
forth below. If any satisfactory Replacement Bank shall be obtained, and/or any
of the non-Affected Banks shall agree to acquire and assume all of the Affected
Bank’s Loans and Commitment, and obligations to participate in Letters of
Credit, then the Borrower may, upon notice to such Affected Bank and the
Administrative Agent, require such Affected Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, §20), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in §20 (to the extent not waived);
     (ii) subject to the provisions in §5.14 with respect to any Defaulting Bank
in the case of reallocation of payments to such Defaulting Bank for amounts
described in clauses first, sixth and seventh of such §5.14, such Affected Bank
shall have received payment of an amount equal to 100% of the outstanding
principal of its Loans and funded participations in Letters of Credit, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §§5.5, 5.6 and 5.8)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under §§5.5 or 5.6, such assignment will result in a reduction in
such compensation or payments thereafter; and
     (iv) such assignment does not conflict with applicable law.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Upon the effective date of such assignment, such Replacement Bank shall become a
“Bank” for all purposes under this Agreement and the other Loan Documents.
          If the Borrower elects to terminate the Commitments of a Bank in
accordance with clause (D) above, all of the Commitments of such Bank shall be
terminated immediately (with the Total Commitment reduced in a like amount on a
non-pro rata basis) upon the later of (i) the date of the receipt by the
Administrative Agent and such Bank of the Borrower’s written notice of such
election and (ii) the date that the Borrower has repaid all outstanding
principal of its Loans of such Bank and provided cash collateral or other credit
support satisfactory to the Administrative Agent and each applicable Issuing
Bank with respect to all such Bank’s Letters of Credit, together with accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §§5.5, 5.6 and 5.8)
(which payments and credit support may be held and applied to the Loans,
interest, fees and other obligations of such Bank on a non-pro rata basis with
payments made to the other Banks, notwithstanding the provisions of §29 to the
contrary); provided, that the Borrower may not



--------------------------------------------------------------------------------



 



- 47 -

terminate the Commitments of a Bank pursuant to this paragraph if, after giving
effect to such termination and the repayment of Loans of such Bank required
hereby, the sum of (x) the outstanding principal amount of the Loans plus
(y) the Maximum Drawing Amount of outstanding Letters of Credit minus (z) the
amount of cash collateral or other credit support satisfactory to the
Administrative Agent and each applicable Issuing Bank that the Borrower has
provided to secure Reimbursement Obligations prior to or concurrently with such
termination which would exceed the Total Commitment.
     For the purposes of this §5.12, a “Non-Consenting Bank” means a Bank that
fails to approve an amendment, waiver or consent requested by the Borrower
pursuant to §15.9 that has received the written approval of not less than the
Majority Banks but also requires the approval of such Bank.
          §5.13. Advances by Administrative Agent. Unless the Administrative
Agent shall have been notified in writing by any Bank prior to a borrowing
hereunder that such Bank will not make the amount that would constitute its
allocable share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Bank is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the borrowing date therefor, such Bank shall pay to the Administrative Agent, on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Rate for the period until such Bank makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Bank with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error. If such Bank’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Bank within three Business Days of such borrowing date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to such Loan hereunder, on demand, from
the Borrower.
          §5.14. Defaulting Banks. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as such Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:
     (i) such Defaulting Bank’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §15.9;
     (ii) any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of any such Bank on account of such
Bank’s Syndicated Loans, shall be applied by the Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Bank to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by that Defaulting Bank to the Issuing Banks or Swing Line
Bank hereunder; third, if so determined by the Administrative Agent or requested
by the Issuing Banks or Swing Line Bank, to be held as cash collateral for
future funding obligations of that Defaulting Bank of any participation in any
Swing



--------------------------------------------------------------------------------



 



- 48 -

Line Loan or Letter of Credit (and each such Bank hereby grants to the
Administrative Agent a security interest therein); fourth, if the Borrower so
requests (so long as no Default or Event of Default exists), to the funding of
any Syndicated Loan in respect of which that Defaulting Bank has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Bank to fund Syndicated Loans
under this Agreement; sixth, to the payment of any amounts owing to the Banks as
a result of any judgment of a court of competent jurisdiction obtained by any
Bank against that Defaulting Bank as a result of that Defaulting Bank’s breach
of its obligations under this Agreement; seventh, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Bank as a result of that Defaulting Bank’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Bank or as otherwise directed by a court of competent jurisdiction, provided
that if (x) such payment is a payment of the principal amount of any Syndicated
Loans or Letter of Credit Participations in respect of which that Defaulting
Bank has not fully funded its appropriate share and (y) such Loans or Letter of
Credit Participations were made at a time when the conditions set forth in §11
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit Participations owed to, all non-Defaulting Banks on a
pro rata basis prior to being applied to the payment of any Loans of, or Letter
of Credit Participations owed to, that Defaulting Bank (and any such amounts
paid or payable to a Defaulting Bank that are applied to pay amounts owed by a
Defaulting Bank or to post cash collateral pursuant to this §5.14 shall be
deemed paid to and redirected by such Defaulting Bank, and each Bank irrevocably
consents hereto);
     (iii) such Defaulting Bank (x) shall be entitled to receive Facility Fees
only to extent allocable to the sum of (1) the outstanding amount of the
Syndicated Loans funded by it and (2) its Commitment Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided cash
collateral or other credit support satisfactory to each Issuing Bank (in its
sole discretion) and the Swing Line Bank (in its sole discretion)(and the
Borrower shall (A) be required to pay to each Issuing Bank and the Swing Line
Bank, as applicable, the amount of such Facility Fee allocable to its fronting
exposure arising from that Defaulting Bank and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Bank) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in §3.6;
     (iv) for purposes of computing the amount of the obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans hereunder, including, without limitation, under
§3.1(c), the “Commitment Percentage” of each non-Defaulting Bank shall be
computed without giving effect to the Commitment of that Defaulting Bank using



--------------------------------------------------------------------------------



 



- 49 -

a fraction the numerator of which is the Commitment of such non-Defaulting Bank
and the denominator of which is the aggregate Commitments of all non-Defaulting
Banks; provided, that, (A) the foregoing change in computation shall be given
effect only if, at the date the applicable Bank becomes a Defaulting Bank, no
Default or Event of Default exists, and (B) the aggregate obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Bank minus (2) the aggregate
outstanding amount of the Syndicated Loans of that non-Defaulting Bank; and
     (v) immediately upon the request of the Administrative Agent or any Issuing
Bank and provided that such Defaulting Bank has not provided cash collateral or
other credit support satisfactory to the Administrative Agent or each such
Issuing Bank (in its sole discretion)(which each Bank hereby agrees to provide
in the event that it becomes a Defaulting Bank), the Borrower shall deliver to
the Administrative Agent cash collateral or other credit support satisfactory to
the Administrative Agent or each such Issuing Bank (in its sole discretion) (and
the Borrower hereby grants to the Administrative Agent a security interest
therein) in an amount sufficient to cover the fronting exposure of such Persons
for the Defaulting Bank’s participation in any outstanding Letters of Credit
after giving effect to the reallocation of such exposure to the non-Defaulting
Banks pursuant to clause (iv) above and any cash collateral or other credit
support provided by the Defaulting Bank.
If the Borrower, the Administrative Agent, the Swing Line Bank and the Issuing
Banks agree in writing in their sole discretion that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral or other credit support
satisfactory to the Administrative Agent, the Swing Line Bank and each
applicable Issuing Bank), such Bank will purchase such portion of outstanding
Syndicated Loans of the other Banks or take such other actions as the
Administrative Agent may determine to be necessary to cause the Syndicated Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Banks in accordance with their Commitment
Percentages (disregarding any portions not funded by other Defaulting Banks),
whereupon such Bank will cease to be a Defaulting Bank; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Bank was a Defaulting Bank; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Bank to Bank will
constitute a waiver or release of any claim of any party hereunder arising from
such Bank’s having been a Defaulting Bank
§6. REPRESENTATIONS AND WARRANTIES. The Borrower (and the Guarantor, where
applicable) represents and warrants to the Banks that:



--------------------------------------------------------------------------------



 



- 50 -

          §6.1. Corporate Authority.
     (a) Incorporation; Good Standing. The Borrower and each of its Significant
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of formation, (ii) has all requisite
corporate power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing and is duly
authorized to do business in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary,
except where a failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.
     (b) Authorization. The execution, delivery and performance of its Loan
Documents and the transactions contemplated hereby and thereby (i) are within
the corporate authority of the Borrower and the Guarantor, (ii) have been duly
authorized by all necessary corporate proceedings on the part of each of the
Borrower and the Guarantor, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any of the Borrower or the Guarantor or any of their Subsidiaries is subject,
(iv) do not contravene any judgment, order, writ, injunction, license or permit
applicable to the Borrower, the Guarantor or any of their Subsidiaries so as to
have a Material Adverse Effect, and (v) do not conflict with any provision of
the corporate charter or bylaws of the Borrower, the Guarantor or any
Significant Subsidiary or any agreement or other instrument binding upon the
Borrower, the Guarantor or any of their Significant Subsidiaries, except for
those conflicts with any such agreement or instrument which could not reasonably
be expected to have a Material Adverse Effect.
     (c) Enforceability. The execution, delivery and performance of the Loan
Documents by the Borrower and the Guarantor will result in valid and legally
binding obligations of the Borrower and the Guarantor enforceable against them
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights generally and general principles of equity.
          §6.2. Governmental and Other Approvals. The execution, delivery and
performance of the Loan Documents by the Borrower and the Guarantor and the
consummation by the Borrower and the Guarantor of the transactions contemplated
hereby and thereby do not require any approval or consent of, or filing with,
any governmental agency or authority or other third party other than those
already obtained and those required after the date hereof in connection with the
Borrower’s performance of the covenants contained in §§7, 8 and 9 hereof.
          §6.3. Title to Properties; Leases. The Borrower and its Subsidiaries
own all of the assets reflected in the consolidated balance sheet as at the
Interim Balance Sheet Date or acquired since that date (except property and
assets (a) operated under Capital Leases, (b) sold or otherwise disposed of in
the ordinary course of business since that date, or (c) consolidated in



--------------------------------------------------------------------------------



 



- 51 -

accordance with variable entity guidance in FASB ASC 810), subject to no Liens
except Permitted Liens.
          §6.4. Financial Statements; Solvency.
     (a) There have been furnished to the Banks consolidated balance sheets of
the Borrower dated the Balance Sheet Date and consolidated statements of
operations for the fiscal periods then ended, certified by the Accountants. In
addition, there have been furnished to the Banks consolidated balance sheets of
the Borrower and its Subsidiaries dated the Interim Balance Sheet Date and the
related consolidated statements of operations for the fiscal quarter ending on
the Interim Balance Sheet Date. All said balance sheets and statements of
operations have been prepared in accordance with GAAP (but, in the case of any
of such financial statements which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports), and fairly present, in all material
respects, the financial condition of the Borrower on a consolidated basis as at
the close of business on the dates thereof and the results of operations for the
periods then ended, subject, in the case of unaudited interim financial
statements, to changes resulting from audit and normal year-end adjustments and
to the absence of complete footnotes. There are no contingent liabilities of the
Borrower and its Subsidiaries involving material amounts, known to the officers
of the Borrower or the Guarantor, which have not been disclosed in said balance
sheets and the related notes thereto or otherwise in writing to the Banks.
     (b) The Borrower on a consolidated basis (both before and after giving
effect to the transactions contemplated by this Agreement) is solvent (i.e., it
has assets having a fair value in excess of the amount required to pay its
probable liabilities on its existing debts as they become absolute and matured)
and has, and expects to have, the ability to pay its debts from time to time
incurred in connection therewith as such debts mature.
          §6.5. No Material Changes, Etc. Since the Balance Sheet Date, there
have been no material adverse changes in the consolidated financial condition,
business, assets or liabilities (contingent or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, other than changes in the ordinary course of
business which have not had a Material Adverse Effect.
          §6.6. Franchises, Patents, Copyrights, Etc. The Borrower and each of
its Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted (other than
those the absence of which would not have a Material Adverse Effect) without
known conflict with any rights of others other than a conflict which would not
have a Material Adverse Effect.
          §6.7. Litigation. Except as set forth on Schedule 6.7 or in the
Disclosure Documents, there are no actions, suits, proceedings or investigations
of any kind pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before any court, tribunal or administrative
agency or board which, either in any case or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



- 52 -

          §6.8. No Materially Adverse Contracts, Etc. Neither the Borrower nor
any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Borrower’s or such Subsidiary’s officers has or could reasonably
be expected in the future to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of the Borrower’s or its Subsidiary’s officers has or
could reasonably be expected to have any Material Adverse Effect, except as
otherwise reflected in adequate reserves as required by GAAP.
          §6.9. Compliance With Other Instruments, Laws, Etc. Neither the
Borrower nor any of its Subsidiaries is (a) violating any provision of its
charter documents or bylaws or (b) violating any agreement or instrument to
which any of them may be subject or by which any of them or any of their
properties may be bound or any decree, order, judgment, or any statute, license,
rule or regulation, in a manner which could (in the case of such agreements or
such instruments) reasonably be expected to result in a Material Adverse Effect.
          §6.10. Tax Status. The Borrower and its Subsidiaries have filed all
federal, state, provincial and territorial income and all other tax returns,
reports and declarations (or obtained extensions with respect thereto) required
by applicable law to be filed by them (unless and only to the extent that the
Borrower or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes as required by
GAAP); and have paid all taxes and other governmental assessments and charges
(other than taxes, assessments and other governmental charges imposed by
jurisdictions other than the United States, Canada or any political subdivision
thereof which in the aggregate are not material to the financial condition,
business or assets of the Borrower or such Subsidiary on an individual basis or
of the Borrower on a consolidated basis) that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith; and, as required by GAAP, have set aside on their
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
Except to the extent contested in the manner permitted in the preceding
sentence, there are no unpaid taxes in any material amount claimed by the taxing
authority of any jurisdiction to be due and owing by the Borrower or any
Subsidiary, nor do the officers of the Borrower or any of its Subsidiaries know
of any basis for any such claim.
          §6.11. No Event of Default. No Default or Event of Default has
occurred hereunder and is continuing.
          §6.12. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is a “registered investment company”, or an “affiliated company” or
a “principal underwriter” of a “registered investment company”, as such terms
are defined in the Investment Company Act of 1940.
          §6.13. Absence of Financing Statements, Etc. Except as permitted by
§8.1 of this Agreement, there is no Indebtedness senior to the Obligations, and
except for Permitted Liens, there are no Liens, or any effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, which purports to cover, affect or give notice of any present or



--------------------------------------------------------------------------------



 



- 53 -

possible future Lien on any assets or property of the Borrower or any of its
Subsidiaries or right thereunder.
          §6.14. Employee Benefit Plans.
               §6.14.1 In General. Each Employee Benefit Plan has been
maintained and operated in material compliance with the provisions of ERISA and,
to the extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions. Promptly upon the request of any
Bank or the Administrative Agent, the Borrower will furnish to the
Administrative Agent the most recently completed annual report, Form 5500, with
all required attachments, and actuarial statement required to be submitted under
§103(d) of ERISA, with respect to each Guaranteed Pension Plan.
               §6.14.2 Terminability of Welfare Plans. Under each Employee
Benefit Plan which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, no benefits are due unless the event giving rise to
the benefit entitlement occurs prior to plan termination (except as required by
Title 1, Part 6 of ERISA). The Borrower or an ERISA Affiliate, as appropriate,
may terminate each such employee welfare benefit plan at any time (or at any
time subsequent to the expiration of any applicable bargaining agreement) in the
discretion of the Borrower or such ERISA Affiliate without material liability to
any Person.
               §6.14.3 Guaranteed Pension Plans. Each contribution required to
be made to a Guaranteed Pension Plan, whether required to be made to avoid the
incurrence of an accumulated funding deficiency, the notice or lien provisions
of §303(k) of ERISA, or otherwise, has been timely made. No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan. No liability to the PBGC
(other than required insurance premiums, all of which have been paid) has been
incurred by the Borrower or any ERISA Affiliate with respect to any Guaranteed
Pension Plan (other than Terminated Plans) and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Other than with
respect to the Terminated Plans, based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, each Guaranteed Pension Plan is in compliance with
the minimum funding standards as set forth in §302 of ERISA and is not subject
to any restrictions concerning (i) providing shutdown or similar benefits,
(ii) amendments to increase benefits, (iii) paying lump sums or (iv) continuing
to accrue benefits, as described by the Pension Protection Act of 2006.
               §6.14.4 Multiemployer Plans. Except for liabilities that have
been discharged prior to the Effective Date or as to which accruals have been
made in accordance with GAAP prior to the Effective Date as reflected in the
Disclosure Documents, neither the Borrower nor any ERISA Affiliate has incurred
any material liability (including secondary liability) to any Multiemployer Plan
as a result of a complete or partial withdrawal from such Multiemployer Plan
under §4201 of ERISA or as a result of a sale of assets described in §4204 of
ERISA. Neither the Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is



--------------------------------------------------------------------------------



 



- 54 -

in reorganization or insolvent under and within the meaning of §4241 or §4245 of
ERISA or that any Multiemployer Plan intends to terminate or has been terminated
under §4041A of ERISA.
          §6.15. Environmental Compliance. The Borrower and its Subsidiaries
have taken all steps that they have deemed reasonably necessary to investigate
the past and present condition and usage of the Real Property and the operations
conducted by the Borrower and its Subsidiaries and, based upon such diligent
investigation, have determined that, except as set forth on Schedule 6.15 or in
the Disclosure Documents:
     (a) Neither the Borrower, its Significant Subsidiaries, nor any operator of
their properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
applicable international, federal, state, provincial, territorial or local
statute, regulation, ordinance, order or decree relating to health, safety,
waste transportation or disposal, or the environment (the “Environmental Laws”),
which violation, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
     (b) Except with respect to any such matters that could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Significant Subsidiaries has received notice from any third party including,
without limitation: any federal, state, provincial, territorial or local
governmental authority, (i) that any one of them has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous waste,
as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
or any toxic substance, oil or hazardous materials or other chemicals or
substances regulated by any Environmental Laws, excluding household hazardous
waste (“Hazardous Substances”), which any one of them has generated, transported
or disposed of, has been found at any site at which a federal, state,
provincial, territorial or local agency or other third party has conducted or
has ordered that the Borrower or any of its Significant Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, legal or administrative proceeding arising
out of any third party’s incurrence of costs, expenses, losses or damages of any
kind whatsoever in connection with the Release of Hazardous Substances.
     (c) Except for those occurrences or situations that could not reasonably be
expected to have a Material Adverse Effect, (i) no portion of the Real Property
or other assets of the Borrower and its Significant Subsidiaries has been used
for the handling, processing, storage or disposal of Hazardous Substances except
in accordance with applicable Environmental Laws; (ii) in the course of any
activities conducted by the



--------------------------------------------------------------------------------



 



- 55 -

Borrower, its Significant Subsidiaries, or operators of the Real Property or
other assets of the Borrower and its Significant Subsidiaries, no Hazardous
Substances have been generated or are being used on such properties except in
accordance with applicable Environmental Laws; (iii) there have been no
unpermitted Releases or threatened Releases of Hazardous Substances on, upon,
into or from the Real Property or other assets of the Borrower or its
Significant Subsidiaries; and (iv) any Hazardous Substances that have been
generated on the Real Property or other assets of the Borrower or its
Significant Subsidiaries have been transported offsite only by carriers having
an identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the Borrower’s knowledge, operating in compliance with such permits and
applicable Environmental Laws.
          §6.16. Disclosure. No representation or warranty made by the Borrower
or the Guarantor in this Agreement or in any agreement, instrument, document,
certificate, or financial statement furnished to the Banks or the Administrative
Agent by or on behalf of or at the request of the Borrower and the Guarantor in
connection with any of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances in which they are made.
          §6.17. Permits and Governmental Authority. All permits (other than
those the absence of which could not reasonably be expected to have a Material
Adverse Effect) required for the construction and operation of all landfills
currently owned or operated by the Borrower or any of its Significant
Subsidiaries have been obtained and remain in full force and effect and are not
subject to any appeals or further proceedings or to any unsatisfied conditions
that may allow material modification or revocation. Neither the Borrower nor any
of its Subsidiaries, nor, to the knowledge of the Borrower, the holder of such
permits is in violation of any such permits, except for any violation which
could not reasonably be expected to have a Material Adverse Effect.
          §6.18. Margin Stock. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Loans will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
§7. AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligations to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall, and shall cause its Subsidiaries to, comply with the following covenants:
          §7.1. Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal of and interest on the Loans, all Reimbursement
Obligations, fees



--------------------------------------------------------------------------------



 



- 56 -

and other amounts provided for in this Agreement and the other Loan Documents,
all in accordance with the terms of this Agreement and such other Loan
Documents.
          §7.2. Maintenance of U.S. Office. The Borrower will maintain its chief
executive offices at Houston, Texas, or at such other place in the United States
of America as the Borrower shall designate upon 30 days’ prior written notice to
the Administrative Agent.
          §7.3. Records and Accounts. The Borrower will, and will cause each of
its Subsidiaries to, keep true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP and
with the requirements of all regulatory authorities and maintain adequate
accounts and reserves for all taxes (including income taxes), depreciation,
depletion, obsolescence and amortization of its properties, all other
contingencies, and all other proper reserves.
          §7.4. Financial Statements, Certificates and Information. The Borrower
will deliver to the Banks:
     (a) as soon as practicable, but, in any event not later than 100 days after
the end of each fiscal year of the Borrower, the consolidated balance sheet of
the Borrower as at the end of such year, consolidated statements of cash flows,
and the related consolidated statements of operations, each setting forth in
comparative form the figures for the previous fiscal year, all such consolidated
financial statements to be in reasonable detail, prepared in accordance with
GAAP and, with respect to the consolidated financial statements, certified by
Ernst & Young LLP or by other nationally recognized independent auditors
selected by the Borrower and reasonably satisfactory to the Administrative Agent
(the “Accountants”). In addition, simultaneously therewith, the Borrower shall
provide the Banks with a written statement from such Accountants to the effect
that they have read a copy of this Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such Accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default;
     (b) as soon as practicable, but in any event not later than 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, copies of the consolidated balance sheet and statement of operations
of the Borrower as at the end of such quarter, subject to year-end adjustments,
and the related consolidated statement of cash flows, all in reasonable detail
and prepared in accordance with GAAP (to the extent GAAP is applicable to
interim unaudited financial statements) with a certification by the principal
financial or accounting officer of the Borrower (the “CFO” or the “CAO”) that
the consolidated financial statements are prepared in accordance with GAAP (to
the extent GAAP is applicable to interim unaudited financial statements) and
fairly present, in all material respects, the consolidated financial condition
of the Borrower as at the close of business on the date thereof and the results
of operations for the period then ended, subject to year-end adjustments and the
exclusion of detailed footnotes;



--------------------------------------------------------------------------------



 



- 57 -

     (c) simultaneously with the delivery of the financial statements referred
to in (a) and (b) above, a certificate in the form of Exhibit D hereto (the
“Compliance Certificate”) signed by the CFO or the CAO or the Borrower’s
corporate treasurer, stating that the Borrower and its Subsidiaries are in
compliance with the covenants contained in §§7, 8 and 9 hereof as of the end of
the applicable period and setting forth in reasonable detail computations
evidencing such compliance with respect to the covenants contained in §9 hereof
and that no Default or Event of Default exists, provided that if the Borrower
shall at the time of issuance of such Compliance Certificate or at any other
time obtain knowledge of any Default or Event of Default, the Borrower shall
include in such certificate or otherwise deliver forthwith to the Banks a
certificate specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;
     (d) promptly following the filing or mailing thereof, copies of all
material of a financial nature filed with the Securities and Exchange Commission
or sent to the Borrower’s and its Subsidiaries’ stockholders generally; and
     (e) from time to time such other financial data and other information as
any of the Banks may reasonably request through the Administrative Agent.
     The Borrower hereby authorizes each Bank to disclose any information
obtained pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by law; provided, however, this authorization shall
not be deemed to be a waiver of any rights to object to the disclosure by the
Banks of any such information which the Borrower has or may have under the
federal Right to Financial Privacy Act of 1978, as in effect from time to time,
except as to matters specifically permitted therein.
          §7.5. Existence and Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
and franchises; and effect and maintain its foreign qualifications (except where
the failure of the Borrower or any Significant Subsidiary to remain so qualified
could not reasonably be expected to have a Material Adverse Effect), licensing,
domestication or authorization, except as any of the foregoing may be terminated
by its Board of Directors in the exercise of its reasonable judgment; provided
that such termination could not reasonably be expected to have a Material
Adverse Effect. The Borrower will not, and will cause its Subsidiaries not to,
become obligated under any contract or binding arrangement which, at the time it
was entered into, could reasonably be expected to have a Material Adverse
Effect. The Borrower will, and will cause each Subsidiary to, continue to engage
primarily in any of the businesses now conducted by the Borrower and its
Subsidiaries and in related, complementary or supplemental businesses, and any
additional businesses acquired pursuant to the terms of §8.4(a) hereunder.
          §7.6. Maintenance of Properties. The Borrower will, and will cause its
Significant Subsidiaries to, cause all material properties used or useful in the
conduct of their businesses to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment and cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of



--------------------------------------------------------------------------------



 



- 58 -

the Borrower and its Significant Subsidiaries may be necessary so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this section shall
prevent the Borrower or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
judgment of the Borrower or such Subsidiary, desirable in the conduct of its or
their business and which could not reasonably be expected to have a Material
Adverse Effect.
          §7.7. Insurance. The Borrower will, and will cause its Subsidiaries
to, maintain insurance of the kinds, covering the risks (other than risks
arising out of or in any way connected with personal liability of any officers
and directors thereof) and in the relative proportionate amounts usually carried
by reasonable and prudent companies conducting businesses similar to that of the
Borrower and its Subsidiaries, in amounts substantially similar to the existing
coverage maintained by the Borrower and its Subsidiaries. Such insurance shall
be with financially sound and reputable insurance companies (including captive
insurance companies), funds or underwriters, or may be pursuant to
self-insurance plans. In addition, the Borrower will furnish from time to time,
upon the Administrative Agent’s request, a summary of the insurance coverage of
the Borrower and its Subsidiaries, which summary shall be in form and substance
satisfactory to the Administrative Agent and, if requested by the Administrative
Agent, will furnish to the Administrative Agent copies of the applicable
policies.
          §7.8. Taxes. The Borrower will, and will cause its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies, which if unpaid might by law become a Lien upon
any of its property; provided, however, that any such tax, assessment, charge,
levy or claim need not be paid if the failure to do so (either individually, or
in the aggregate for all such failures) could not reasonably be expected to have
a Material Adverse Effect and the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto as required by GAAP; and provided, further, that the Borrower or such
Subsidiary will pay all such taxes, assessments, charges, levies or claims prior
to the foreclosure on any Lien which may have attached as security therefor.
          §7.9. Inspection of Properties, Books and Contracts. The Borrower
will, and will cause its Significant Subsidiaries to, permit the Administrative
Agent or any Bank or any of their designated representatives, upon reasonable
notice, to visit and inspect any of the properties of the Borrower and its
Significant Subsidiaries, to examine the books of account of the Borrower and
its Significant Subsidiaries, or contracts (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of the
Borrower and its Significant Subsidiaries with, and to be advised as to the same
by, their officers, all at such times and intervals as may be reasonably
requested.
          §7.10. Compliance with Laws, Contracts, Licenses and Permits;
Maintenance of Material Licenses and Permits. The Borrower will, and will cause
each Subsidiary to, (i) comply with the provisions of its charter documents and
by-laws; (ii) comply with all agreements and instruments by which it or any of
its properties may be bound except



--------------------------------------------------------------------------------



 



- 59 -

where noncompliance could not reasonably be expected to have a Material Adverse
Effect; (iii) comply with all applicable laws and regulations (including
Environmental Laws), decrees, orders, judgments, licenses and permits,
including, without limitation, all environmental permits (“Applicable
Requirements”), except where noncompliance with such Applicable Requirements
could not reasonably be expected to have a Material Adverse Effect;
(iv) maintain all operating permits for all landfills now owned or hereafter
acquired, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (v) dispose of hazardous waste only at
licensed disposal facilities operating, to the Borrower’s knowledge, in
compliance with Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. If at any time any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or any Significant Subsidiary may fulfill any of its
obligations hereunder or under any other Loan Document, the Borrower will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or such Significant Subsidiary to obtain such authorization,
consent, approval, permit or license and furnish the Banks with evidence
thereof.
          §7.11. Environmental Indemnification. The Borrower covenants and
agrees that it will indemnify and hold the Banks, the Issuing Banks and the
Administrative Agent and their respective affiliates, and each of the
representatives, agents and officers of each of the foregoing, harmless from and
against any and all claims, expense, damage, loss or liability incurred by the
Banks, the Issuing Banks or the Administrative Agent (including all reasonable
costs of legal representation incurred by the Banks, the Issuing Banks or the
Administrative Agent) relating to (a) any Release or threatened Release of
Hazardous Substances on the Real Property; (b) any violation of any
Environmental Laws or Applicable Requirements with respect to conditions at the
Real Property or other assets of the Borrower or its Subsidiaries, or the
operations conducted thereon; or (c) the investigation or remediation of offsite
locations at which the Borrower, any of its Subsidiaries, or their predecessors
are alleged to have directly or indirectly Disposed of Hazardous Substances. It
is expressly acknowledged by the Borrower that this covenant of indemnification
shall survive the payment of the Loans and Reimbursement Obligations and
satisfaction of all other Obligations hereunder and shall inure to the benefit
of the Banks, the Issuing Banks, the Administrative Agent and their affiliates,
successors and assigns.
          §7.12. Further Assurances. The Borrower and the Guarantor will
cooperate with the Administrative Agent and execute such further instruments and
documents as the Administrative Agent shall reasonably request to carry out to
the Majority Banks’ satisfaction the transactions contemplated by this
Agreement.
          §7.13. Notice of Potential Claims or Litigation. The Borrower shall
deliver to the Banks written notice of the initiation of any action, claim,
complaint, investigation or any other notice of dispute or litigation against
the Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, or which questions the validity or
enforceability of any Loan Document, together with a copy of each such complaint
or other notice received by the Borrower or any of its Subsidiaries if requested
by the Administrative Agent within 30 days of receipt thereof or of the
determination that such action could reasonably



--------------------------------------------------------------------------------



 



- 60 -

be expected to have a Material Adverse Effect, whichever occurs later (and the
Borrower will make such determination in each case as promptly as practicable).
          §7.14. Notice of Certain Events Concerning Environmental Claims. The
Borrower will promptly, and in any event within ten (10) Business Days of the
Borrower’s obtaining knowledge thereof, notify the Banks in writing of any of
the following events:
     (i) the Borrower’s or any Significant Subsidiary’s obtaining knowledge of
any violation of any Environmental Law regarding the Real Property or the
Borrower’s or any Subsidiary’s operations which violation could reasonably be
expected to have a Material Adverse Effect;
     (ii) the Borrower’s or any Significant Subsidiary’s obtaining knowledge of
any potential or known Release, or threat of Release, of any Hazardous Substance
at, from, or into the Real Property which could reasonably be expected to have a
Material Adverse Effect;
     (iii) the Borrower’s or any Significant Subsidiary’s receipt of any notice
of any material violation of any Environmental Law or of any Release or
threatened Release of Hazardous Substances, including a notice or claim of
liability or potential responsibility from any third party (including any
federal, state, provincial, territorial or local governmental officials) and
including notice of any formal inquiry, proceeding, demand, investigation or
other action with regard to (A) the Borrower’s, any Significant Subsidiary’s or
any Person’s operation of the Real Property, (B) contamination on, from, or into
the Real Property, or (C) investigation or remediation of offsite locations at
which the Borrower, any Significant Subsidiary, or its predecessors are alleged
to have directly or indirectly Disposed of Hazardous Substances, if any thereof
could reasonably be expected to have a Material Adverse Effect; or
     (iv) the Borrower’s or any Significant Subsidiary’s obtaining knowledge
that any expense or loss has been incurred by any governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which the Borrower or any Significant
Subsidiary has been alleged to be liable by such governmental authority or for
which a Lien may be imposed on the Real Property by such governmental authority,
if any thereof could reasonably be expected to have a Material Adverse Effect.
          §7.15. Notice of Default. The Borrower will promptly notify the Banks
in writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or any
other note, evidence of indebtedness, indenture or other obligation evidencing
indebtedness in excess of $75,000,000 as to which the Borrower or any of its
Significant Subsidiaries is a party or obligor, whether as principal or surety,
the Borrower shall promptly upon obtaining actual knowledge thereof give written
notice thereof to the Banks, describing the notice of action and the nature of
the claimed default.



--------------------------------------------------------------------------------



 



- 61 -

          §7.16. Use of Proceeds. The proceeds of the Loans shall be used for
general corporate purposes, to provide working capital, to backstop commercial
paper, to provide letters of credit and as an extension and continuation of the
Indebtedness of the Borrower and its Subsidiaries under the Existing Credit
Agreement. After application of the proceeds of any Loan, not more than 25% of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) that are subject to any restriction on
sale, pledge, or disposal under this Agreement will be represented by “margin
stock,” as defined in accordance with Regulation U issued by the Board of
Governors of the Federal Reserve System, now or hereafter in effect.
          §7.17. Certain Transactions. Except as disclosed in the Disclosure
Documents prior to the Effective Date, and except for arm’s length transactions
pursuant to which the Borrower or any Subsidiary makes payments in the ordinary
course of business, none of the officers, directors, or employees or any other
affiliate of the Borrower or any Subsidiary are presently or shall be a party to
any transaction with the Borrower or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower or any Subsidiary, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
§8. NEGATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as any
Obligation or Letter of Credit is outstanding or the Banks have any obligation
to make Loans or any Issuing Bank has any obligation to issue, extend or renew
any Letter of Credit hereunder, or the Banks have any obligation to reimburse
any Issuing Bank for drawings honored under any Letter of Credit, it shall, and
shall cause its Subsidiaries to, comply with the following covenants:
          §8.1. Restrictions on Indebtedness. The Borrower will not permit any
of its Subsidiaries (a) to create, incur, assume, or be or remain liable,
contingently or otherwise, with respect to any Indebtedness, or (b) to become or
be responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or advance any funds, assets,
goods or services or otherwise) with respect to any Indebtedness, in each case,
of any other Person other than the Borrower or any of its Subsidiaries, other
than:
(i) Indebtedness of the Borrower’s Subsidiaries listed in Schedule 8.1(a) and
any extension, renewal or refinancing of such Indebtedness, provided that the
terms and conditions of any such extensions, renewals or refinancings do not
increase the relative priority of the original Indebtedness and provided,
further, that such extended, renewed or refinanced Indebtedness does not in the
aggregate exceed the Dollar amount of the original Indebtedness; and
(ii) Other Indebtedness of the Borrower’s Subsidiaries (other than of the
Guarantor) provided that the aggregate amount of all such Indebtedness under
this §8.1(b), when added (without duplication) to the aggregate outstanding
amount of secured Indebtedness of the Borrower and its Subsidiaries under
subsections (k), (l) and (m) of the definition of



--------------------------------------------------------------------------------



 



- 62 -

“Permitted Liens” and Indebtedness with respect to Permitted Receivables
Transactions, shall not exceed 15% of Consolidated Tangible Assets at any time.
          §8.2. Restrictions on Liens. The Borrower will not, and will cause its
Subsidiaries not to, create or incur or suffer to be created or incurred or to
exist any Lien of any kind upon any property or assets of any character, whether
now owned or hereafter acquired, or upon the income or profits therefrom; or
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; or
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; or suffer to exist for a period of more than 30 days
after the same shall have been incurred any Indebtedness or claim or demand
against it which if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles or chattel paper, with or without recourse, except for Permitted
Liens.
     The Borrower and the Guarantor covenant and agree that if either of them or
any of their Subsidiaries shall create or incur any Lien upon any of their
respective properties or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless prior written consent shall have been obtained from
the Banks), the Borrower and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of the Borrower and the Guarantor contained in this sentence
shall only be in effect for so long as the Borrower or the Guarantor shall be
similarly obligated under any other Indebtedness; provided, further, that an
Event of Default shall occur for so long as such other Indebtedness becomes
secured notwithstanding any actions taken by the Borrower or the Guarantor to
ratably secure the Obligations and the Guaranteed Obligations hereunder.
          §8.3. Restrictions on Investments. Except to the extent provided in
§8.4, neither the Borrower nor any Subsidiary may make or permit to exist or to
remain outstanding any Investment, other than Investments in Cash Equivalents
unless both before and after giving effect thereto (i) the Borrower and its
Subsidiaries are in compliance with the covenants set forth in §§7, 8 and 9
hereof and (ii) there does not exist a Default or Event of Default and no
Default or Event of Default would be created by the making of such Investment;
provided that the aggregate amount of all Investments (excluding Investments in
Cash Equivalents), does not exceed 15% of Consolidated Tangible Assets; and
provided further that the ability of the Subsidiaries of the Borrower to incur
any Indebtedness in connection with any Investment permitted by this §8.3 shall
be governed by §8.1.
          §8.4. Mergers, Consolidations, Sales.
     (a) Neither the Borrower nor any Subsidiary shall be a party to any merger,
consolidation or exchange of stock unless the Borrower shall be the surviving
entity with respect to any such transaction to which the Borrower is a party and
the Guarantor shall be the survivor of any merger with any other Subsidiary or a
Subsidiary shall be the



--------------------------------------------------------------------------------



 



- 63 -

surviving entity (and continue to be a Subsidiary) with respect to any such
transactions to which one or more Subsidiaries is a party (and the conditions
set forth below are satisfied), or purchase or otherwise acquire all or
substantially all of the assets or stock of any class of, or any partnership,
membership or joint venture or other interest in, any other Person except as
otherwise provided in §8.3 or this §8.4. Notwithstanding the foregoing, the
Borrower and its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets or stock of any class of, or joint venture or
other interest in, any Person if the following conditions have been met: (i) the
proposed transaction will not otherwise create a Default or an Event of Default
hereunder; and (ii) the business to be acquired predominantly involves (A) the
collection, transfer, hauling, disposal or recycling of solid waste or thermal
soil remediation, or (B) other lines of businesses currently engaged in, or
related, associated, complementary or supplementary thereto, whether from an
operational, business, financial, technical or administrative standpoint;
provided that the Borrower or its Subsidiaries may purchase or otherwise acquire
all or substantially all of the assets or stock of any class of, or any
partnership, membership or joint venture or other interest in, any Persons in
unrelated businesses, not to exceed a total aggregate amount of $400,000,000
during the term of this Agreement. Notwithstanding anything herein to the
contrary, the ability of the Subsidiaries of the Borrower to incur any
Indebtedness in connection with any transaction permitted pursuant to this §8.4
shall be governed by §8.1.
     (b) Neither the Borrower nor any Subsidiary shall sell, transfer, convey or
lease any assets or group of assets, including the sale or transfer of any
property owned by the Borrower or any Subsidiary in order then or thereafter to
lease such property or lease other property which the Borrower or such
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, or sell or assign, with or without recourse, any
receivables, except (i) transfers of real or personal property among
Subsidiaries of the Borrower, (ii) so long as no Default or Event of Default has
occurred and is continuing, or would result therefrom, sales of assets or
pursuant to a sale-leaseback transaction; provided that any net cash proceeds
from any such sale or sale-leaseback shall, within 180 days, either be used to
pay down outstanding Loans under this Agreement or be reinvested by such Person
in assets of the business of the Borrower and its Subsidiaries, used for working
capital, invested in Investments in accordance with the provisions of §8.3 or
used for other general corporate purposes, (iii) sales of accounts receivable
(and contract rights, general intangibles or chattel paper related thereto) more
than sixty (60) days past due sold or assigned in the ordinary course of
collecting past due accounts, or (iv) pursuant to a Permitted Receivables
Transaction.
          §8.5. Restricted Distributions and Redemptions. Neither the Borrower
nor any of its Subsidiaries will (a) declare or pay any Distributions, or
(b) redeem, convert, retire or otherwise acquire shares of any class of its
capital stock (other than in connection with a merger permitted by §8.4 hereof
or conversion into another form of equity of any preferred shares of the
Borrower existing as of the Effective Date pursuant to the terms thereof),
unless at the time of such Distribution or redemption no Default or Event of
Default exists or would be created hereunder. Notwithstanding the above, any
Subsidiary may make Distributions to the Borrower



--------------------------------------------------------------------------------



 



- 64 -

and the Borrower agrees that neither the Borrower nor any Significant Subsidiary
will enter into any agreement restricting Distributions from such Significant
Subsidiary to the Borrower.
          §8.6. Employee Benefit Plans. None of the Borrower, any of its
Subsidiaries, or any ERISA Affiliate will:
     (a) engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for the
Borrower on a consolidated basis; or
     (b) permit any Guaranteed Pension Plan to be in “at risk” status or subject
to the notice and lien provisions described in §303 of ERISA, whether or not a
minimum funding waiver has been granted; or
     (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or the
Guarantor pursuant to §303 or §4068 of ERISA; or
     (d) permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA), other than with respect to
the Terminated Plans, of all Guaranteed Pension Plans exceeding the value of the
aggregate assets of such Guaranteed Pension Plans, disregarding for this purpose
the benefit liabilities and assets of any such Guaranteed Pension Plan with
assets in excess of benefit liabilities.
     The Borrower and its Subsidiaries will (i) promptly upon the request of any
Bank or the Administrative Agent, furnish to the Banks a copy of the most recent
actuarial statement required to be submitted under §103(d) of ERISA and Annual
Report, Form 5500, with all required attachments, in respect of each Guaranteed
Pension Plan, and (ii) promptly upon receipt or dispatch, furnish to the Banks
any notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 303, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or
in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242 or 4245 of
ERISA.
§9. FINANCIAL COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligation to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall comply with the following covenants:
          §9.1. Interest Coverage Ratio. As of the end of any fiscal quarter of
the Borrower, the Borrower will not permit the ratio of (a) EBIT for the four
fiscal quarters then ending to (b) Consolidated Total Interest Expense for such
period to be less than 2.75:1.00.
          §9.2. Total Debt to EBITDA. As of the end of any fiscal quarter of the
Borrower, the Borrower will not permit the ratio of (a) Total Debt to (b) EBITDA
for the four fiscal quarters then ending to exceed 3.50:1.00.



--------------------------------------------------------------------------------



 



- 65 -

§10. CONDITIONS PRECEDENT.
          §10.1. Conditions To Effectiveness. The effectiveness of this
Agreement as an amendment and restatement of the Existing Credit Agreement shall
be subject to the satisfaction of each of the following conditions precedent on
or before May 31, 2011:
               §10.1.1 Corporate Action. All corporate action necessary for the
valid execution, delivery and performance by the Borrower and the Guarantor of
the Loan Documents shall have been duly and effectively taken, and evidence
thereof certified by authorized officers of the Borrower and the Guarantor and
satisfactory to the Administrative Agent shall have been provided to the Banks.
               §10.1.2 Loan Documents, Etc. Each of the Loan Documents and other
documents listed on the closing agenda shall have been duly and properly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect in a form satisfactory to the Majority Banks.
               §10.1.3 Certified Copies of Charter Documents. The Banks shall
have received from each of the Borrower and the Guarantor, certified by a duly
authorized officer of such Person to be true and complete on the Effective Date,
(a) its charter or other incorporation documents, (b) its by-laws and (c) good
standing certificates and such foreign qualifications as may be requested by the
Administrative Agent.
               §10.1.4 Incumbency Certificate. The Banks shall have received an
incumbency certificate, dated as of the Effective Date, signed by duly
authorized officers of the Borrower and the Guarantor giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign the Loan Documents on behalf of the Borrower and the Guarantor; (b) to make
Syndicated Loan Requests and Letter of Credit Requests; (c) to make Competitive
Bid Quote Requests; and (d) to give notices and to take other action on the
Borrower’s or the Guarantor’s behalf under the Loan Documents.
               §10.1.5 Summary of Insurance. The Administrative Agent shall have
received a summary of the insurance coverage of the Borrower and its
Subsidiaries of the type described in §7.7.
               §10.1.6 Opinion of Counsel. The Banks shall have received a
favorable legal opinion from the Vice President and Assistant General Counsel of
the Borrower and the Guarantor addressed to the Banks, dated the Effective Date,
in form and substance satisfactory to the Administrative Agent, and a favorable
legal opinion of McGuireWoods LLP, special New York counsel to the
Administrative Agent, dated the Effective Date, as to the validity and binding
effect of this Agreement.
               §10.1.7 Satisfactory Financial Condition. Other than as disclosed
in the Disclosure Documents, no material adverse change shall have occurred in
the financial condition, results of operations, business, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole, since the
Balance Sheet Date.



--------------------------------------------------------------------------------



 



- 66 -

               §10.1.8 Payment of Closing Fees. The Borrower shall have paid the
agreed-upon closing fees to the Administrative Agent and Lenders.
               §10.1.9 Closing Certificate. The Borrower shall have delivered to
the Administrative Agent a certificate, dated as of the Effective Date, stating
that, as of such date (a) the representations and warranties set forth herein
and in the other Loan Documents are true and correct, and (b) no Default or
Event of Default has occurred and is continuing.
               §10.1.10 USA Patriot Act. The Borrower shall have delivered all
documentation and other information that the Administrative Agent or any Bank
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.
     Without limiting the generality of the provisions of the last paragraph of
§15.2, for purposes of determining compliance with the conditions specified in
this §10, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.
§11. CONDITIONS TO ALL LOANS. The obligations of the Banks to make or continue
for an additional Interest Period in accordance with §2.7 any Loan and the
obligation of any Issuing Bank to issue, extend, or renew any Letter of Credit
at the time of and subsequent to the Effective Date is subject to the following
conditions precedent:
          §11.1. Representations True. The Borrower shall have certified to the
Administrative Agent and the Banks that each of the representations and
warranties of the Borrower and the Guarantor (as applicable) contained in this
Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement, other than the representation and warranty in
§6.5 hereof, is true as of the date as of which they were made and shall also be
true at and as of the time of the making of such Loan or the issuance,
extension, or renewal of any Letter of Credit, as applicable, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and
changes occurring in the ordinary course of business which either individually
or in the aggregate do not result in a Material Adverse Effect, and to the
extent that such representations and warranties relate expressly and solely to
an earlier date).
          §11.2. Performance; No Event of Default. The Borrower shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it prior to or at the time of the making of any
Loan or the issuance, extension or renewal of any Letter of Credit, and at the
time of the making of any Loan or the issuance, renewal or extension of any
Letter of Credit there shall exist no Default or Event of Default or condition
which would result in a Default or an Event of Default upon consummation of such
Loan or issuance, extension, or renewal of any Letter of Credit, as applicable.
Each request for a Loan or for issuance, extension or renewal of a Letter of
Credit shall constitute certification by the Borrower that the condition
specified in this §11.2 will be duly satisfied on the date of such Loan or
Letter of Credit issuance, extension or renewal.



--------------------------------------------------------------------------------



 



- 67 -

          §11.3. Proceedings and Documents. All proceedings in connection with
the transactions contemplated by this Agreement shall have been taken and all
documents incident thereto shall have been delivered to the Banks as of the date
of the making of any extension of credit in substance and in form satisfactory
to the Banks, including without limitation a Syndicated Loan Request or a Letter
of Credit Request and the Banks shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Banks may reasonably request.
§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.
          §12.1. Events of Default and Acceleration. If any of the following
events (“Events of Default” or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice and/or lapse of time, “Defaults”)
shall occur:
     (a) if the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
     (b) if the Borrower shall fail to pay any interest or fees or other amounts
owing hereunder (other than those specified in subsection (a) above) within five
(5) Business Days after the same shall become due and payable whether at the
Maturity Date or any accelerated date of maturity or at any other date fixed for
payment;
     (c) if the Borrower shall fail to comply with any of the covenants
contained in §§7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;
     (d) if the Borrower shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in subsections (a), (b), and (c) above) and such failure shall not be
remedied within 30 days after written notice of such failure shall have been
given to the Borrower by the Administrative Agent or any of the Banks;
     (e) if any representation or warranty contained in this Agreement or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or repeated;
     (f) if the Borrower or any of its Subsidiaries shall fail to pay when due,
or within any applicable period of grace, any Indebtedness or obligations under
Swap Contracts in an aggregate amount greater than $75,000,000, or fail to
observe or perform any material term, covenant or agreement contained in any one
or more agreements by which it is bound, evidencing or securing any Indebtedness
or obligations under Swap Contracts in an aggregate amount greater than
$75,000,000 for such period of time as would permit, or would have permitted
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or terminate its commitment with respect thereto;



--------------------------------------------------------------------------------



 



- 68 -

     (g) if the Borrower, the Guarantor or any Significant Subsidiary makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay or generally fails to pay its debts as they mature or become due, or
petitions or applies for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower, the Guarantor or any Significant
Subsidiary, or of any substantial part of the assets of the Borrower, the
Guarantor or any Significant Subsidiary or commences any case or other
proceeding relating to the Borrower, the Guarantor or any Significant Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or takes any action to authorize or in furtherance of any
of the foregoing, or if any such petition or application is filed or any such
case or other proceeding is commenced against the Borrower, the Guarantor or any
Significant Subsidiary or the Borrower, the Guarantor or any Significant
Subsidiary indicates its approval thereof, consent thereto or acquiescence
therein;
     (h) if a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or the Guarantor or any
Significant Subsidiary bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of the Borrower or the Guarantor or any Significant Subsidiary in an
involuntary case under federal bankruptcy laws of any jurisdiction as now or
hereafter constituted;
     (i) if there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty days, whether or not consecutive, any final judgment
against the Borrower or any Subsidiary which, with other outstanding final
judgments against the Borrower and its Subsidiaries, exceeds in the aggregate
$50,000,000 after taking into account any undisputed insurance coverage;
     (j) if, with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower or any Subsidiary to the PBGC or such Plan in an
aggregate amount exceeding $50,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the partial or complete
termination of such Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Plan; or a trustee
shall have been appointed by the appropriate United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Plan;
     (k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Banks, or any action
at law, suit or in equity or other legal proceeding to cancel, revoke or rescind
any of the Loan Documents shall be commenced by or on behalf of the Borrower,
the Guarantor, or any of their respective stockholders, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment,



--------------------------------------------------------------------------------



 



- 69 -

order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof; or
     (l) if any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 25% or more of the
outstanding shares of common voting stock of the Borrower; or during any period
of twelve consecutive calendar months, individuals who were directors of the
Borrower on the first day of such period (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of the Borrower;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Borrower, declare all amounts owing with respect to
this Agreement and the other Loan Documents and all Reimbursement Obligations to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration to the extent permitted by law or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(g) or 12.1(h) with respect to the
Borrower or the Guarantor, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Bank. Upon demand by the Majority Banks after the
occurrence of any Event of Default, the Borrower shall immediately provide to
the Administrative Agent cash in an amount equal to the aggregate Maximum
Drawing Amount to be held by the Administrative Agent as collateral security for
the Reimbursement Obligations.
          §12.2. Termination of Commitments. If any Event of Default pursuant to
§§ 12.1(g) or 12.1(h) hereof shall occur with respect to the Borrower or the
Guarantor, any unused portion of the Total Commitment hereunder shall forthwith
terminate and the Banks and the Issuing Banks shall be relieved of all
obligations to make Loans or to issue, extend or renew Letters of Credit
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Borrower terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks and the Issuing
Banks shall be relieved of all further obligations to make Loans or to issue,
extend or renew Letters of Credit hereunder. No termination of any portion of
the Total Commitment hereunder shall relieve the Borrower of any of its existing
Obligations to the Banks, the Issuing Banks or the Administrative Agent
hereunder or elsewhere.
          §12.3. Remedies. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans and other Obligations pursuant to §12.1,
each Bank, upon notice to the other Banks, if owed any amount with respect to
the Loans or the Reimbursement Obligations, may proceed to protect and enforce
its rights by suit in equity, action at law or other appropriate proceeding,



--------------------------------------------------------------------------------



 



- 70 -

whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations to such Bank are evidenced, including, without limitation, as
permitted by applicable law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any legal or equitable
right of such Bank, any recovery being subject to the terms of §29 hereof. No
remedy herein conferred upon any Bank or the Administrative Agent or the holder
of any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.
§13. SETOFF. During the continuance of an Event of Default, any deposits or
other sums credited by or due from any Bank to the Borrower and any securities
or other property of the Borrower in the possession of such Bank may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to the Banks or the
Administrative Agent. Any amounts set off with respect to the Obligations shall,
except to the extent §5.14 applies, be distributed ratably in accordance with
§29 among all of the Banks by the Bank setting off such amounts. If any Bank
fails to share such setoff ratably, the Administrative Agent shall have the
right to withhold such Bank’s share of the Borrower’s payments until each of the
Banks shall have, in the aggregate, received a pro rata repayment.
§14. EXPENSES. Whether or not the transactions contemplated herein shall be
consummated, the Borrower hereby promises to reimburse the Administrative Agent
and the Lead Arrangers for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees) incurred or expended in connection
with the syndication, preparation, filing or recording, or interpretation of
this Agreement, the other Loan Documents, or any amendment, modification,
approval, consent or waiver hereof or thereof. The Borrower further promises to
reimburse the Administrative Agent and the Banks for all reasonable
out-of-pocket fees and disbursements (including all reasonable legal fees and
the allocable cost of in-house attorneys’ fees) incurred or expended in
connection with the enforcement of any Obligations or the satisfaction of any
indebtedness of the Borrower hereunder or under any other Loan Document, or in
connection with any litigation, proceeding or dispute hereunder in any way
related to the credit hereunder. The Borrower also promises to pay the
Administrative Agent all reasonable out-of-pocket fees and disbursements,
incurred or expended in connection with the Competitive Bid Loan procedure under
§4 hereof.
§15. THE AGENTS.
          §15.1. Authorization and Action. Each Bank hereby irrevocably appoints
Bank of America as Administrative Agent hereunder and authorizes Bank of America
to take such action as Administrative Agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement and the
other Loan Documents, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the



--------------------------------------------------------------------------------



 



- 71 -

instructions of the Majority Banks (or, when expressly required hereby, all of
the Banks), and such instructions shall be binding upon all Banks; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or the other Loan Documents or applicable law.
          §15.2. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any of the Banks for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(i) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable to the Banks for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; (iii) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
affiliates in any capacity; (iv) makes no warranty or representation to any Bank
and shall not be responsible to any Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Loan Documents; (v) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of the
Borrower or the Guarantor (or as to the contents of any certificate, report or
other document delivered hereunder or thereunder) or to inspect the property
(including the books and records) of the Borrower or the Guarantor or any of
their Subsidiaries, and shall not be deemed to have knowledge or notice of any
Default or Event of Default unless and until it shall have received, at its
office specified in §22, a notice describing the same and entitled “Notice of
Default”; (vi) shall not be responsible to any Bank for the due execution (other
than its own), legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any related agreement, instrument or document
furnished pursuant hereto; and (vii) shall incur no liability to the Banks under
or in respect of this Agreement by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier, telegram, cable or
telex) reasonably believed by it to be genuine and signed or sent by the proper
party or parties. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Bank or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or Issuing Bank unless the Administrative Agent shall have received notice
to the contrary from such Bank or Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.
          §15.3. Bank of America and Affiliates. With respect to its Commitment,
Bank of America shall have the same rights and powers under this Agreement and
under the other Loan Documents as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the term “Bank” or “Banks”
shall, unless otherwise expressly indicated, include Bank of America in its
individual capacity. Bank of America and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally



--------------------------------------------------------------------------------



 



- 72 -

engage in any kind of business with, the Borrower, the Guarantor, any of their
Subsidiaries and any Person who may do business with or own securities of the
Borrower, the Guarantor, or any such Subsidiary, all as if Bank of America were
not the Administrative Agent and without any duty to account therefor to the
Banks. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. To the
extent any such rights or powers are delegated to a sub-agent, the
Administrative Agent shall remain responsible for such sub-agent’s performance
or exercise of such duties, rights and powers; provided, that the exculpatory
provisions of this Agreement (including the provisions in §15) shall apply to
any such sub-agent.
          §15.4. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in §6.4 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
          §15.5. Indemnification. The Banks agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Commitments as most recently in
effect at the time such indemnity is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits
and reasonable costs, expenses and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents, provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
or from a material breach by the Administrative Agent of its obligations under
this Agreement or under any other Loan Document, as determined by a court of
competent jurisdiction. Without limiting the foregoing, each Bank agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share as
aforesaid of any reasonable out of pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.
          §15.6. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with or without cause by the Majority
Banks. Upon any such resignation or removal, the Majority Banks shall have the
right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so



--------------------------------------------------------------------------------



 



- 73 -

appointed by the Majority Banks, and shall have accepted such appointment,
within 45 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be a commercial bank, financial
institution, trust company or similar entity regularly engaged in the business
of administering syndicated loans and which successor Administrative Agent shall
be organized under the laws of the United States of America or of any State
thereof and have total assets of at least $1,000,000,000; provided that if the
Administrative Agent shall notify the Borrower and the Banks that no such
qualifying Person has accepted such appointment, then (x) such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (y) the Borrower may appoint a
successor Administrative Agent to act until replaced by a successor
Administrative Agent that is appointed by the Majority Banks (which successor
Administrative Agent appointed by the Borrower shall be a commercial bank,
financial institution, trust company or similar entity regularly engaged in the
business of administering syndicated loans that is organized under the laws of
the United States of America or of any State thereof and have total assets of at
least $1,000,000,000). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this §15 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.
          §15.7. Lead Arrangers, Etc. The parties identified on the cover hereof
as Lead Arrangers and Joint Bookrunners, Documentation Agents and Co-
Documentation Agents shall have no obligations or liabilities under this
Agreement and the other Loan Documents.
          §15.8. Documents. The Administrative Agent will forward to each Bank,
promptly after receipt thereof, a copy of each notice or other document
furnished to the Administrative Agent for such Bank hereunder; provided,
however, that, notwithstanding the foregoing, the Administrative Agent may
furnish to the Banks a monthly summary with respect to Letters of Credit issued
hereunder in lieu of copies of the related Letter of Credit Applications.
          §15.9. Action by the Banks, Consents, Amendments, Waivers, Etc. (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Bank in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Banks hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower or the Guarantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for



--------------------------------------------------------------------------------



 



- 74 -

which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Bank or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
     (b) Except as otherwise provided in §3.1(a) hereof with respect to Schedule
3.1, neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Banks or by the Borrower and the Administrative
Agent with the consent of the Majority Banks; provided that no such agreement
shall (i) increase the Commitment of any Bank without the written consent of
such Bank, (ii) reduce the principal amount of any Loan or Reimbursement
Obligations, or reduce the rate of interest on the Loans or reduce any fees
payable hereunder, without the written consent of each Bank affected thereby;
(iii) postpone the date of any payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Bank affected thereby;
(iv) release the Borrower from its Obligations or the Guarantor from its
Guaranteed Obligations hereunder without the written consent of each Bank;
(v) modify §29(a); or (vi) change any of the provisions of this §15.9 or any
provision of this Agreement requiring action by all the Banks, or the percentage
of Banks constituting “Majority Banks”, without the written consent of each
Bank; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Banks, as the case may be. Notwithstanding anything to the contrary
herein, no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Banks), except that (x) the Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank.
§16. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Banks, the Issuing Banks, the Lead Arrangers and the Administrative Agent and
their affiliates, as well as their and their affiliates’ shareholders,
directors, agents, officers, subsidiaries and affiliates, from and against all
damages, losses, settlement payments, obligations, liabilities, claims, suits,
penalties, assessments, citations, directives, demands, judgments, actions or
causes of action, whether statutorily created or under the common law, and
reasonable costs and expenses incurred, suffered, sustained or required to be
paid by an indemnified party by reason of or resulting from the transactions
contemplated hereby, except any of the foregoing which result from the gross
negligence or willful misconduct of such indemnified party or a material breach
of the obligations of such indemnified party under this Agreement or under any
other Loan Document, as determined by a court of competent jurisdiction. In any
investigation, enforcement matter, proceeding or litigation, or the preparation
therefor, the Banks, the Issuing



--------------------------------------------------------------------------------



 



- 75 -

Banks, the Lead Arrangers and the Administrative Agent shall be entitled to
select their own counsel and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of such counsel
(including the non-duplicative allocated cost of internal counsel), and
settlement costs. In the event of the commencement of any such proceeding or
litigation against the Banks or Administrative Agent by third parties, the
Borrower shall be entitled to participate in such proceeding or litigation with
counsel of their choice at their expense. In the case of an investigation,
litigation or proceeding to which the indemnity in this §16 applies, such
indemnity shall be effective, subject to the limitations herein, whether or not
such investigation, litigation or proceeding is brought by the Borrower, the
Borrower’s equityholders, affiliates or creditors or such an indemnified party,
whether or not such indemnified party is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. The covenants of
this §16 shall survive payment or satisfaction of payment of amounts owing with
respect to any Note or the Loans and satisfaction of all the Obligations
hereunder and under the Loan Documents, IT BEING THE INTENT OF THE PARTIES
HERETO THAT ALL SUCH INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR THEIR ORDINARY
SOLE, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE. WITHOUT LIMITATION OF THE
FOREGOING, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY IN RESPECT OF ANY
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED BY SUCH OTHER PARTY WITH
RESPECT TO THE MATTERS CONTEMPLATED BY THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY USE MADE OR TO BE MADE WITH THE PROCEEDS OF ANY CREDIT EXTENSION
HEREUNDER OR THEREUNDER.
§17. WITHHOLDING TAXES. The Borrower hereby agrees that:
     (a) Any and all payments made by the Borrower hereunder shall be made free
and clear of, and without deduction for, any and all present or future taxes,
levies, fees, duties, imposts, deductions, charges or withholdings of any nature
whatsoever, excluding, in the case of each of the Administrative Agent and each
of the Banks (including, without limitation, the Issuing Banks), (i) taxes
imposed on, or measured by, its net income or profits, (ii) franchise taxes
imposed on it, (iii) taxes imposed by any jurisdiction as a direct consequence
of it, or any of its affiliates, having a present or former connection with such
jurisdiction, including, without limitation, being organized, existing or
qualified to do business, doing business or maintaining a permanent
establishment or office in such jurisdiction, and (iv) taxes imposed by reason
of its failure to comply with any applicable certification, identification,
information, documentation or other reporting requirement (all such non-excluded
taxes being hereinafter referred to as “Indemnifiable Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Indemnifiable Taxes pursuant to any
applicable law, or governmental rule or regulation, then the Borrower will
(i) direct to the relevant taxing authority the full amount required to be so
withheld or deducted, (ii) forward to the Administrative Agent for delivery to
the applicable Bank an official receipt or other documentation satisfactory to
the Administrative Agent and the applicable Bank evidencing such payment to such
taxing authority, and (iii) direct to the Administrative Agent for the account
of the relevant Banks such additional amount or amounts as is necessary to
ensure that the net amount actually received by each relevant Bank will equal
the full amount such Bank



--------------------------------------------------------------------------------



 



- 76 -

would have received had no such withholding or deduction (including any
Indemnifiable Taxes on such additional amounts) been required. Moreover, if any
Indemnifiable Taxes are directly asserted against the Administrative Agent or
any Bank with respect to any payment received by the Administrative Agent or
such Bank by reason of the Borrower’s failure to properly deduct and withhold
such Indemnifiable Taxes from such payment, the Administrative Agent or such
Bank may pay such Indemnifiable Taxes and the Borrower will promptly pay all
such additional amounts (including any penalties, interest or reasonable
expenses) as is necessary in order that the net amount received by such Person
after the payment of such Indemnifiable Taxes (including any Indemnifiable Taxes
on such additional amount) shall equal the amount such Person would have
received had not such Indemnifiable Taxes been asserted; provided that the
Administrative Agent or such Bank, as the case may be, agrees to use
commercially reasonable efforts, at the expense of the Borrower, to contest or
otherwise challenge such Indemnifiable Taxes if the Administrative Agent or such
Bank, as applicable, determines in good faith that a reasonable basis exists to
do so. Any such payment shall be made promptly after the receipt by the Borrower
from the Administrative Agent or such Bank, as the case may be, of a written
statement setting forth in reasonable detail the amount of the Indemnifiable
Taxes and the basis of the claim.
     (b) The Borrower shall pay any present or future stamp or documentary taxes
or any other excise or any other similar levies which arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Loan Document (“Other Taxes”).
     (c) The Borrower hereby indemnifies and holds harmless the Administrative
Agent and each Bank for the full amount of Indemnifiable Taxes or Other Taxes
(including, without limitation, any Indemnifiable Taxes or Other Taxes imposed
on amounts payable under this §17) paid by the Administrative Agent or such
Bank, as the case may be, and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, by reason of the
Borrower’s failure to properly deduct and withhold Indemnifiable Taxes pursuant
to paragraph (a) above or to properly pay Other Taxes pursuant to paragraph
(b) above. Any indemnification payment from the Borrower under the preceding
sentence shall be made promptly after receipt by the Borrower from the
Administrative Agent or Bank of a written statement setting forth in reasonable
detail the amount of such Indemnifiable Taxes or such Other Taxes, as the case
may be, and the basis of the claim.
     (d) If the Borrower pays any amount under this §17 to the Administrative
Agent or any Bank and such payee knowingly receives a refund or tax credit in
respect of any taxes with respect to which such amount was paid, the
Administrative Agent or such Bank, as the case may be, shall remit to the
Borrower, promptly following the receipt thereof by such payee, an amount equal
to the amount determined by such payee to be equal to the amount of any net
reduction in taxes actually obtained by such payee and determined by it to be
allocable to such refund or credit; provided, that the decision as to whether or
not to claim any such refund or credit, and as to the amount and allocation of
any such refund or credit so claimed, shall be made by each such payee in its
sole and absolute discretion; and provided, further, that nothing herein shall
be



--------------------------------------------------------------------------------



 



- 77 -

deemed to obligate any Bank or the Administrative Agent to disclose to the
Borrower or the Guarantor its tax returns or any information regarding its tax
affairs.
     (e) In the event any taxing authority notifies the Borrower or the
Guarantor that any of them has improperly failed to deduct or withhold any taxes
(other than Indemnifiable Taxes) from a payment made hereunder to the
Administrative Agent or any Bank, the Borrower shall timely and fully pay such
taxes to such taxing authority.
     (f) The Administrative Agent or the Banks shall, upon the request of the
Borrower, take reasonable measures to avoid or mitigate the amount of
Indemnifiable Taxes required to be deducted or withheld from any payment made
hereunder if such measures can be taken without such Person in its sole judgment
suffering any legal, regulatory or economic disadvantage.
     (g) Without prejudice to the survival of any other agreement of the parties
hereunder, the agreements and obligations of the Borrower contained in this §17
shall survive the payment in full of the Obligations.
§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.
          §18.1. Confidentiality. Each of the Banks and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Banks or the Administrative Agent, provided that nothing herein
shall limit the disclosure of any such information (a) after such information
shall have become public other than through a violation of this §18, or becomes
available to any of the Banks or the Administrative Agent on a nonconfidential
basis from a source other than the Borrower, (b) to the extent required by
statute, rule, regulation or judicial process, (c) to counsel for any of the
Banks or the Administrative Agent, (d) to bank examiners or any other regulatory
authority having jurisdiction over any Bank or any of its affiliates or the
Administrative Agent or any self-regulatory body in which any of such Persons
participates, or to auditors or accountants, (e) to the Administrative Agent,
any Bank or any Financial Affiliate, (f) in connection with any litigation to
which any one or more of the Banks, the Administrative Agent or any Financial
Affiliate is a party, or in connection with the enforcement of rights or
remedies hereunder or under any other Loan Document, (g) to an Affiliate of any
Bank or the Administrative Agent, (h) to any actual or prospective assignee or
participant or any actual or prospective counterparty (or its advisors) to any
swap or derivative transactions referenced to credit or other risks or events
arising under this Agreement or any other Loan Document or to any credit
insurance provider relating to the Borrower and its Obligations so long as such
assignee, participant, counterparty or credit insurance provider, as the case
may be, agrees to be bound by the provisions of §18.1, or (i) with the consent
of the Borrower.



--------------------------------------------------------------------------------



 



- 78 -

          §18.2. Prior Notification. Unless specifically prohibited by
applicable law or court order, each of the Banks and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrower of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Bank by such governmental agency)
or pursuant to legal process.
          §18.3. Other. In no event shall any Bank or the Administrative Agent
be obligated or required to return any materials furnished to it or any
Financial Affiliate by the Borrower or any of its Subsidiaries. The obligations
of each Bank under this §18 shall supersede and replace the obligations of such
Bank under any confidentiality letter in respect of this financing signed and
delivered by such Bank to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Bank.
§19. SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all covenants,
agreements, representations and warranties made herein, in the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or the Guarantor pursuant hereto shall be deemed to have been relied
upon by the Banks, the Issuing Banks and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by them, and
shall survive the making by the Banks of the Loans and the issuance, extension
or renewal of any Letters of Credit by any Issuing Bank, as herein contemplated,
and shall continue in full force and effect so long as any amount due under this
Agreement, any Obligation, or any Letter of Credit remains outstanding and
unpaid or any Bank has any obligation to make any Loans or any Issuing Bank has
any obligation to issue, extend, or renew any Letters of Credit hereunder. All
statements contained in any certificate or other paper delivered by or on behalf
of the Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.
§20. ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each Bank
shall have the right to assign at any time all or a portion of its Commitment
Percentage and interests in the risk relating to the Loans, outstanding Letters
of Credit and its Commitment hereunder in an amount equal to or greater than
(unless otherwise agreed to by the Borrower and the Administrative Agent)
$5,000,000 (or, if a Bank’s Commitment is less than $5,000,000, in a minimum
amount equal to such Bank’s Commitment; provided that prior to any Commitment
reductions pursuant to §2.3.1, such Bank’s Commitment was at least $5,000,000),
to additional banks, other financial institutions or Bank Affiliates (other than
Defaulting Banks) with the prior written approval of the Administrative Agent,
the Swing Line Bank and each Issuing Bank and, so long as no Event of Default
has occurred and is continuing, the consent of the Borrower (provided that
(i) the Borrower’s consent shall not be required in the case of an assignment to
a Bank Affiliate or to an Approved Fund and (ii) the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof), which approvals shall not be unreasonably withheld.
Any Bank may at any time, and from time to time, assign to any branch, lending
office, or Bank Affiliate all or any part of its rights and obligations under
the Loan Documents by notice to the Administrative Agent and the Borrower. It is
further agreed that each bank or other financial institution which executes and
delivers to the Administrative



--------------------------------------------------------------------------------



 



- 79 -

Agent and the Borrower hereunder an Assignment and Assumption substantially in
the form of Exhibit E hereto, or such other form approved by the Administrative
Agent (an “Assignment and Assumption”) together with an assignment fee in the
amount of $3,500 payable by the assigning Bank to the Administrative Agent,
shall, on the date specified in such Assignment and Assumption, become a party
to this Agreement and the other Loan Documents for all purposes of this
Agreement and the other Loan Documents, and its portion of the Commitment, the
Loans and Letters of Credit shall be as set forth in such Assignment and
Assumption; provided, that the Administrative Agent may, in its sole discretion,
elect to waive such assignment fee. The Bank assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights (except for indemnity
rights arising out of the period prior to such assignment) and be released from
its obligations under this Agreement and the other Loan Documents. Upon the
execution and delivery of such Assignment and Assumption (a) to the extent
applicable, the Borrower shall issue Notes (and replacement Notes) or the
Administrative Agent shall make appropriate entries on the applicable loan
account(s) to reflect such assignment of Loan(s); and (b) this Agreement and
Schedule 1 shall be deemed to be appropriately amended to reflect (i) the status
of the bank, financial institution or Bank Affiliate as a party hereto and
(ii) the status and rights of the Banks hereunder.
     Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates (other than Defaulting
Banks) in its Commitment, the Loans and outstanding Letters of Credit. The
documents evidencing any such participation shall limit such participating
bank’s, financial institution’s or Bank Affiliate’s, voting rights with respect
to this Agreement to the matters set forth in §15.9(b)(i) — (v); and each such
participant shall be entitled to the benefit of §5.5 hereof to the extent of its
participation, subject to the limitations set forth therein.
     Notwithstanding the foregoing, no assignment or participation shall (a) be
made to the Borrower or any Affiliate or (b) operate to increase the Total
Commitment hereunder or otherwise alter the substantive terms of this Agreement,
and no Bank which retains a Commitment hereunder shall have a Commitment of less
than $5,000,000, except as a result of reductions in the Total Commitment
pursuant to §2.3 hereof.
     Anything contained in this §20 to the contrary notwithstanding, any Bank
may at any time pledge all or any portion of its interest and rights under this
Agreement (including all or any portion of its Notes) to any of the twelve
Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C.
§341. No such pledge or the enforcement thereof shall release the pledgor Bank
from its obligations hereunder or under any of the other Loan Documents.
     The Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided that such assignees
or participants or potential assignees or participants shall agree to be bound
by §18 hereof.
§21. PARTIES IN INTEREST. All the terms of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of and be enforceable
by the respective



--------------------------------------------------------------------------------



 



- 80 -

successors and assigns of the parties hereto and thereto; provided, that neither
the Borrower nor the Guarantor shall assign or transfer its rights or
obligations hereunder or thereunder without the prior written consent of each of
the Banks.
§22. NOTICES, ETC.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, an Issuing Bank or the
Swing Line Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 22; and
     (ii) if to any other Bank, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and the other
Loan Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, Borrowing or other extension of
credit (including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to



--------------------------------------------------------------------------------



 



- 81 -

the Administrative Agent pursuant to procedures approved by the Administrative
Agent. In addition, the Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement but only to the extent requested by the Administrative Agent. Unless
the Administrative Agent otherwise prescribes, (i) Communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) Communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
     (c) The Borrower further agrees that (i) the Administrative Agent and/or
the Lead Arrangers may make the Communications and/or information provided by or
on behalf of the Borrower hereunder available to the Banks by posting the
Communications and such other information on Intralinks or a substantially
similar electronic transmission system (the “Platform”) and (ii) certain of the
Banks (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Communications and such
other information that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking such Communications and other information “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the Lead Arrangers, the
Issuing Banks and the Banks to treat such Communications and other information
as not containing any material non-public information with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Communications and
other information subject to §18.1, they shall be treated as set forth in
§18.1); (y) all Communications and other information marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Communications and other information
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.



--------------------------------------------------------------------------------



 



- 82 -

     (d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, AN WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF THE BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MATERIAL BREACH; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY
HAVE ANY LIABILITY TO THE BORROWER, ANY BANK, ANY ISSUING BANK OR ANY OTHER
PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES).
     (e) The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement. Each Bank agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of this Agreement. Each Bank agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Bank’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.
     (f) Nothing herein shall prejudice the right of the Administrative Agent or
any Bank to give any notice or other communication pursuant to this Agreement in
any other manner specified herein.
§23. MISCELLANEOUS. The rights and remedies herein expressed are cumulative and
not exclusive of any other rights which the Banks, the Issuing Banks or the
Administrative Agent would otherwise have. The captions in this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which



--------------------------------------------------------------------------------



 



- 83 -

when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. This Agreement, to the extent signed
and delivered by means of a facsimile machine or other electronic imaging means,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic imaging means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic imaging means as a defense to the formation of a contract and each
party forever waives such defense. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
§24. CONSENTS, ETC. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in this §24, subject to the
provisions of §15.9. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Banks may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or the
Guarantor of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Borrower and the Majority Banks. To the
extent permitted by law, no course of dealing or delay or omission on the part
of any of the Banks, the Issuing Banks or the Administrative Agent in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
No notice to or demand upon the Borrower or the Guarantor shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
§25. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND THE GUARANTOR HEREBY
WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR



--------------------------------------------------------------------------------



 



- 84 -

CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER AND THE GUARANTOR EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, ANY ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK, SUCH ISSUING BANK, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
BECAUSE OF, AMONG OTHER THINGS, THE BORROWER’S AND THE GUARANTOR’S WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
§26. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE BORROWER
AND THE GUARANTOR CONSENT AND AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN MANHATTAN OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS
SPECIFIED IN §22. THE BORROWER AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT
OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY OTHER PARTY OR SUCH PARTY’S PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
§27. SEVERABILITY. The provisions of this Agreement are severable and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction. Without
limiting the foregoing provisions of this §27, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting Banks
shall be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws, as determined in good faith by the



--------------------------------------------------------------------------------



 



- 85 -

Administrative Agent, the Issuing Banks or the Swing Line Bank, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
§28. GUARANTY.
          §28.1. Guaranty. For value received and hereby acknowledged and as an
inducement to the Banks and the Issuing Banks to make the Loans available to the
Borrower, and issue, extend or renew Letters of Credit for the account of the
Borrower, the Guarantor hereby unconditionally and irrevocably guarantees
(a) the full punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the Borrower now or hereafter
existing whether for principal, interest, fees, expenses or otherwise, and
(b) the strict performance and observance by the Borrower of all agreements,
warranties and covenants applicable to the Borrower in the Loan Documents and
(c) the obligations of the Borrower under the Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).
          §28.2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank, any Issuing
Bank or the Administrative Agent with respect thereto. The liability of the
Guarantor under the guaranty granted under this Agreement with regard to the
Guaranteed Obligations shall be absolute and unconditional irrespective of:
     (a) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other amendment or
waiver of or any consent to departure from this Agreement or any other Loan
Document (with regard to such Guaranteed Obligations);
     (b) any release or amendment or waiver of or consent to departure from any
other guaranty for all or any of its Guaranteed Obligations;
     (c) any change in ownership of the Borrower;
     (d) any acceptance of any partial payment(s) from the Borrower or the
Guarantor; or
     (e) any other circumstance whatsoever which might otherwise constitute a
defense available to, or a discharge of, a guarantor or surety or the Borrower
in respect of its Obligations under any Loan Document.
     The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.
          §28.3. Effectiveness; Enforcement. The guaranty under this Agreement
shall be effective and shall be deemed to be made with respect to each Loan and
each Letter of Credit



--------------------------------------------------------------------------------



 



- 86 -

as of the time it is made, issued or extended, or becomes a Letter of Credit
under this Agreement, as applicable. No invalidity, irregularity or
unenforceability by reason of any bankruptcy or similar law, or any law or order
of any government or agency thereof purporting to reduce, amend or otherwise
affect any liability of the Borrower, and no defect in or insufficiency or want
of powers of the Borrower or irregular or improperly recorded exercise thereof,
shall impair, affect, be a defense to or claim against such guaranty. The
guaranty under this Agreement is a continuing guaranty and shall (a) survive any
termination of this Agreement, and (b) remain in full force and effect until
payment in full of, and performance of, all Guaranteed Obligations and all other
amounts payable under this Agreement. The guaranty under this Agreement is a
guaranty of payment (and not of collection) made for the benefit of the
Administrative Agent, the Issuing Banks and the Banks and their successors and
assigns, and may be enforced from time to time as often as occasion therefor may
arise and without requirement on the part of the Administrative Agent, the
Issuing Banks or the Banks first to exercise any rights against the Borrower, or
to resort to any other source or means of obtaining payment of any of the said
obligations or to elect any other remedy.
          §28.4. Waiver. Except as otherwise specifically provided in any of the
Loan Documents, the Guarantor hereby waives promptness, diligence, protest,
notice of protest, all suretyship defenses, notice of acceptance and any other
notice with respect to any of its Guaranteed Obligations and the guaranty under
this Agreement and any requirement that the Banks, the Issuing Banks or the
Administrative Agent protect, secure, perfect any security interest or Lien or
any property subject thereto or exhaust any right or take any action against the
Borrower or any other Person. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses which at any time may be available
to it in respect of its Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.
          §28.5. Expenses. The Guarantor hereby promises to reimburse (a) the
Administrative Agent for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of the guaranty
under this Agreement, the other Loan Documents or any amendment, modification,
approval, consent or waiver hereof or thereof, and (b) the Administrative Agent,
the Issuing Banks and the Banks and their respective affiliates for all
reasonable out-of-pocket fees and disbursements (including reasonable attorneys’
fees), incurred or expended in connection with the enforcement of its Guaranteed
Obligations (whether or not legal proceedings are instituted). The Guarantor
will pay any taxes (including any interest and penalties in respect thereof)
other than the Banks’ taxes based on overall income or profits, payable on or
with respect to the transactions contemplated by the guaranty under this
Agreement, the Guarantor hereby agreeing jointly and severally to indemnify each
Bank with respect thereto.
          §28.6. Concerning Joint and Several Liability of the Guarantor.
     (a) The Guarantor hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
Borrower, with respect to the payment and performance of all of its Guaranteed
Obligations (including, without limitation, any Guaranteed Obligations arising
under this §28), it



--------------------------------------------------------------------------------



 



- 87 -

being the intention of the parties hereto that all such Guaranteed Obligations
shall be the joint and several Guaranteed Obligations of the Guarantor and the
Borrower without preferences or distinction among them.
     (b) If and to the extent that the Borrower shall fail to make any payment
with respect to any of its Obligations as and when due or to perform any of its
Guaranteed Obligations in accordance with the terms thereof, then in each such
event the Guarantor will make such payment with respect to, or perform, such
Guaranteed Obligation.
     (c) The Guaranteed Obligations of the Guarantor under the provisions of
this §28 constitute full recourse obligations of the Guarantor enforceable
against the Guarantor to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstance whatsoever.
     (d) Except as otherwise expressly provided in this Agreement, the Guarantor
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made, or Letters of Credit issued under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent, the Issuing
Banks or the Banks under or in respect of any of the Guaranteed Obligations,
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement. The
Guarantor hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Guaranteed Obligations, the acceptance
of any payment of any of the Guaranteed Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent, the Issuing Banks or the Banks at any time or times in
respect of any Default or Event of Default by the Borrower or the Guarantor in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement or any other Loan Document, any and all other indulgences
whatsoever by the Administrative Agent, the Issuing Banks or the Banks in
respect of any of the Guaranteed Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Guaranteed Obligations or the addition, substitution or
release, in whole or in part, of the Borrower or the Guarantor. Without limiting
the generality of the foregoing, the Guarantor assents to any other action or
delay in acting or failure to act on the part of the Banks, the Issuing Banks or
the Administrative Agent with respect to the failure by the Borrower or the
Guarantor to comply with its respective Obligations or Guaranteed Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this §28, afford
grounds for terminating, discharging or relieving the Guarantor, in whole or in
part, from any of the Guaranteed Obligations under this §28, it being the
intention of the Guarantor that, so long as any of the Guaranteed Obligations
hereunder remain unsatisfied, the Guaranteed Obligations of the Guarantor under
this §28 shall not be discharged except by performance and then only to the
extent of such performance. The Guaranteed Obligations of the Guarantor under
this §28 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to the Borrower or the Guarantor or the Banks, the Issuing Banks or
the Administrative Agent. The joint and



--------------------------------------------------------------------------------



 



- 88 -

several liability of the Guarantor hereunder shall continue in full force and
effect notwithstanding any absorption, merger, consolidation, amalgamation or
any other change whatsoever in the name, membership, constitution or place of
formation of the Borrower or the Guarantor, the Banks, the Issuing Banks or the
Administrative Agent.
     (e) The Guarantor shall be liable under this §28 only for the maximum
amount of such liabilities that can be incurred under applicable law without
rendering this §28 voidable under applicable law relating to fraudulent
conveyance and fraudulent transfer, and not for any greater amount. Accordingly,
if any obligation under any provision under this §28 shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of the Guarantor, the Administrative Agent, the Issuing
Banks and the Banks that any balance of the obligation created by such provision
and all other obligations of the Guarantor under this §28 to the Banks, the
Issuing Banks or the Administrative Agent shall remain valid and enforceable,
and that all sums not in excess of those permitted under applicable law shall
remain fully collectible by the Banks, the Issuing Banks and the Administrative
Agent from the Borrower or the Guarantor, as the case may be.
     (f) The provisions of this §28 are made for the benefit of the
Administrative Agent, the Issuing Banks and the Banks and their successors and
assigns, and may be enforced in good faith by them from time to time against the
Guarantor as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, the Issuing Banks or the Banks first to
marshal any of their claims or to exercise any of their rights against the
Borrower or the Guarantor or to exhaust any remedies available to them against
the Borrower or the Guarantor or to resort to any other source or means of
obtaining payment of any of the obligations hereunder or to elect any other
remedy. The provisions of this §28 shall remain in effect until all of the
Guaranteed Obligations shall have been paid in full or otherwise fully satisfied
and the Commitments have expired and all outstanding Letters of Credit have
expired, matured or otherwise been terminated. If at any time, any payment, or
any part thereof, made in respect of any of the Guaranteed Obligations, is
rescinded or must otherwise be restored or returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of the Borrower or the Guarantor, or otherwise, the provisions of
this §28 will forthwith be reinstated in effect, as though such payment had not
been made.
          §28.7. Waiver. Until the final payment and performance in full of all
of the Obligations, the Guarantor shall not exercise and the Guarantor hereby
waives any rights the Guarantor may have against the Borrower arising as a
result of payment by the Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Administrative Agent, the Issuing Banks or any
Bank in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantor will not claim
any setoff, recoupment or counterclaim against the Borrower in respect of any
liability of the Borrower to the Guarantor; and the Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Administrative Agent, the Issuing Banks or any Bank.





--------------------------------------------------------------------------------



 



- 89 -

          §28.8. Subrogation; Subordination. The payment of any amounts due with
respect to any indebtedness of the Borrower for money borrowed or credit
received now or hereafter owed to the Guarantor is hereby subordinated to the
prior payment in full of all of the Obligations. The Guarantor agrees that,
after the occurrence of any default in the payment or performance of any of the
Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Borrower to the Guarantor until all of the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness while any Obligations are still outstanding, such amounts
shall be collected, enforced and received by the Guarantor as trustee for the
Banks, the Issuing Banks and the Administrative Agent and be paid over to the
Administrative Agent at Default, for the benefit of the Banks, the Issuing
Banks, and the Administrative Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions hereof.
          §28.9. Consent and Confirmation. The Guarantor hereby (i) consents,
acknowledges and agrees to the amendment and restatement of the Existing Credit
Agreement provided hereby and set forth herein, (ii) confirms and ratifies in
all respects this Agreement and the enforceability of this Agreement in
accordance with its terms, and (iii) confirms and agrees that the Guarantor’s
payment and performance obligations under this Agreement, and the Guaranteed
Obligations, do and shall continue as to and include all Obligations upon and
after the effectiveness of this Agreement and the amendment and restatement of
the Existing Credit Agreement contemplated hereby.
§29. PRO RATA TREATMENT.
     (a) Notwithstanding anything to the contrary set forth herein, each payment
or prepayment of principal and interest received after the occurrence of an
Event of Default hereunder shall be distributed pro rata among the Banks, in
accordance with the aggregate outstanding principal amount of the Obligations
owing to each Bank divided by the aggregate outstanding principal amount of all
Obligations.
     (b) Each Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower (pursuant to §13 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
or other security or interest arising from or in lieu of, such secured claim,
received by such Bank under any applicable bankruptcy, insolvency or other
similar law or otherwise, obtain payment (voluntary or involuntary) in respect
of the Notes, Loans, Reimbursement Obligations and other Obligations held by it
(other than pursuant to §5.5, §5.6 or §5.8) as a result of which the unpaid
principal portion of the Notes and the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Notes and the
Obligations held by any other Bank, it shall be deemed to have simultaneously
purchased from such other Bank a participation in the Notes and the Obligations
held by such other Bank, so that the aggregate unpaid principal amount of the
Notes and the Obligations and participations in Notes and Obligations held by
each Bank shall be in the same proportion to the aggregate unpaid principal
amount of the Notes and the Obligations then outstanding as the principal amount
of the Notes and the Obligations held by it prior to such exercise of banker’s
lien, setoff or counterclaim was to the principal amount of





--------------------------------------------------------------------------------



 



- 90 -

all Notes and Obligations outstanding prior to such exercise of banker’s lien,
setoff or counterclaim; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this §29 and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest and (ii) the provisions
of this Section shall not be construed to apply to (x) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Bank), or (y) any payment obtained by a Bank as consideration for
the assignment of or sale of a participation in any of its Syndicated Loans or
subparticipations in Reimbursement Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Person holding such a participation in the Obligations deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Person as fully as if such Person had made a Loan directly to the Borrower in
the amount of such participation.
§30. FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
§31. USA PATRIOT ACT. Each Bank hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with the USA Patriot Act. Each Borrower
and each of its Subsidiaries shall provide such information and take such
actions as are reasonably requested by the Administrative Agent or any Bank in
order to assist the Administrative Agent and the Banks in maintaining compliance
with the USA Patriot Act.
§32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Guarantor acknowledges and agrees, and acknowledges
its affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Banks and the
Lead Arrangers are arm’s-length commercial transactions between the Borrower,
the Guarantor and their respective affiliates, on the one hand, and the
Administrative Agent, the Banks and the other Lead Arrangers, on the other hand,
(B) each of the Borrower and the Guarantor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and the Guarantor is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Bank and each Lead Arranger each is and has been acting solely as a principal
and, except as expressly agreed in





--------------------------------------------------------------------------------



 



- 91 -

writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, the Guarantor or any of their
respective affiliates, or any other Person and (B) neither the Administrative
Agent nor any Bank nor any Lead Arranger has any obligation to the Borrower, the
Guarantor or any of their respective affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Banks and the
Lead Arrangers and their respective affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Guarantor and their respective affiliates, and neither the Administrative
Agent nor any Bank nor any Lead Arranger has any obligation to disclose any of
such interests to the Borrower, the Guarantor or any of their respective
affiliates. To the fullest extent permitted by law, each of the Borrower and the
Guarantor hereby waives and releases any claims that it may have against the
Administrative Agent, the Banks and the other Lead Arrangers with respect to any
breach or alleged breach of any agency or fiduciary duty to the Borrower, the
Guarantor or any of their respective Affiliates in connection with any aspect of
any transaction contemplated hereby.
§33. PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, an Issuing Bank or any Bank, or
the Administrative Agent, an Issuing Bank or any Bank exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, an Issuing Bank or such Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Bank and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Banks and each Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
[Remainder of page is intentionally left blank; signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the date first set forth above.

              THE BORROWER AND GUARANTOR:
 
            WASTE MANAGEMENT, INC.
 
       
 
  By:   /s/ Cherie C. Rice
 
            Name: Cherie C. Rice     Title: Vice President – Finance and
Treasurer
 
            WASTE MANAGEMENT HOLDINGS, INC.
 
       
 
  By:   /s/ Cherie C. Rice
 
            Name: Cherie C. Rice     Title: Vice President and Treasurer
 
       
 
  By:   /s/ Devina A. Rankin
 
            Name: Devina A. Rankin     Title: Assistant Treasurer
 
            THE ADMINISTRATIVE AGENT:
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Maria F. Maia
 
            Name: Maria F. Maia     Title: Managing Director

AMENDED AND RESTATED CREDIT AGREEMENT
Waste Management, Inc.
Signature Page

 



--------------------------------------------------------------------------------



 



              THE BANKS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Maria F. Maia
 
            Name: Maria F. Maia     Title: Managing Director
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Aized A. Rabbani
 
            Name: Aized A. Rabbani     Title: Vice President
 
            BARCLAYS BANK PLC
 
       
 
  By:   /s/ Kevin Cullen
 
            Name: Kevin Cullen     Title: Director
 
            BNP PARIBAS
 
       
 
  By:   /s/ Andy Strait
 
            Name: Andy Strait     Title: Managing Director
 
       
 
  By:   /s/ Michael Pearce
 
            Name: Michael Pearce     Title: Managing Director
 
            CITIBANK, N.A.
 
       
 
  By:   /s/ Vasudha Saxena
 
            Name: Vasudha Saxena     Title: Vice President

AMENDED AND RESTATED CREDIT AGREEMENT
Waste Management, Inc.
Signature Page

 



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK AG NEW YORK BRANCH
 
       
 
  By:   /s/ Ross Levitsky
 
            Name: Ross Levitsky     Title: Managing Director
 
       
 
  By:   /s/Ming Chu
 
            Name: Ming Chu     Title: Vice President
 
            THE ROYAL BANK OF SCOTLAND PLC
 
       
 
  By:   /s/ L. Peter Yetman
 
            Name: L. Peter Yetman     Title: Director
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Reginald M. Goldsmith III
 
            Name: Reginald M. Goldsmith III     Title: Managing Director
 
            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
       
 
  By:   /s/ Shaheen Malik
 
            Name: Shaheen Malik     Title: Vice President
 
       
 
  By:   /s/ Kevin Buddhdew
 
            Name: Kevin Buddhdew     Title: Associate
 
            GOLDMAN SACHS BANK USA
 
       
 
  By:   /s/ Mark Walton
 
            Name: Mark Walton     Title: Authorized Signatory

AMENDED AND RESTATED CREDIT AGREEMENT
Waste Management, Inc.
Signature Page

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA
 
       
 
  By:   /s/ Karen L. Anillo
 
            Name: Karen L. Anillo     Title: Director
 
            U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Patrick D. Engel
 
            Name: Patrick D. Engel     Title: Vice President
 
            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
       
 
  By:   /s/ D. Barnell
 
            Name: D. Barnell     Title: Authorized Signatory
 
            THE BANK OF NEW YORK MELLON
 
       
 
  By:   /s/ Robert Besser
 
            Name: Robert Besser     Title: Managing Director
 
            COMERICA BANK
 
       
 
  By:   /s/ L. J. Perenyi
 
            Name: L. J. Perenyi     Title: Vice President
 
            COMPASS BANK
 
       
 
  By:   /s/ Jason Goetz
 
            Name: Jason Goetz     Title: Vice President

AMENDED AND RESTATED CREDIT AGREEMENT
Waste Management, Inc.
Signature Page

 



--------------------------------------------------------------------------------



 



              LLOYDS TSB BANK, PLC
 
       
 
  By:   /s/ Jonathan Eng
 
            Name: Jonathan Eng     Title: Vice President Corporate Banking USA
 
       
 
  By:   /s/ Christian Hammerbeck
 
            Name: Christian Hammerbeck     Title: Vice President Corporate
Banking USA
 
            MIZUHO CORPORATE BANK (USA)
 
       
 
  By:   /s/ Leon Mo
 
            Name: Leon Mo     Title: Senior Vice President
 
            PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Philip K. Liebscher
 
            Name: Philip K. Liebscher     Title: Senior Vice President
 
            SUMITOMO MITSUI BANKING CORPORATION
 
       
 
  By:   /s/ Shuji Yabe
 
            Name: Shuji Yabe     Title: General Manager
 
            MORGAN STANLEY BANK, N.A.
 
       
 
  By:   /s/ Sherrese Clarke
 
            Name: Sherrese Clarke     Title: Authorized Signatory

AMENDED AND RESTATED CREDIT AGREEMENT
Waste Management, Inc.
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SYNDICATED LOAN REQUEST
WASTE MANAGEMENT, INC.
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011

         
Syndicated Loan Request under §2.6(a)
       
Total Commitment
       
 
     
Loans outstanding
       
 
     
Amount of this Request
       
 
     
Maximum Drawing Amount of outstanding Letters of Credit
       
 
     
Canadian Dollar component
  C$    
 
     
U.S. Dollar Equivalent of C$ component
  US$
 
     
Total of all outstanding and requested Loans plus Maximum Drawing Amount of all
outstanding Letters of Credit plus Amount of this Request (must not exceed Total
Commitment)
       
 
     
Proposed Drawdown Date
       
 
     
Interest Rate Option (Base Rate or Eurodollar)
       
 
     
Interest Period (if Eurodollar)
       
 
     
 
       
Conversion under §2.7
       
Amount to be converted from Eurodollar to Base Rate:
       
 
     
Amount to be converted from Base Rate to Eurodollar:
       
 
     
Amount to be maintained as Eurodollar Loan
       
 
     
Conversion Date
       
 
     
Interest Period (if Eurodollar)
       
 
     

     I certify that the above is true and correct, and that all of the
conditions set forth in §11 of the Credit Agreement have been satisfied as of
the date hereof.

              WASTE MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
WASTE MANAGEMENT, INC.
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011

         
Swing Line Loan Request under §2.11
       
Total Commitment
       
 
     
Loans outstanding
       
 
     
Amount of this requested Swing Line Loan (must not exceed the Swing Line
Sublimit)
       
 
     
Maximum Drawing Amount of outstanding Letters of Credit
       
 
     
Canadian Dollar component
  C$    
 
     
U.S. Dollar Equivalent of C$ component
  US$
 
     
Total of all outstanding and requested Loans plus Maximum Drawing Amount of all
outstanding Letters of Credit plus amount requested in this notice (must not
exceed Total Commitment)
       
 
     
Proposed Drawdown Date
       
 
     

     I certify that the above is true and correct, and that all of the
conditions set forth in §11 of the Credit Agreement have been satisfied as of
the date hereof.

              WASTE MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LETTER OF CREDIT REQUEST
WASTE MANAGEMENT, INC.
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011

         
Letter of Credit Request Under §3.1
       
Total Commitment
       
 
     
Maximum Drawing Amount of Letters of Credit outstanding
       
 
     
Amount of this Request from Letter of Credit Application (attached)
       
 
     
— U.S. Dollars
       
 
     
— Canadian Dollars
       
 
     
Loans Outstanding
       
 
     
Maximum Drawing Amount of all outstanding and Requested Letters of Credit (must
not exceed the Total Commitment minus Total of all Loans outstanding)
       
 
     

     I certify that the above is true and correct, and that all of the
conditions set forth in §11 of the Credit Agreement have been satisfied as of
the date hereof.

              WASTE MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Compliance Certificate dated ________
     I, _______________, [Chief Financial Officer] [Chief Accounting Officer]
[Corporate Treasurer] of WASTE MANAGEMENT, INC. (the “Borrower”) certify that no
Default or Event of Default exists and that the Borrower is in compliance with
§§7, 8 and 9 of the Amended and Restated Revolving Credit Agreement dated as of
May 9, 2011 (as amended, modified, supplemented, restated and in effect from
time to time, the “Credit Agreement”), [as of the end of the quarter ended
________]. Computations to evidence compliance with §9 of the Credit Agreement
are detailed below. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

     
§9.1 Interest Coverage Ratio
   
Consolidated Net Income (or Deficit)
  $__________(i)
Plus (without duplication):
   
interest expense
  $__________(ii)
equity in losses (earnings) of unconsolidated
  $__________(iii)
entities
  $__________(iv)
income tax expense
  $__________(v)
non-cash writedowns or writeoffs of assets
  $__________(vi)
Minus non-cash extraordinary gains on the sale of assets
   
EBIT (sum of (i) through (v) minus (vi))
  $__________(a)
Consolidated Net Income of Acquired Businesses
  $__________(i)
Plus (without duplication):
   
interest expense
  $__________(ii)
equity in losses (earnings) of unconsolidated
  $__________(iii)
entities
  $__________(iv)
income tax expense
  $__________(v)
non-cash writedowns or write-offs of assets
  $__________(vi)
Minus non-cash extraordinary gains on the sale of assets
   
EBIT of Acquired Businesses (sum of (i) through (v) minus (vi))
  $__________(b)
Sum of (a) plus (b)
  $__________(c)
Consolidated Total Interest Expense
  $__________(d)

 



--------------------------------------------------------------------------------



 



     
Ratio of (c) to (d)
  _______:______
Minimum ratio
  2.75 : 1.00
§9.2 Total Debt to EBITDA
   
EBIT (from §9.1 item (c) above)
  $__________(i)
Plus:
   
Depreciation expense
  $__________(ii)
Amortization expense
  $__________(iii)
EBITDA (sum of (i) through (iii))
  $__________(iv)
The sum of the following (calculated on a consolidated basis for the Borrower
and its Subsidiaries):
   
Indebtedness for borrowed money
  $__________(v)
Obligations for deferred purchase price of property or services (other than
trade payables)
  $__________(vi)
Obligations evidenced by debt instruments
  $__________(vii)
Obligations under conditional sales
  $__________(viii)
Obligations, liabilities and indebtedness under Capitalized Leases
  $__________(ix)
Obligations, liabilities and indebtedness under bonding arrangements (to the
extent that a surety has been called upon to make payment on a bond)
  $__________(x)
Guaranties of the Indebtedness of others
  $__________(xi)
Indebtedness secured by liens or encumbrances on property
  $__________(xii)
Non-contingent reimbursement obligations with respect to letters of credit
  $__________(xiii)
Total Debt (sum of v through xiii)
  $__________(xiv)
Ratio of (xiv) to (iv)
  ________:________
Maximum ratio:
  3.50 : 1.00

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:   ____________________
 
       
2.
  Assignee:   ____________________
 
       
3.
  Borrower:   Waste Management, Inc.
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   Amended and Restated Credit Agreement, dated as of May 9,
2011, among, Waste Management, Inc., as Borrower, Waste Management Holdings,
Inc., as Guarantor, the Banks from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, an Issuing Bank, and Swing Line Bank

 



--------------------------------------------------------------------------------



 



         
6.
  Assigned Interest:    

                                      Aggregate Amount   Amount of   Percentage
                of Commitment/   Commitment/   Assigned of             Facility
  Loans for all   Loans   Commitment/   CUSIP Assignor   Assignee   Assigned  
Banks   Assigned   Loans   Number             $   $   %    

         
[7.
  Trade Date:   __________________]1

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]2 Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

                  By:           Title:             

[Consented to:]3
[WASTE MANAGEMENT, INC.

                  By:           Title:]             

 

1   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   2   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   3   To be added only if the consent of the Borrower and/or
other parties (e.g. Swing Line Bank, Issuing Banks) is required by the terms of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Amended and Restated Credit Agreement, dated as of May 9, 2011, among, Waste
Management, Inc., as
Borrower, Waste Management Holdings, Inc., as Guarantor, the Banks from time to
time party thereto, and
Bank of America, N.A., as Administrative Agent, an Issuing Bank, and Swing Line
Bank
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. the Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. the Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under §20 of the Credit Agreement
(subject to such consents, if any, as may be required under §20 of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§7.4 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Non-U.S. Bank, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees

 



--------------------------------------------------------------------------------



 



and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPETITIVE BID QUOTE REQUEST
WASTE MANAGEMENT, INC.
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011

         
Competitive Bid Quote Request under §4.3
       
Total Commitment
    ___________________  
Competitive Bid Loans outstanding
    ___________________  
Competitive Bid Loans requested
    ___________________  
Maximum Drawing Amount of outstanding Letters of Credit
    ___________________  
Syndicated Loans outstanding
    ___________________  
Swing Line Loans outstanding
    ___________________  
Total of all Outstanding and Requested Competitive Bid Loans
    ___________________  
(must not exceed the lesser of the Total Commitment minus Total of all
Syndicated Loans outstanding, Swing Line Loans outstanding and Maximum Drawing
Amount of outstanding Letters of Credit)
       
 
       
Type of Competitive Bid Loans Requested
  Eurodollar/Absolute
 
       
Requested Drawdown Date
    ___________________  

      Principal Amount of   Requested Competitive Bid Loan Requested   Interest
Period(s)
___________________
  ___________________

     I certify that the above is true and correct, and that all of the
conditions set forth in §11 of the Credit Agreement have been satisfied as of
the date hereof.

                  WASTE MANAGEMENT, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
  Date:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF INVITATION FOR COMPETITIVE BID QUOTES
WASTE MANAGEMENT, INC.
(the “Borrower”)
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011

     
ATTN:
  [______________________]
 
   
REF:
  [______________________]
 
   
RE:
  INVITATION FOR
COMPETITIVE BID QUOTES AGREEMENT DATED ____/____/____

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT INVITATION FOR COMPETITIVE BID
QUOTES DATED ____/____/____
PURSUANT TO §4.3 OF THE ABOVE REFERENCED CREDIT AGREEMENT, YOU ARE INVITED TO
SUBMIT A COMPETITIVE BID QUOTE TO THE BORROWER FOR THE FOLLOWING PROPOSED
COMPETITIVE BID LOAN(S):
DATE OF BORROWING: ____/____/____
AGGREGATE AMOUNT REQUESTED:

      PRINCIPAL AMOUNT   INTEREST PERIOD      

SUCH COMPETITIVE BID QUOTES SHOULD OFFER COMPETITIVE BID RATE(S)/ MARGIN(S).
PLEASE RESPOND IN WRITING TO THIS INVITATION BY NO LATER THAN ___:___ A.M./P.M.
(NEW YORK TIME ON____/____/____ TO ONE OF THE FOLLOWING:
PRIMARY FAX NO.: [_____________ (Attn:_____________) Confirm]
ALTERNATE FAX NO.: [_____________ (Attn:_____________) Confirm]
NOTE: PLEASE FOLLOW-UP YOUR SUBMITTED WRITTEN BID(S) WITH PHONE VERIFICATION TO
CONFIRM. IF YOU ARE UNABLE TO SEND YOUR FAX DUE TO AN OCCUPIED FAX LINE, PLEASE
CALL BY ___:___ A.M./P.M. IN ADDITION,

 



--------------------------------------------------------------------------------



 



PLEASE SUBMIT YOUR BID(S) IN SUBSTANTIALLY THE FORM OF “EXHIBIT H” TO THE CREDIT
AGREEMENT.
QUOTES RECEIVED AFTER ___:___ A.M./P.M. (NEW YORK TIME) WILL NOT BE FORWARDED TO
THE BORROWER.
SUBMITTED BIDS MUST BE TEN MILLION DOLLARS ($10,000,000) OR LARGER MULTIPLE OF
ONE MILLION DOLLARS ($1,000,000). ALSO, PLEASE SPECIFY LIMITATION AMOUNTS, IF
APPLICABLE.

                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
  Date:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPETITIVE BID QUOTE
WASTE MANAGEMENT, INC.
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011
Competitive Bid Quote under §4.5

         
Bank:
       
 
 
 
   
Person to Contact:
       
 
 
 
   
Date of Competitive
Bid Quote Request:
       
 
 
 
   
Type of Competitive
Bid Loans Requested:
  Eurodollar/Absolute      
Requested Drawdown Date:
       
 
 
 
   

                      Principal Amount of         Competitive Bid Loan  
Requested   Proposed Competitive Bid Offered   Interest Period(s)  
Rate/Competitive Bid Margin

     I certify that the above is true and correct, and that the offer(s) set
forth above irrevocably obligates us to make such Competitive Bid Loan(s) if
such offer(s) is/are accepted by the Borrower and all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the requested
Drawdown Date.

                  [NAME OF BANK]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
  Date:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF NOTICE OF
ACCEPTANCE/REJECTION OF COMPETITIVE BID QUOTE(S)
WASTE MANAGEMENT, INC.
Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) dated as of May 9, 2011
Notice of Competitive Bid Quote(s) under §4.7
Date of Competitive Bid Quote Request:                     
Type of Competitive Bid Loans Requested: Eurodollar/Absolute
Requested Drawdown Date:                     
We hereby accept the following Competitive Bid Quote(s):

              Principal       Competitive Rate/     Amount of Quotes   Interest
Period(s)   Competitive Bid Margin   Bank              
 
           

We hereby reject the following Competitive Bid Quote(s):

              Principal       Competitive Rate/     Amount of Quotes   Interest
Period(s)   Competitive Bid Margin   Bank              
 
           

     The accepted and rejected Competitive Bid Quotes described above constitute
all Competitive Bid Quotes submitted by the Banks in accordance with §4.5 of the
Credit Agreement.

                  WASTE MANAGEMENT, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  Date:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ADMINISTRATIVE QUESTIONNAIRE
See attached.

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

CONFIDENTIAL
FAX ALONG WITH COMMITMENT LETTER TO: Ronaldo Naval (ronaldo.naval@baml.com)
FAX # 877-511-6124
I. Borrower Name: Waste Management Inc.
$2,000,000,000.00 Type of Credit Facility Revolving Credit Facility
II. Legal Name of Lender of Record for Signature Page:
 

  •   Signing Credit Agreement                           YES      
                     NO     •   Coming in via Assignment
                          YES                            NO

III. Type of Lender:                     
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

     
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                      Primary   Secondary     Credit Contact   Operations
Contact   Operations Contact
Name:
           
 
           
Title:
           
 
           
Address:
           
 
           
 
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E Mail Address:
           
 
           
IntraLinks E Mail Address:
           
 
           

Does Secondary Operations Contact need copy of notices? ___YES ___ NO

          () [h82416h8241601.gif]   1   12/2007

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

CONFIDENTIAL

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
Name:
           
 
           
Title:
           
 
           
Address:
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E Mail Address:
           
 
           

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
Pay to:

     
 
(Bank Name)
   
 
   
 
(ABA #)
   
 
   
 
(Account #)
   
 
   
 
(Attention)
   

VIII. Lender’s Fed Wire Payment Instructions:
Pay to:

       
(Bank Name)
   
 
     
(ABA#)
  (City/State)
 
     
(Account #)
  (Account Name)
 
     
(Attention)
   

          () [h82416h8241601.gif]   2   12/2007

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

CONFIDENTIAL
IX. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN):       ___     ___     -     ___    
___     ___     ___     ___     ___
Tax Withholding Form Delivered to Bank of America*:
                     W-9
                     W-8BEN
                     W-8ECI
                     W-8EXP
                     W-8IMY

          Tax Contact
Name:
   
 
   
Title:
   
 
   
Address:
   
 
   
Telephone:
   
 
   
Facsimile:
   
 
   
E Mail Address:
   
 
   

NON—U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

          () [h82416h8241601.gif]   3   12/2007

 



--------------------------------------------------------------------------------



 



2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
 

*   Additional guidance and instructions as to where to submit this
documentation can be found at this link:

(IMAGE) [h82416h8241601a.gif]
X. Bank of America Payment Instructions:

Pay to:   Bank of America, N.A.
ABA # 026009593
New York, NY
Acct. # 1292000883
Attn: Corporate Credit Services
Ref: Waste Management, Inc. / Sandra Gonzalez

          () [h82416h8241601.gif]   4   12/2007

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
BANKS; COMMITMENTS

          Bank   Commitment  
Bank of America N.A.
  $ 180,000,000  
JPMorgan Chase Bank N.A.
  $ 180,000,000  
Barclays Bank PLC
  $ 180,000,000  
BNP Paribas
  $ 135,000,000  
Citibank, N.A.
  $ 135,000,000  
Deutsche Bank AG New York Branch
  $ 135,000,000  
The Royal Bank of Scotland plc
  $ 135,000,000  
Wells Fargo Bank, National Association
  $ 135,000,000  
Credit Suisse AG, Cayman Islands Branch
  $ 90,000,000  
Goldman Sachs Bank USA
  $ 90,000,000  
The Bank of Nova Scotia
  $ 90,000,000  
U.S. Bank National Association
  $ 90,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 67,500,000  
The Bank of New York Mellon
  $ 47,500,000  
Comerica Bank
  $ 47,500,000  
Compass Bank
  $ 47,500,000  
Lloyds TSB Bank, plc
  $ 47,500,000  
Mizuho Corporate Bank (USA)
  $ 47,500,000  
PNC Bank, National Association
  $ 47,500,000  
Sumitomo Mitsui Banking Corporation
  $ 47,500,000  
Morgan Stanley Bank, N.A.
  $ 25,000,000  
 
     
Total
  $ 2,000,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
EXISTING LIENS
Secured Debt
Tax-exempt project bonds issued by Subsidiaries, as disclosed in Note 3, Debt,
to the Borrower’s condensed consolidated financial statements included within
its Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 and Note
7, Debt, to the Borrower’s consolidated financial statements included within its
Annual Report on Form 10-K for the year ended December 31, 2010.
Tax-exempt bonds issued by Subsidiaries in California to finance vehicles and
equipment used to perform collection services under municipal contracts.
Capital Leases
Various capital leases entered into by Subsidiaries in the ordinary course of
business for operating equipment and facilities.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
ISSUING BANKS AND ISSUING BANK LIMITS

         
Bank of America, N.A.
  $ 1,000,000,000  
JPMorgan Chase Bank, N.A.
  $ 500,000,000  
Barclays Bank PLC
  $ 500,000,000  
PNC Bank
  $ 500,000,000  
Well Fargo Bank, N.A.
  $ 300,000,000  
BNP Paribas
  $ 300,000,000  
Compass Bank
  $ 75,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1.1
FORM OF INCREASE/DECREASE LETTER
Date:                     
     Reference is made to the AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of May 9, 2011 (as amended and in effect from time to time, the “Credit
Agreement”), by and among WASTE MANAGEMENT, INC., a Delaware corporation (the
“Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the
Borrower (the “Guarantor”), certain Banks, and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), and specifically to
Schedule 3.1 attached thereto.
     The undersigned, being an Issuing Bank as defined in the Credit Agreement,
hereby agrees pursuant to §3.1 of the Credit Agreement that the limit set forth
in said Schedule 3.1 with respect to the undersigned shall, effective on the
date hereof, be changed to $___________.
     The Borrower, the Guarantor and the Administrative Agent acknowledge the
foregoing.
     This letter agreement may be executed in any number of counterparts, and
shall be governed by and construed in accordance with the law of the State of
New York.

                  Very truly yours,    
 
                [Name of Issuing Bank]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                WASTE MANAGEMENT, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  WASTE MANAGEMENT HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1.2
EXISTING LETTERS OF CREDIT

                  Issuing Bank   Instrument ID   Beneficiary Name   Amount    
Bank of America   1232800  
The Bank of NY Trust Co, NA
  $ 27,757,743.00       1247976  
The Bank of NY Trust Co, NA
  $ 7,356,311.00       1251000  
The Bank of NY Trust Co, NA
  $ 15,236,713.00       1257761  
The Bank of NY, Corp Trust
  $ 22,368,877.00       1282117  
CIWMB
  $ 200,000.00       1302974  
Pennsylvania DEP
  $ 18,284,965.00       1303357  
City of Tampa, FL
  $ 1,500,000.00       1335043  
Pennsylvania DEP
  $ 10,219,006.00       1335072  
Pennsylvania DEP
  $ 34,188,305.00       1344215  
Massachusetts DEP/US Bank
  $ 12,702,550.00       1409712  
Bank of NY
  $ 15,140,035.00       1411998  
Bank of NY
  $ 10,157,809.00       1S1278952  
New Castle County
  $ 340.00       1S1335049  
Dept. of Public Works County of Los Angeles
  $ 10,000.00       1S1335064  
City of Chicago
  $ 250,000.00       1S64016609  
Michigan DEQ
  $ 160,000.00       50061221  
Pennsylvania DEP
  $ 19,356,575.00       50061263  
Florida Dept. of Labor & Employment Security
  $ 100,000.00       50061302  
Louisiana DNR
  $ 1,733,241.00       50061572  
Shade Township
  $ 1,748,866.00       50061680  
West Virginia DEP
  $ 32,000.00       50061694  
Village of Hawthorn Woods
  $ 50,000.00       50061772  
City of Irwindale/DEC Mine Reclamation
  $ 31,413.00       50061858  
Arrowood Indemnity Company
  $ 85,000.00       50061869  
Village of Holiday Hills
  $ 10,000.00       50061886  
Pennsylvania DEP
  $ 24,508,684.00       50061897  
Stafford County
  $ 160,000.00       50061909  
Vermont Commissioner of Insurance
  $ 250,000.00       50061910  
Consumers Power Company
  $ 311,889.00       50061920  
Waste System Authority of Eastern Montgomery County
  $ 215,392.00       50061985  
AIG
  $ 260,000.00       50061986  
AIG
  $ 250,000.00       50061998  
City of Two Rivers
  $ 5,000.00       50062000  
Village of Third Lake
  $ 75,000.00       50062044  
Continental Casualty Company
  $ 5,117,000.00       50062050  
Rayford Hudson
  $ 1,440,000.00       50062053  
City of Chicago
  $ 100,000.00       50062099  
New Jersey DEP
  $ 239,610.00       50062137  
ACE-INA Overseas Insurance
  $ 740,799.00       64016602  
National Resource Recovery, Ltd
  $ 50,000.00       64016613  
County Commissioners of Worcester County
  $ 300,000.00       64016621  
New England Power Company
  $ 340,788.00       64016622  
ISO New England, Inc, in its individual capacity and on behalf of the
participants in the ISO’s
  $ 20,885.22       64016624  
ACE-INA Overseas Insurance
  $ 21,350,000.00       64016626  
City of Phoenix — Aviation Department
  $ 54,000.00       64016628  
ISO New England Inc.
  $ 47,493.04       64016635  
City of Winters
  $ 14,000.00                    

 



--------------------------------------------------------------------------------



 



                  Issuing Bank   Instrument ID   Beneficiary Name   Amount      
  64016640  
PJM Interconnection, LLC
  $ 367,000.00       64016649  
ISO New England, Inc.
  $ 28,000.00       64016650  
PJM Interconnection, LLC
  $ 332,200.00       64016654  
Commonwealth of Pennsylvania
  $ 9,500.00       64016655  
The Bank of NY Mellon
  $ 10,138,889.00       64016661  
ISO New England, Inc.
  $ 53,730.33       64016664  
US Bank National Association
  $ 10,180,556.00       64016672  
County of Monmouth New Jersey
  $ 200,000.00       68012181  
City of Santa Clarita
  $ 250,000.00       68031686  
Bank of NY Mellon
  $ 6,657,879.00       68031687  
Bank of NY Mellon
  $ 8,519,656.00       7269871  
Insurance Company of North America (ACE)
  $ 582,000.00       7316489  
City of Mission Viejo
  $ 250,000.00       7403099  
State of Nevada Dept of Insurance
  $ 100,000.00       7404298  
Charter Township of Orion
  $ 100,000.00       7404522  
City of Chicago
  $ 5,000.00       7404577  
City of Chicago
  $ 5,000.00       7404789  
US Bank Trust NA
  $ 15,070,000.00       7412800  
Deutsche Bank Trust Company
  $ 10,118,357.00       C7316467  
City of Norco
  $ 15,000.00       213002  
National Union Fire Insurance
  $ 9,467,000.00       1303916  
Commissioner, NY
  $ 8,459,697.00       7400154  
Lumbermen’s Underwriting
  $ 350,000.00       7404115  
City of Diamond Bar
  $ 125,000.00       7411564  
Commissioner of Insurance
  $ 17,750,000.00       7412006  
Director
  $ 8,000,000.00       50060791  
Prairie Crossing HOA
  $ 10,000,000.00       50060807  
Reliance Insurance Company
  $ 1,373,000.00       50061032  
Pennsylvania Manufacturing
  $ 2,300,000.00       50061478  
Commonwealth of Pennsylvania
  $ 6,485,433.00       50061801  
National Union Fire Insurance
  $ 10,863,137.00       50062136  
New Jersey Department
  $ 5,845,257.00       50062140  
National Union Fire Insurance
  $ 250,000.00       64016606  
Consumers Energy Company
  $ 32,000.00       64016688  
Wayne County Airport Authority
  $ 10,000.00       64016689  
AEP Ohio
  $ 54,000.00       64016690  
Tennessee Valley Authority
  $ 72,000.00       64551002  
County Administrator
  $ 22,024.00       64551004  
Tennessee Valley Authority
  $ 24,000.00       64551003  
County Administrator
  $ 36,150.00       64551005  
First Energy Service Company
  $ 439,200.00       64551007  
Village of Richmond
  $ 25,000.00       64551008  
McHenry County Treasurer
  $ 364,755.25       64551010  
Commonwealth Edison Co.
  $ 248,000       64551009  
Ameren Illinois Co.
  $ 10,000          
 
             
 
  $ 400,118,709.84          
 
        Bank of New York Mellon   S00056987  
Borough of Palmyra
  $ 50,000.00          
 
             
 
  $ 50,000.00          
 
        BNP   S401645  
City of Del Mar
  $ 100,000.00          
 
             
 
  $ 100,000.00  

 



--------------------------------------------------------------------------------



 



                  Issuing Bank   Instrument ID   Beneficiary Name   Amount    
JP Morgan Chase   P010300 (867678)  
The Bank of New York, as Trustee
  $ 5,793,498.00       P010301 (867885)  
The Bank of New York, as Trustee
  $ 4,414,094.00       P010302 (867886)  
The Bank of New York, as Trustee
  $ 20,323,221.00       P224678 (I445690)  
National Union Fire Ins Co
  $ 99,400.00       P224680 (I455132)  
National Union Fire Ins Co
  $ 900,000.00       P224681 (I459334)  
National Union Fire Insurance Company
  $ 1,911,666.00       P224694 (I449058)  
California Regional Water Quality Control Board
  $ 203,400.00       P225252  
Bank of New York
  $ 20,279,452.06       P225809  
Bank of New York
  $ 10,118,357.00       P227887  
Bank of New York
  $ 20,236,713.00       P228576  
Bank of New York
  $ 14,327,593.00       P230274  
Bank of New York
  $ 10,118,357.00       P230584  
Bank of New York
  $ 20,236,713.00       P231095  
Deutsche Bank Trust Company
  $ 14,165,699.00       P231096  
Deutsche Bank Trust Company
  $ 25,295,891.00       P231097  
Deutsche Bank Trust Company
  $ 4,755,628.00       P231098  
Deutsche Bank Trust Company
  $ 20,236,713.00       P232178  
Bank of New York
  $ 25,295,891.00       P247295  
Deutsche Bank Trust Company
  $ 35,414,247.00       TFTS821440  
Nevada Power Company
  $ 246,000.00       TFTS838883  
Southeastern Public Service Authority of Virginia
  $ 5,000,000.00       TFTS841563  
City of La Habra
  $ 100,000.00       TFTS864324  
Village of Germantown
  $ 20,000.00       TFTS867061  
Exxon Mobil Corporation
  $ 3,400,000.00       TFTS875152  
Village of Germantown
  $ 20,000.00       TFTS881373  
Pennsylvania Department of Environmental Protection (PA DEP), Bureau of Waste
Management
  $ 10,000.00       TFTS889901  
Charter Township of Orion
  $ 6,900.00       TFTS889904  
Charter Township of Orion
  $ 92,000.00       TFTS907859  
County of Ventura Public Works Agency
  $ 1,000,000.00       TFTS917985  
County of Santa Barbara
  $ 573,000.00       TPTS265736  
Bank of New York
  $ 20,230,137.00       TPTS747619  
City of Ann Arbor
  $ 250,000.00       TPTS761990  
Sutton Brook Disposal Area Superfund Site Group Settlement Account Trust
  $ 3,360,104.00          
 
             
 
  $ 288,434,674.06          
 
        PNC   18102759  
ACE Insurance Company
  $ 53,600,000.00       18102837  
Cumberland Improvement Authority
  $ 400,000.00       18103139  
City of Elk Grove
  $ 140,000.00       18103294  
Liberty Mutual Insurance Company
  $ 500,000.00       18104131  
County of Frederick, VA
  $ 670,103.68       18104190  
Town of Salina
  $ 40,045.60       18104577  
The Port Authority of New York and New Jersey
  $ 90,000.00       18109587  
City of Crystal Lake
  $ 81,720.00       18110148  
City of Crystal Lake
  $ 576,168.00                    

 



--------------------------------------------------------------------------------



 



                  Issuing Bank   Instrument ID   Beneficiary Name   Amount      
  18110471  
Deutsche Bank Trust Company
  $ 11,130,192.00       18110472  
The Bank of New York, as Trustee
  $ 25,295,891.00       18110584  
Deutsche Bank Trust Company
  $ 7,538,176.00       18111125  
City of Spokane Valley
  $ 15,219.72       18111692  
City of Simi Valley
  $ 5,000.00       18111741  
New Jersey DEP
  $ 58,500.00       18111745  
Roy City
  $ 150,000.00       18111758  
State of Illinois c/o Illinois EPA
  $ 218,750.00       18111906  
City of Moorpark
  $ 20,000.00       18112080  
Canadian National Railway and Subsidiaries
  $ 25,000.00       18112161  
City of Santa Clarita
  $ 20,000.00       18112292  
San Joaquin Valley Unified Air Pollution Control District
  $ 50,000.00       18114751  
Borough of Palmyra
  $ 50,000.00       18114752  
City of New York
  $ 29,640,000.00       18114753  
City of New York
  $ 19,344,179.00          
 
             
 
  $ 149,658,945.00          
 
        Wells Fargo/ Wachovia   LC870-093799  
State Street Bank and Trust Company
  $ 36,686,795.00       LC870-097201  
State Street Bank and Trust
  $ 2,500,000.00       LC870123638  
Bank of New York
  $ 20,346,667.00       LC870123639  
Bank of New York
  $ 10,173,334.00       SM203351W  
Commissioner, New York State Dept. of Environmental Conservation
  $ 68,657,993.00       LC870-112455 (80005)  
Bank of New York
  $ 15,260,000.00       LC870099286  
Bank of New York
  $ 10,376,667.00       SM204054W  
Bank of New York
  $ 15,177,535.00       SM204597W  
Deutsche Bank Trust Company
  $ 10,121,644.00       SM204784W  
Deutsche Bank Trust Company
  $ 30,355,069.00       SM205508W  
Deutsche Bank Trust Company
  $ 3,769,088.00       SM205509W  
Deutsche Bank Trust Company
  $ 4,224,414.00       SM205510W  
Deutsche Bank Trust Company
  $ 4,401,485.00          
 
             
 
  $ 232,050,691.00          
 
        Grand Total:      
 
  $ 1,070,413,019.90  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7
LITIGATION
See the disclosure provided in (1) the “Litigation” section of Note 8,
Commitments and Contingencies, to Borrower’s condensed consolidated financial
statements included within its Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2011 and (2) the “Litigation” section of Note 11,
Commitments and Contingencies, to Borrower’s consolidated financial statements
included within its Annual Report on Form 10-K for the fiscal year ended
December 31, 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.15
ENVIRONMENTAL COMPLIANCE
See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 8, Commitments and Contingencies, to Borrower’s condensed
consolidated financial statements included within its Quarterly Report on Form
10-Q for the fiscal quarter ended March 31, 2011 and (2) Note 4, Landfill and
Environmental Remediation Liabilities, and the “Environmental Matters” and
“Litigation” sections of Note 11, Commitments and Contingencies, to Borrower’s
consolidated financial statements included within its Annual Report on Form 10-K
for the fiscal year ended December 31, 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1(a)
EXISTING INDEBTEDNESS

                  Name   Principal     Maturity    
Waste Management Holdings Senior Notes:
               
 
               
$450,000,000 due 08/01/26
  $ 448,975,000       8/1/2026  
 
             
Total WM Holdings Senior Notes
  $ 448,975,000          
 
             
 
               
Tax Exempt Revenue Bonds:
               
 
               
Amelia, Virginia due 4/1/27
  $ 26,800,000       4/1/2027  
Arkansas due 6/01/28
    15,000,000       6/1/2028  
Brazoria County
    12,000,000       5/1/2028  
Bucks County due 12/01/22
    25,000,000       12/1/2022  
California CPCFA
    35,700,000       11/1/2038  
California CPCFA 2005A
    50,000,000       4/1/2025  
California CPCFA 2005B
    50,000,000       4/1/2025  
California CPCFA 2005C
    75,000,000       11/1/2023  
California CPCFA due 1/1/22
    48,500,000       1/1/2022  
California CPCFA due 12/01/27
    15,000,000       12/1/2027  
California CPCFA due 7/01/31
    19,000,000       7/1/2031  
California CPCFA due 7/1/27
    38,435,000       7/1/2027  
California Municipal Finance Authority
    15,000,000       9/1/2014  
California Municipal Finance Authority - 2008 Issuance
    33,900,000       2/1/2019  
California Municipal Finance Authority - 2009A
    30,000,000       2/1/2039  
Charles City (Virginia due 2/1/29)
    30,000,000       2/1/2029  
Charles City (Virginia)
    10,000,000       8/1/2027  
Charles City (Virginia) due 4/1/27
    10,000,000       4/1/2027  
Chesser A due 4/1/18
    4,450,000       4/1/2018  
City of Granite City Illinois due 5/1/27
    30,320,000       5/1/2027  
City of Minor Lane Heights due 3/1/21
    11,000,000       3/1/2021  
City of Mobile
    4,175,000       10/1/2038  
Cobb County Series 2004A
    10,000,000       4/1/2033  
Cobb County Series 2004B
    10,000,000       4/1/2033  
Colorado due 7/1/27
    14,160,000       7/1/2027  
Colorado due 8/1/38
    10,000,000       8/1/2038  
Colorado Series 2004
    10,840,000       7/1/2018  
Countryside (Lake County) due 4/1/21
    5,670,000       4/1/2021  
Countryside (Lake County) due 9/1/21
    4,320,000       9/1/2021  
County of Logan due 3/1/21
    7,450,000       3/1/2021  
CSCDA due 4/1/11
    25,000,000       4/1/2011  
Denton County (TX 2003B)
    10,000,000       5/1/2028  
East Central Alabama
    3,725,000       10/1/2038  
Gilliam County
    15,000,000       7/1/2038  
Gilliam County (2007)
    25,000,000       10/1/2018  
Gilliam County due 07/01/29
    25,000,000       7/1/2029  
Gilliam County due 08/01/25
    15,900,000       8/1/2025  
Gloucester (VA 2003A)
    10,000,000       9/1/2038  
Gulf Coast Series 2004A
    35,000,000       4/1/2019  
 
               

 



--------------------------------------------------------------------------------



 



                  Name   Principal     Maturity    
Hampton (Wachovia) due 4/1/13
    10,000,000       4/1/2013  
Hampton due 9/1/28
    10,000,000       9/1/2028  
Harris County (Gulf Coast)
    25,000,000       4/1/2012  
Harrison County (West Virginia due 4/1/24)
    8,420,000       4/1/2024  
Illinois due 10/1/2023
    20,000,000       10/1/2023  
Illinois due 4/1/13
    30,000,000       4/1/2013  
Illinois due 8/1/2029
    30,000,000       8/1/2029  
Illinois due 9/1/27
    30,000,000       9/1/2027  
Indiana due 10/01/25
    14,000,000       10/1/2025  
Indiana due 10/01/25
    25,000,000       10/1/2025  
Indiana due 10/01/31
    10,000,000       10/1/2031  
King George due 6/1/23
    20,000,000       6/1/2023  
King George due 9/1/21 (Garnet)
    19,890,000       9/1/2021  
Maine
    13,500,000       11/1/2015  
Maine
    30,000,000       2/1/2016  
Maricopa (Arizona) due 12/01/31
    15,580,000       12/1/2031  
Maryland due 4/1/16
    10,200,000       4/1/2016  
Massachusetts
    15,000,000       6/1/2014  
Massachusetts due 5/1/27
    15,000,000       5/1/2027  
Miami Dade County Series 2004A
    11,500,000       12/1/2018  
Miami Dade County Series 2004B
    11,500,000       12/1/2018  
Miami Dade County Series 2006
    25,000,000       10/1/2018  
Miami Dade County Series 2007
    25,000,000       9/1/2027  
Miami Dade County Series 2008
    25,000,000       8/1/2023  
Michigan due 12/1/2012
    35,000,000       12/1/2012  
Michigan due 12/1/2013
    22,000,000       12/1/2013  
Michigan due 8/1/2027
    35,000,000       8/1/2027  
Michigan Strategic Fund
    13,000,000       12/1/2013  
Mission, TX Series 2006
    41,750,000       12/1/2018  
Mississippi due 3/1/27
    10,000,000       3/1/2027  
Mississippi due 3/1/29
    10,000,000       3/1/2029  
Mississippi due 7/1/2017
    20,000,000       7/1/2017  
Mississippi due 7/1/28
    10,000,000       7/1/2028  
Nashville (Tennessee) due 8/01/31
    10,000,000       8/1/2031  
Nebraska
    10,000,000       11/1/2033  
Nevada due 10/01/14
    10,000,000       10/1/2014  
New Jersey due 11/01/13
    20,000,000       11/1/2013  
New Jersey due 6/01/15
    15,000,000       6/1/2015  
New Jersey due 6/01/15
    10,000,000       6/1/2015  
New York City due 12/1/17
    20,000,000       12/1/2017  
New York City due 5/1/19
    25,000,000       5/1/2019  
New York due 5/1/12
    31,000,000       5/1/2012  
New York Series 2004A
    20,000,000       7/1/2017  
North Carolina due 8/01/14
    6,500,000       8/1/2014  
North Sumter, AL
    4,350,000       10/1/2038  
Ohio WDA due 11/1/22
    45,865,000       11/1/2022  
Ohio WDA due 6/1/13
    25,000,000       6/1/2013  
Ohio WDA due 7/1/21 (Series 2004)
    15,000,000       7/1/2021  
Okeechobee due 8/1/24
    15,000,000       8/1/2024  
Okeechobee Series 2004A
    15,970,000       7/1/2039  
Oklahoma
    10,000,000       12/1/2021  
Pennsylvania
    4,000,000       11/1/2021  
Pennsylvania
    20,000,000       11/1/2021  
Pennsylvania
    30,000,000       11/1/2021  

 



--------------------------------------------------------------------------------



 



                  Name   Principal     Maturity    
Pennsylvania
    40,000,000       9/1/2013  
Pennsylvania
    14,000,000       10/1/2027  
Pennsylvania Series 2009
    100,000,000       12/1/2033  
Rhode Island Series 2004A
    8,000,000       4/1/2016  
Richland (SC) due 6/1/15
    10,000,000       6/1/2015  
Savannah Series 2004A
    5,000,000       7/1/2016  
Schuylkill/Pine Grove due 10/1/19
    11,700,000       10/1/2019  
South Carolina
    12,500,000       11/1/2016  
South Carolina 2008 Issue
    15,000,000       2/1/2015  
South Carolina Series 2003A
    15,000,000       7/1/2024  
State of New Hampshire
    15,000,000       8/1/2024  
State of New Hampshire due 5/1/27
    20,000,000       5/1/2027  
State of New Hampshire due 9/1/12
    20,000,000       9/1/2012  
Sussex Co. Virginia
    10,000,000       9/1/2027  
Sussex County
    10,000,000       6/1/2028  
SW Illinois due 10/1/2027
    4,700,000       10/1/2027  
Tennessee - 2003
    25,000,000       7/1/2033  
Tennessee - 2006
    22,000,000       7/1/2012  
Texas due 8/1/20 (Mission EDC)
    67,000,000       8/1/2020  
Travis County (Texas 2003C)
    12,000,000       5/1/2028  
Washington due 10/1/25
    13,650,000       10/1/2025  
Washington due 10/1/25
    13,650,000       10/1/2025  
Washington due 10/1/27
    20,000,000       10/1/2027  
Washington due 11/1/2017
    27,000,000       11/1/2017  
Washington due 12/1/25
    7,235,000       12/1/2025  
Washington due 2/1/26
    22,000,000       2/1/2026  
Washington due 6/1/20
    30,000,000       6/1/2020  
Washington due 7/1/30
    20,000,000       7/1/2030  
Wisconsin Series 2003
    50,000,000       4/1/2016  
Wisconsin Series 2006A
    30,000,000       11/1/2016  
Wisconsin Series 2007A
    20,000,000       12/1/2014  
Wood County due 4/1/24
    6,580,000       4/1/2024  
Yavapai (Arizona) due 3/1/28
    17,420,000       3/1/2028  
Yavapai (Arizona) due 3/1/28
    20,000,000       3/1/2028  
Yavapai (Arizona) due 6/1/27
    30,000,000       6/1/2027  
 
             
Total Tax-Exempt Revenue Bonds
  $ 2,599,805,000          
 
             
 
               
Tax Exempt Project Bonds:
               
Concord Debt Series A
  $ 31,315,000       01/01/18  
Concord Debt Series B
    4,925,000       01/01/18  
Gloucester Bonds
    32,585,000       12/01/29  
Gloucester Bonds
    6,930,000       12/01/29  
Massachusetts
    10,000,000       05/01/27  
North Broward
    15,480,000       12/01/11  
South Broward
    14,865,000       06/01/11  
 
             
Total Tax-Exempt Project Bonds
  $ 116,100,000          
 
             
 
               

 



--------------------------------------------------------------------------------



 



                  Name   Principal     Maturity    
Canada Credit Facility:
               
Canada facility debt
  $ 77,347,500       6/9/2011  
Canada facility debt
    144,382,000       12/9/2011  
 
             
Total Canada Credit Facility
  $ 221,729,500          
 
             
 
               
Other
  $ 440,496,699          
 
             
 
  $ 440,496,699          
 
             
 
               
Total Existing Indebtedness (a)
  $ 3,827,106,199          
 
             

 

(a)   Excludes indebtedness incurred and scheduled payments made subsequent to
March 31, 2011.

 



--------------------------------------------------------------------------------



 



SCHEDULE 22
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
ADMINISTRATIVE AGENT:
Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Sandra Gonzalez
Telephone: 214-209-2139
Telecopier: 214-672-8760
Electronic Mail: sandra.h.gonzalez@baml.com

          Wiring Instructions:
 
       
Account No.:
  1292000883
Reference:
  Waste Management
ABA No.:
  026-009-593

Administrative Agent’s Office (Other Notices as Administrative Agent):

1)   Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Ron Naval
Telephone: 214-209-1162
Telecopier: 877-511-6124
Electronic Mail: ronaldo.naval@baml.com

2)   With copy to:
Bank of America, N.A.
100 Federal Street
Mail Code: MA5-100-09-07
Boston, MA 02110
Attention: Maria F. Maia
Telephone: 617-434-5751
Telecopier: 980-233-7700
Electronic Mail: maria.f.maia@baml.com

 



--------------------------------------------------------------------------------



 



L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Mary J. Cooper
Telephone: 570-330-4235
Telecopier: 570-330-4186
Electronic Mail: mary.j.cooper@baml.com

          Wiring Instructions:
 
       
Account No.:
  1292000883
Reference:
  Waste Management
ABA No.:
  026-009-593

 